
	
		II
		110th CONGRESS
		1st Session
		S. 1100
		IN THE SENATE OF THE UNITED STATES
		
			April 12, 2007
			Mr. Hagel (for himself,
			 Mr. Sununu, Mrs. Dole, and Mr.
			 Martinez) introduced the following bill; which was read twice and
			 referred to the Committee on Banking,
			 Housing, and Urban Affairs
		
		A BILL
		To address the regulation of secondary mortgage market
		  enterprises, and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Federal Housing Enterprise
			 Regulatory Reform Act of 2007.
			(b)Table of
			 ContentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Definitions.
					TITLE I—REFORM OF REGULATION OF ENTERPRISES
					Subtitle A—Improvement of Safety and Soundness
				Supervision
					Sec. 101. Establishment of the Federal Housing Enterprise
				Regulatory Agency.
					Sec. 102. Duties and authorities of Director.
					Sec. 103. Federal Housing Enterprise Board.
					Sec. 104. Authority to require reports by regulated
				entities.
					Sec. 105. Examiners and accountants; authority to contract for
				reviews of regulated entities.
					Sec. 106. Assessments.
					Sec. 107. Regulations and orders.
					Sec. 108. Prudential management and operations
				standards.
					Sec. 109. Capital levels and holdings.
					Sec. 110. Risk-Based capital test for enterprises.
					Sec. 111. Registration of enterprise
				securities.
					Sec. 112. Limit on golden parachutes.
					Sec. 113. Reporting of fraudulent loans.
					Subtitle B—Improvement of Mission Supervision
					Sec. 121. Transfer of program approval and housing goal
				oversight.
					Sec. 122. Review of enterprise products.
					Sec. 123. Monitoring and enforcing compliance with housing
				goals.
					Sec. 124. Assumption by Director of other HUD
				responsibilities.
					Sec. 125. Administrative and judicial enforcement
				proceedings.
					Sec. 126. Conforming loan limits.
					Sec. 127. Reporting of mortgage data; housing
				goals.
					Sec. 128. Duty to serve underserved markets.
					Sec. 129. Home purchase goal.
					Subtitle C—Prompt Corrective Action
					Sec. 141. Critical capital levels.
					Sec. 142. Capital classifications.
					Sec. 143. Supervisory actions applicable to undercapitalized
				regulated entities.
					Sec. 144. Supervisory actions applicable to significantly
				undercapitalized regulated entities.
					Sec. 145. Authority over critically undercapitalized regulated
				entities.
					Subtitle D—Enforcement Actions
					Sec. 151. Cease-and-desist proceedings.
					Sec. 152. Temporary cease-and-desist proceedings.
					Sec. 153. Removal and prohibition authority.
					Sec. 154. Enforcement and jurisdiction.
					Sec. 155. Civil money penalties.
					Sec. 156. Criminal penalty.
					Sec. 157. Notice after separation from service.
					Sec. 158. Subpoena authority.
					Subtitle E—General Provisions
					Sec. 161. Conforming and technical amendments.
					Sec. 162. Presidentially appointed directors of
				enterprises.
					Sec. 163. Effective date.
					TITLE II—FEDERAL HOME LOAN BANKS
					Sec. 201. Directors.
					Sec. 202. Definitions.
					Sec. 203. Agency oversight of Federal home loan
				banks.
					Sec. 204. Federal Home Loan Bank Finance Facility.
					Sec. 205. Exclusion from certain securities reporting
				requirements.
					Sec. 206. Mergers.
					Sec. 207. Authority to reduce districts.
					Sec. 208. Management of home loan banks.
					TITLE III—TRANSFER OF FUNCTIONS, PERSONNEL, AND PROPERTY OF OFHEO
				AND THE FEDERAL HOUSING FINANCE BOARD
					Subtitle A—OFHEO
					Sec. 301. Abolishment of OFHEO.
					Sec. 302. Continuation and coordination of certain
				regulations.
					Sec. 303. Transfer and rights of employees of
				OFHEO.
					Sec. 304. Transfer of property and facilities.
					Subtitle B—Federal Housing Finance Board
					Sec. 311. Abolishment of the Federal Housing Finance
				Board.
					Sec. 312. Continuation and coordination of certain
				regulations.
					Sec. 313. Transfer and rights of employees of the Federal
				Housing Finance Board.
					Sec. 314. Transfer of property and facilities.
					TITLE IV—STUDIES AND REPORTS
					Sec. 401. Study and report on Basel II and enterprise
				debt.
					Sec. 402. Affordable housing audits.
					Sec. 403. Report on insured depository institution holdings of
				regulated entity debt and mortgage-backed securities.
					Sec. 404. Report on risk-based capital levels.
					Sec. 405. Report on resources and allocations.
					Sec. 406. Study and report on guarantee fees.
					Sec. 407. Report on conforming loan limits.
					Sec. 408. Reviews and studies relating to enterprises and
				related foundations.
					Sec. 409. Recommendations.
				
			2.Definitions
			(a)Federal Safety
			 and Soundness Act DefinitionsSection 1303 of the
			 Federal Housing Enterprises Financial Safety
			 and Soundness Act of 1992 (12 U.S.C. 4502) is amended—
				(1)in each of
			 paragraphs (8), (9), (10), and (19), by striking Secretary each
			 place that term appears and inserting Director;
				(2)in paragraph
			 (14), by striking Office of Federal Housing Enterprise Oversight of the
			 Department of Housing and Urban Development and inserting
			 Federal Housing Enterprise Regulatory Agency;
				(3)by redesignating
			 paragraphs (16) through (19) as paragraphs (22) through (25),
			 respectively;
				(4)by striking
			 paragraph (15) and inserting the following:
					
						(21)Regulated
				entityThe term regulated entity means—
							(A)the Federal
				National Mortgage Association and any affiliate thereof;
							(B)the Federal Home
				Loan Mortgage Corporation and any affiliate thereof; and
							(C)any Federal Home
				Loan
				Bank.
							;
				(5)by striking
			 paragraph (13);
				(6)by redesignating
			 paragraph (7) as paragraph (13);
				(7)by redesignating
			 paragraphs (11), (12), and (14) as paragraphs (18) through (20),
			 respectively;
				(8)by striking
			 paragraphs (8) through (10) and inserting the following:
					
						(15)Low-incomeThe
				term low-income means a family income that is less than 50 percent
				of the area median income, or a family income that is less than 50 percent of
				the area median income.
						(16)Median
				incomeThe term area median income means—
							(A)the median family
				income for a metropolitan statistical area (as designated under 13 U.S.C. 421),
				if the family is located in a metropolitan statistical area; or
							(B)the statewide
				nonmetropolitan median family income, if the family is located outside a
				metropolitan statistical area.
							(17)Moderate-incomeThe
				term moderate-income means an individual income that is at least
				50 percent and less than 80 percent of the area median income, or a median
				family income that is at least 50 percent and not more than 80 percent of the
				area median
				income.
						;
				(9)in paragraph
			 (5)—
					(A)by striking
			 (5) and inserting (9); and
					(B)by striking
			 Office of Federal Housing Enterprise Oversight of the Department of
			 Housing and Urban Development and inserting Federal Housing
			 Enterprise Regulatory Agency;
					(10)by redesignating
			 paragraph (6) as paragraph (10);
				(11)by redesignating
			 paragraphs (2) through (4) as paragraphs (5) through (7), respectively;
				(12)by inserting
			 after paragraph (7), as redesignated, the following:
					
						(8)Default; in
				danger of default
							(A)DefaultThe
				term default means, with respect to a regulated entity, any
				adjudication or other official determination by any court of competent
				jurisdiction, or the Agency, pursuant to which a conservator, receiver,
				limited-life regulated entity, or legal custodian is appointed for a regulated
				entity.
							(B)In danger of
				defaultThe term in danger of default means a
				regulated entity with respect to which—
								(i)in the opinion of
				the Agency—
									(I)the regulated
				entity is not likely to be able to pay the obligations of the regulated entity
				in the normal course of business; or
									(II)the regulated
				entity has incurred or is likely to incur losses that will deplete all or
				substantially all of its capital; and
									(ii)there is no
				reasonable prospect that the capital of the regulated entity will be
				replenished.
								;
				(13)by inserting
			 after paragraph (1) the following:
					
						(2)Agency;
				directorThe term—
							(A)Agency
				means the Federal Housing Enterprise Regulatory Agency established under
				section 1311; and
							(B)Director
				means the Director of the Agency, appointed under section 1312;
							(3)Authorizing
				statutesThe term authorizing statutes means—
							(A)the
				Federal National Mortgage Association Charter
				Act;
							(B)the
				Federal Home Loan Mortgage Corporation
				Act; and
							(C)the
				Federal Home Loan Bank Act.
							(4)BoardThe
				term Board means the Federal Housing Enterprise Board established
				under section
				1313A.
						;
				(14)by inserting
			 after paragraph (10), as redesignated, the following:
					
						(11)Entity-affiliated
				partyThe term entity-affiliated party means—
							(A)any director,
				officer, employee, or controlling stockholder of, or agent for, a regulated
				entity;
							(B)any shareholder,
				affiliate, consultant, or joint venture partner of a regulated entity, and any
				other person, as determined by the Director (by regulation or on a case-by-case
				basis) that participates in the conduct of the affairs of a regulated entity,
				provided that a member of a Federal Home Loan Bank shall not be deemed to have
				participated in the affairs of that Bank solely by virtue of being a
				shareholder of, and obtaining advances from, that Bank;
							(C)any independent
				contractor for a regulated entity (including any attorney, appraiser, or
				accountant), if—
								(i)the independent
				contractor knowingly or recklessly participates in—
									(I)any violation of
				any law or regulation;
									(II)any breach of
				fiduciary duty; or
									(III)any unsafe or
				unsound practice; and
									(ii)such violation,
				breach, or practice caused, or is likely to cause, more than a minimal
				financial loss to, or a significant adverse effect on, the regulated entity;
				and
								(D)any
				not-for-profit corporation that receives its principal funding, on an ongoing
				basis, from any regulated entity; and
							(E)the Finance
				Facility.
							(12)Finance
				facilityThe term Finance Facility means the Federal
				Home Loan Bank Finance Facility established under section 11A of the
				Federal Home Loan Bank Act.
						(13)Limited-life
				regulated entityThe term limited-life regulated
				entity means an entity established by the Agency under section 1367(i)
				with respect to a Federal Home Loan Bank in default or in danger of default or
				with respect to an enterprise in default or in danger of
				default.
						;
				(15)in paragraph
			 (25), as so redesignated by this section, by striking 60 each
			 place that term appears and inserting 30; and
				(16)by adding at the
			 end the following:
					
						(26)Upper- and
				middle-income
							(A)Upper-incomeThe
				term upper-income means a family income that is 120 percent of the
				area median income or greater.
							(B)Middle-incomeThe
				term middle-income means a family income that is not less than 80
				percent but less than 120 percent of the area median income, or a median family
				income that is at least 80 percent and not more than 120 percent.
							(27)ViolationThe
				term violation includes any action (alone or in combination with
				another or others) for or toward causing, bringing about, participating in,
				counseling, or aiding or abetting a
				violation.
						.
				(b)References in
			 This ActAs used in this Act, unless otherwise specified—
				(1)the term
			 Agency means the Federal Housing Enterprise Regulatory
			 Agency;
				(2)the term
			 Director means the Director of the Agency; and
				(3)the terms
			 enterprise, Finance Facility, regulated
			 entity, and authorizing statutes have the same meanings as
			 in section 1303 of the Federal Housing
			 Enterprises Financial Safety and Soundness Act of 1992, as amended
			 by this Act.
				IREFORM OF
			 REGULATION OF ENTERPRISES
			AImprovement of
			 Safety and Soundness Supervision
				101.Establishment
			 of the Federal Housing Enterprise Regulatory AgencyThe Federal Housing Enterprises Financial Safety and
			 Soundness Act of 1992 (12 U.S.C. 4501 et seq.) is amended by
			 striking sections 1311 and 1312 and inserting the following:
					
						1311.Establishment
				of the Federal Housing Enterprise Regulatory Agency
							(a)EstablishmentThere
				is established the Federal Housing Enterprise Regulatory Agency, which shall be
				an independent agency of the Federal Government.
							(b)General
				Supervisory and Regulatory Authority
								(1)In
				generalEach regulated entity shall, to the extent provided in
				this title, be subject to the supervision and regulation of the Agency.
								(2)Authority over
				fannie mae, freddie mac, the federal home loan banks, and the finance
				facilityThe Director shall have general regulatory authority
				over each regulated entity and the Finance Facility, and shall exercise such
				general regulatory authority, including such duties and authorities set forth
				under section 1313, to ensure that the purposes of this Act, the authorizing
				statutes, and any other applicable law are carried out.
								(c)Savings
				ProvisionThe authority of the Director to take actions under
				subtitles B and C shall not in any way limit the general supervisory and
				regulatory authority granted to the Director under subsection (b).
							1312.Director
							(a)Establishment
				of PositionThere is established the position of the Director of
				the Agency, who shall be the head of the Agency.
							(b)Appointment;
				Term
								(1)AppointmentThe
				Director shall be appointed by the President, by and with the advice and
				consent of the Senate, from among individuals who are citizens of the United
				States, have a demonstrated understanding of financial management or oversight,
				and have a demonstrated understanding of capital markets, including the
				mortgage securities markets and housing finance.
								(2)TermThe
				Director shall be appointed for a term of 6 years, unless removed before the
				end of such term for cause by the President.
								(3)VacancyA
				vacancy in the position of Director that occurs before the expiration of the
				term for which a Director was appointed shall be filled in the manner
				established under paragraph (1), and the Director appointed to fill such
				vacancy shall be appointed only for the remainder of such term.
								(4)Service after
				end of termAn individual may serve as the Director after the
				expiration of the term for which appointed until a successor has been
				appointed.
								(5)Transitional
				provisionNotwithstanding paragraphs (1) and (2), during the
				period beginning on the effective date of the Federal Housing Enterprise Regulatory Reform Act of
				2007, and ending on the date on which the Director is appointed
				and confirmed, the person serving as the Director of the Office of Federal
				Housing Enterprise Oversight of the Department of Housing and Urban Development
				on that effective date shall act for all purposes as, and with the full powers
				of, the Director.
								(c)Deputy Director
				of the Division of Enterprise Regulation
								(1)In
				generalThe Agency shall have a Deputy Director of the Division
				of Enterprise Regulation, who shall be designated by the Director from among
				individuals who are citizens of the United States, have a demonstrated
				understanding of financial management or oversight, and have a demonstrated
				understanding of mortgage securities markets and housing finance.
								(2)FunctionsThe
				Deputy Director of the Division of Enterprise Regulation shall have such
				functions, powers, and duties with respect to the oversight of the enterprises
				as the Director shall prescribe.
								(d)Deputy Director
				of the Division of Federal Home Loan Bank Regulation
								(1)In
				generalThe Agency shall have a Deputy Director of the Division
				of Federal Home Loan Bank Regulation, who shall be designated by the Director
				from among individuals who are citizens of the United States, have a
				demonstrated understanding of financial management or oversight, and have a
				demonstrated understanding of the Federal Home Loan Bank System and housing
				finance.
								(2)FunctionsThe
				Deputy Director of the Division of Federal Home Loan Bank Regulation shall have
				such functions, powers, and duties with respect to the oversight of the Federal
				Home Loan Banks as the Director shall prescribe.
								(e)Deputy Director
				for Housing Mission and Goals
								(1)In
				generalThe Agency shall have a Deputy Director for Housing
				Mission and Goals, who shall be designated by the Director from among
				individuals who are citizens of the United States, and have a demonstrated
				understanding of the housing markets and housing finance.
								(2)FunctionsThe
				Deputy Director for Housing Mission and Goals shall have such functions,
				powers, and duties with respect to the oversight of the housing mission and
				goals of the regulated entities as the Director shall prescribe.
								(f)Acting
				DirectorIn the event of the death, resignation, sickness, or
				absence of the Director, the President shall designate either the Deputy
				Director of the Division of Enterprise Regulation, the Deputy Director of the
				Division of Federal Home Loan Bank Regulation, or the Deputy Director for
				Housing Mission and Goals, to serve as acting Director until the return of the
				Director, or the appointment of a successor pursuant to subsection (b).
							(g)LimitationsThe
				Director and each of the Deputy Directors may not—
								(1)have any direct
				or indirect financial interest in any regulated entity or entity-affiliated
				party;
								(2)hold any office,
				position, or employment in any regulated entity or entity-affiliated party;
				or
								(3)have served as an
				executive officer or director of any regulated entity or entity-affiliated
				party at any time during the 3-year period preceding the date of appointment of
				such individual as Director or Deputy
				Director.
								.
				102.Duties and
			 authorities of Director
					(a)In
			 GeneralSection 1313 of the Federal Housing Enterprises Financial Safety and
			 Soundness Act of 1992 (12 U.S.C. 4513) is amended to read as
			 follows:
						
							1313.Duties and
				authorities of Director
								(a)Duties
									(1)Principal
				dutiesThe principal duties of the Director shall be—
										(A)to oversee the
				prudential operations of each regulated entity; and
										(B)to ensure
				that—
											(i)each regulated
				entity operates in a safe and sound manner, including maintenance of adequate
				capital and internal controls;
											(ii)the operations
				and activities of each regulated entity foster liquid, efficient, competitive,
				and resilient national housing finance markets (including activities relating
				to mortgages on housing for low- and moderate-income families involving a
				reasonable economic return that may be less than the return earned on other
				activities);
											(iii)each regulated
				entity complies with this title and the rules, regulations, guidelines, and
				orders issued under this title and the authorizing statutes;
											(iv)each regulated
				entity carries out its statutory mission only through activities that are
				authorized under and consistent with this title and the authorizing
				statutes;
											(v)the activities of
				each regulated entity and the manner in which such regulated entity is operated
				are consistent with the public interest;
											(vi)each regulated
				entity remains adequately capitalized, after due consideration of the risk to
				such regulated entity; and
											(vii)in the case of
				the Federal Home Loan Banks, they provide funds to community financial
				institutions for small businesses, small farms, and small agricultural
				businesses and accept as collateral whole interests in such obligations.
											(2)Scope of
				authorityThe authority of the Director shall include the
				authority—
										(A)to review and, if
				warranted based on the principle duties described in paragraph (1), reject any
				acquisition or transfer of a controlling interest in a regulated entity;
				and
										(B)to exercise such
				incidental powers as may be necessary or appropriate to fulfill the duties and
				responsibilities of the Director in the supervision and regulation of each
				regulated entity.
										(b)Delegation of
				AuthorityThe Director may delegate to officers and employees of
				the Agency any of the functions, powers, or duties of the Director, as the
				Director considers appropriate.
								(c)Litigation
				Authority
									(1)In
				generalIn enforcing any provision of this title, any regulation
				or order prescribed under this title, or any other provision of law, rule,
				regulation, or order, or in any other action, suit, or proceeding to which the
				Director is a party or in which the Director is interested, and in the
				administration of conservatorships and receiverships, the Director may act in
				the Director’s own name and through the Director’s own attorneys.
									(2)Subject to
				suitExcept as otherwise provided by law, the Director shall be
				subject to suit (other than suits on claims for money damages) by a regulated
				entity with respect to any matter under this title or any other applicable
				provision of law, rule, order, or regulation under this title, in the United
				States district court for the judicial district in which the regulated entity
				has its principle place of business, or in the United States District Court for
				the District of Columbia, and the Director may be served with process in the
				manner prescribed by the Federal Rules of Civil
				Procedure.
									.
					(b)Independence in
			 Congressional Testimony and RecommendationsSection 111 of Public
			 Law 93–495 (12 U.S.C. 250) is amended by striking the Federal Housing
			 Finance Board and inserting the Director of the Federal Housing
			 Enterprise Regulatory Agency.
					103.Federal
			 Housing Enterprise Board
					(a)In
			 GeneralThe Federal Housing
			 Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C.
			 4501 et seq.) is amended by inserting after section 1313 the following:
						
							1313A.Federal
				Housing Enterprise Board
								(a)In
				GeneralThere is established the Federal Housing Enterprise
				Board, which shall advise the Director with respect to overall strategies and
				policies in carrying out the duties of the Director under this title.
								(b)LimitationsThe
				Board may not exercise any executive authority, and the Director may not
				delegate to the Board any of the functions, powers, or duties of the
				Director.
								(c)CompositionThe
				Board shall be comprised of 4 members, of whom—
									(1)1 member shall be
				the Secretary of the Treasury;
									(2)1 member shall be
				the Secretary of Housing and Urban Development;
									(3)1 member shall be
				the Chairman of the Securities and Exchange Commission; and
									(4)1 member shall be
				the Director, who shall serve as the Chairperson of the Board.
									(d)Meetings
									(1)In
				generalThe Board shall meet upon notice by the Director, but in
				no event shall the Board meet less frequently than once every 3 months.
									(2)Special
				meetingsEither the Secretary of the Treasury, the Secretary of
				Housing and Urban Development, or the Chairman of the Securities and Exchange
				Commission may, upon giving written notice to the Director, require a special
				meeting of the Board.
									(e)TestimonyOn
				an annual basis, the Board shall testify before Congress regarding—
									(1)the safety and
				soundness of the regulated entities;
									(2)any material
				deficiencies in the conduct of the operations of the regulated entities;
									(3)the overall
				operational status of the regulated entities;
									(4)an evaluation of
				the performance of the regulated entities in carrying out their respective
				missions;
									(5)operations,
				resources, and performance of the Agency; and
									(6)such other
				matters relating to the Agency and its fulfillment of its mission, as the Board
				determines
				appropriate.
									.
					(b)Annual Report
			 of the DirectorSection 1319B(a) of the
			 Federal Housing Enterprises Financial Safety
			 and Soundness Act of 1992 (12 U.S.C. 4521(a)) is amended—
						(1)by striking
			 enterprise each place that term appears and inserting
			 regulated entity;
						(2)by striking
			 enterprises each place that term appears and inserting
			 regulated entities;
						(3)in paragraph (3),
			 by striking ; and and inserting a semicolon;
						(4)in paragraph (4),
			 by striking 1994. and inserting 1994; and;
			 and
						(5)by adding at the
			 end the following:
							
								(5)the assessment of
				the Board or any of its members with respect to—
									(A)the safety and
				soundness of the regulated entities;
									(B)any material
				deficiencies in the conduct of the operations of the regulated entities;
									(C)the overall
				operational status of the regulated entities; and
									(D)an evaluation of
				the performance of the regulated entities in carrying out their respective
				missions;
									(6)operations,
				resources, and performance of the Agency; and
								(7)such other
				matters relating to the Agency and the fulfillment of its
				mission.
								.
						104.Authority to
			 require reports by regulated entities
					(a)In
			 GeneralSection 1314 of the Federal Housing Enterprises Financial Safety and
			 Soundness Act of 1992 (12 U.S.C. 4514) is amended—
						(1)in the section
			 heading, by striking
			 enterprises and inserting
			 regulated entities;
						(2)by striking
			 an enterprise each place that term appears and inserting
			 a regulated entity;
						(3)by striking
			 the enterprise and inserting the regulated
			 entity;
						(4)in subsection
			 (a)—
							(A)by striking the
			 subsection heading and all that follows through and operations
			 in paragraph (1) and inserting the following:
								
									(a)Regular and
				Special Reports
										(1)Regular
				reportsThe Director may require, by general or specific orders,
				a regulated entity to submit regular reports, including financial statements
				determined on a fair value basis, on the condition (including financial
				condition), management, activities, or operations of the regulated entity, as
				the Director considers appropriate
										;
				and
							(B)in paragraph
			 (2)—
								(i)by
			 inserting , by general or specific orders, after may also
			 require; and
								(ii)by
			 striking whenever and inserting on any of the topics
			 specified in paragraph (1) or any other relevant topics, if; and
								(5)by adding at the
			 end the following:
							
								(c)Penalties for
				Failure To Make Reports
									(1)ViolationsIt
				shall be a violation of this section for any regulated entity—
										(A)to fail to make,
				obtain, transmit, or publish any report or information required by the Director
				under this section, section 309(k) of the Federal National Mortgage Association Charter
				Act, or section 307(c) of the Federal Home Loan Mortgage Corporation Act,
				within the period of time specified in such provision of law or otherwise by
				the Director; or
										(B)to submit or
				publish any false or misleading report or information under this
				section.
										(2)Penalties
										(A)Tier 1
											(i)In
				generalA violation described in paragraph (1) shall be subject
				to a penalty of not more than $2,000 for each day during which such violation
				continues, in any case in which—
												(I)the subject
				regulated entity maintains procedures reasonably adapted to avoid any
				inadvertent error and the violation was unintentional and a result of such an
				error; or
												(II)the violation
				was an inadvertent transmittal or publication of any report which was minimally
				late.
												(ii)Burden of
				proofFor purposes of this subparagraph, the regulated entity
				shall have the burden of proving that the error was inadvertent or that a
				report was inadvertently transmitted or published late.
											(B)Tier
				2A violation described in paragraph (1) shall be subject to a
				penalty of not more than $20,000 for each day during which such violation
				continues or such false or misleading information is not corrected, in any case
				that is not addressed in subparagraph (A) or (C).
										(C)Tier
				3A violation described in paragraph (1) shall be subject to a
				penalty of not more than $2,000,000 per day for each day during which such
				violation continues or such false or misleading information is not corrected,
				in any case in which the subject regulated entity committed such violation
				knowingly or with reckless disregard for the accuracy of any such information
				or report.
										(3)AssessmentsAny
				penalty imposed under this subsection shall be in lieu of a penalty under
				section 1376, but shall be assessed and collected by the Director in the manner
				provided in section 1376 for penalties imposed under that section, and any such
				assessment (including the determination of the amount of the penalty) shall be
				otherwise subject to the provisions of section 1376.
									(4)HearingA
				regulated entity against which a penalty is assessed under this section shall
				be afforded an agency hearing if the regulated entity submits a request for a
				hearing not later than 20 days after the date of the issuance of the notice of
				assessment. Section 1374 shall apply to any such
				proceedings.
									.
						(b)Conforming
			 AmendmentThe Federal Housing
			 Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C.
			 4501 et seq.) is amended by striking sections 1327 and 1328.
					105.Examiners and
			 accountants; authority to contract for reviews of regulated entities
					(a)In
			 GeneralSection 1317 of the Federal Housing Enterprises Financial Safety and
			 Soundness Act of 1992 (12 U.S.C. 4517) is amended—
						(1)in subsection
			 (a), by striking enterprise each place that term appears and
			 inserting regulated entity;
						(2)in subsection
			 (b), by striking an enterprise and inserting a regulated
			 entity;
						(3)in subsection
			 (c), in the second sentence, by inserting before the period to conduct
			 examinations under this section;
						(4)by redesignating
			 subsections (d) through (f) as subsections (e) through (g), respectively;
			 and
						(5)by inserting
			 after subsection (c) the following:
							
								(d)Inspector
				GeneralThere shall be within the Agency an Inspector General,
				who shall be appointed in accordance with section 3(a) of the Inspector General
				Act of
				1978.
								.
						(b)Direct Hire
			 Authority To Hire Accountants, Economists, and ExaminersSection
			 1317 of the Federal Housing Enterprises
			 Financial Safety and Soundness Act of 1992 (12 U.S.C. 4517) is
			 amended by adding at the end the following:
						
							(h)Appointment of
				Accountants, Economists, and Examiners
								(1)ApplicabilityThis
				section shall apply with respect to any position of examiner, accountant,
				economist, and specialist in financial markets and in technology at the Agency,
				with respect to supervision and regulation of the regulated entities, that is
				in the competitive service.
								(2)Appointment
				authorityThe Director may appoint candidates to any position
				described in paragraph (1)—
									(A)in accordance
				with the statutes, rules, and regulations governing appointments in the
				excepted service; and
									(B)notwithstanding
				any statutes, rules, and regulations governing appointments in the competitive
				service.
									.
					(c)Amendments to
			 Inspector General ActSection 11 of the Inspector General Act of
			 1978 (5 U.S.C. 11 App.) is amended—
						(1)in paragraph (1),
			 by inserting , the Director of the Federal Housing Enterprises
			 Regulatory Agency after Social Security Administration;
			 and
						(2)in paragraph (2),
			 by inserting , the Federal Housing Enterprises Regulatory Agency
			 after Social Security Administration.
						(d)Authority To
			 Contract for Reviews of Regulated EntitiesSection 1319 of the
			 Federal Housing Enterprises Financial Safety
			 and Soundness Act of 1992 (12 U.S.C. 4519) is amended in the section
			 heading, by striking by rating
			 organization.
					106.AssessmentsSection 1316 of the
			 Federal Housing Enterprises Financial Safety
			 and Soundness Act of 1992 (12 U.S.C. 4516) is amended—
					(1)by striking
			 subsection (a) and inserting the following:
						
							(a)Annual
				AssessmentsThe Director shall establish and collect from the
				regulated entities annual assessments in an amount not exceeding the amount
				sufficient to provide for reasonable costs and expenses of the Agency,
				including—
								(1)the expenses of
				any examinations under section 1317;
								(2)the expenses of
				obtaining any reviews and credit assessments under section 1319; and
								(3)such amounts in
				excess of actual expenses for any given fiscal year, as deemed necessary by the
				Director to maintain working
				capital.
								;
					(2)by striking
			 an enterprise each place that term appears and inserting
			 a regulated entity;
					(3)by striking
			 enterprises each place that term appears and inserting
			 regulated entities;
					(4)by striking
			 enterprise each place that term appears, other than in
			 subparagraph (B) of subsection (b)(3), and inserting regulated
			 entity;
					(5)in subsection
			 (b)—
						(A)in paragraph
			 (1)—
							(i)by
			 striking bears to and inserting bear to;
			 and
							(ii)by
			 striking both and inserting all; and
							(B)in paragraph
			 (3)(B)—
							(i)by
			 inserting with respect to an enterprise, before the
			 unpaid principal; and
							(ii)by
			 striking by the enterprise and inserting by an
			 enterprise;
							(6)in subsection
			 (c)—
						(A)by striking
			 The semiannual and inserting the following:
							
								(1)In
				generalThe semiannual
								;
				and
						(B)by adding at the
			 end the following:
							
								(2)AdjustmentsThe
				Director may adjust the amounts of any semiannual assessments for an assessment
				under subsection (a) that are to be paid pursuant to subsection (b) by a
				regulated entity, as the Director determines necessary to ensure that the costs
				of enforcement activities under subtitles B and C for a regulated entity are
				borne only by that regulated entity.
								(3)Special
				circumstancesIf at any time, as a result of increased costs of
				regulation of a regulated entity that is not classified (for purposes of
				subtitle B) as adequately capitalized, or as the result of supervisory or
				enforcement activities under subtitle B or C for a regulated entity, the amount
				available from any semiannual payment made by such regulated entity pursuant to
				subsection (b) is insufficient to cover the costs of the Agency with respect to
				such entity, the Director may make and collect from such entity an immediate
				assessment to cover the amount of such deficiency for the semiannual period.
				If, at the end of any semiannual period during which such an assessment is
				made, any amount remains from such assessment, such remaining amount shall be
				deducted from the assessment for such regulated entity for the following
				semiannual
				period.
								;
						(7)in subsection
			 (d), by striking If and inserting Except with respect to
			 amounts collected pursuant to subsection (a)(3), if;
					(8)by striking
			 subsections (e) and (f) and inserting the following:
						
							(e)Remission of
				AssessmentAt the end of each year for which an assessment under
				this section is made, the Director shall remit to each regulated entity any
				amount of an assessment collected from the regulated entity that is
				attributable to subsection (a)(3), and is in excess of the amount that the
				Director deems necessary to maintain working capital.
							(f)No Appropriated
				FundsSalaries of the Director and other employees of the Agency,
				and all other expenses thereof, may be paid from assessments collected under
				this subsection or other sources, and shall not be construed to be Government
				funds or appropriated monies, or subject to apportionment for the purposes of
				chapter 15 of title 31, United States Code, or any other
				authority.
							;
				and
					(9)in subsection
			 (g)—
						(A)by striking
			 the Secretary and each place that term appears; and
						(B)in paragraph
			 (3)—
							(i)by
			 striking (A); and
							(ii)by
			 striking , and (B) and all that follows through the end of the
			 paragraph and inserting a period.
							107.Regulations
			 and ordersSection 1319G of
			 the Federal Housing Enterprises Financial
			 Safety and Soundness Act of 1992 (12 U.S.C. 4526) is amended—
					(1)by striking
			 subsection (a) and inserting the following:
						
							(a)AuthorityThe
				Director shall issue any regulations, guidelines, directives, or orders
				necessary to carry out the duties of the Director under this title or the
				authorizing statutes, and to ensure that the purposes of this title and the
				authorizing statutes are accomplished.
							;
				and
					(2)by striking
			 subsection (c).
					108.Prudential
			 management and operations standardsThe Federal Housing Enterprises Financial Safety and
			 Soundness Act of 1992 (12 U.S.C. 4501 et seq.) is amended by
			 inserting after section 1313A, as added by this Act, the following new
			 section:
					
						1313B.Prudential
				management and operations standardsThe Director may establish standards, by
				regulation, order, or guideline, for each regulated entity relating to—
							(1)adequacy of
				internal controls and information systems taking into account the nature and
				scale of business operations;
							(2)independence and
				adequacy of internal audit systems;
							(3)management of
				interest rate risk exposure;
							(4)management of
				market risk, including standards that provide for systems that accurately
				measure, monitor, and control market risks and, as warranted, that establish
				limitations on market risk;
							(5)adequacy and
				maintenance of liquidity and reserves;
							(6)management of
				asset and investment portfolio growth;
							(7)investments and
				acquisitions of assets by a regulated entity, to ensure that they are
				consistent with the purposes of this title and the authorizing statutes;
							(8)overall risk
				management processes, including adequacy of oversight by senior management and
				the board of directors and of processes and policies to identify, measure,
				monitor, and control material risks, including reputational risks, and for
				adequate, well-tested business resumption plans for all major systems with
				remote site facilities to protect against disruptive events; and
							(9)such other
				operational and management standards as the Director determines to be
				appropriate.
							.
				109.Capital levels
			 and holdingsSubtitle B of the
			 Federal Housing Enterprises Financial Safety
			 and Soundness Act of 1992 (12 U.S.C. 4611 et seq.) is
			 amended—
					(1)by striking the
			 subtitle designation and heading and inserting the following:
						
							BRequired Capital
				Levels for Enterprises, Special Enforcement Powers, Limitation on Assets, and
				Securities
				Treatment
							;
					and
					(2)by adding at the
			 end the following:
						
							1369E.Affordable
				housing focused portfolios
								(a)Supporting
				affordable housingCongress finds that, consistent with the
				missions of the enterprises, the portfolio holdings of the enterprises should
				be focused, to the maximum extent possible, on mortgages and mortgage-backed
				securities that meet the affordable housing goals established for the
				enterprises pursuant to this Act.
								(b)Authority of
				the directorThe Director shall, by regulation, provide that any
				mortgages or mortgage-related securities acquired by an enterprise after the
				date of enactment of this Act shall—
									(1)meet one or more
				of the housing goals established for the enterprise under this Act; or
									(2)be promptly
				securitized and sold to third parties.
									(c)Temporary
				adjustmentsThe Director may, by order, make temporary
				adjustments to the standards under subsection (b), if such action would help to
				mitigate market disruptions in the housing finance
				system.
								.
					110.Risk-Based
			 capital test for enterprises
					(a)Risk-Based
			 Capital LevelsSection 1361 of the
			 Federal Housing Enterprises Financial Safety
			 and Soundness Act of 1992 (12 U.S.C. 4611) is amended to read as
			 follows:
						
							1361.Risk-Based
				capital levels
								(a)In
				GeneralThe Director shall, by regulation or order, establish
				risk-based capital requirements for each of the enterprises to ensure that the
				enterprises operate in a safe and sound manner, with sufficient capital and
				reserves to support the risks that arise in the operations and management of
				each enterprise.
								(b)No
				LimitationNothing in this section limits the authority of the
				Director to require other reports or undertakings in furtherance of the
				responsibilities of the Director under this
				Act.
								.
					(b)Minimum Capital
			 Levels for Regulated Entities
						(1)EnterprisesSection
			 1362 of the Federal Housing Enterprises
			 Financial Safety and Soundness Act of 1992 (12 U.S.C. 4612) is
			 amended—
							(A)in the section
			 heading, by inserting for
			 enterprises after
			 levels; and
							(B)by striking
			 subsection (b) and inserting the following:
								
									(b)Regulatory
				DiscretionThe Director may, by regulation or order, establish a
				minimum capital level that is higher than the level specified in subsection
				(a).
									.
							(2)Federal home
			 loan banksSection 6(a)(2) of the Federal Home Loan Bank Act (12 U.S.C.
			 1426(a)(2)) is amended by adding at the end the following:
							
								(C)Authority to
				alter levelThe Director may, by regulation or order, establish a
				minimum capital level that is higher than the level specified in subparagraph
				(A).
								.
						111.Registration
			 of Enterprise Securities
					(a)Fannie
			 Mae
						(1)Mortgage-backed
			 securitiesSection 304(d) of the Federal National Mortgage Association Charter
			 Act (12 U.S.C. 1719(d)) is amended by striking the fourth sentence
			 and inserting the following: Securities issued by the corporation under
			 this subsection shall not be exempt securities for purposes of the Securities
			 Act of 1933..
						(2)Subordinate
			 obligationsSection 304(e) of the
			 Federal National Mortgage Association Charter
			 Act (12 U.S.C. 1719(e)) is amended by striking the fourth sentence
			 and inserting the following: Obligations issued by the corporation under
			 this subsection shall not be exempt securities for purposes of the Securities
			 Act of 1933..
						(3)SecuritiesSection
			 311 of the Federal National Mortgage
			 Association Charter Act (12 U.S.C. 1723c) is amended—
							(A)in the section
			 heading, by striking association;
							(B)by inserting
			 (a) In
			 General.— after Sec. 311.;
							(C)in the second
			 sentence, by inserting by the Association after
			 issued; and
							(D)by adding at the
			 end the following:
								
									(b)Treatment of
				corporation securities
										(1)In
				generalAny stock, obligations, securities, participations, or
				other instruments issued or guaranteed by the corporation pursuant to this
				title shall not be exempt securities for purposes of the Securities Act of
				1933.
										(2)Exemption for
				approved sellersNotwithstanding any other provision of this
				title or the Securities Act of 1933,
				transactions involving the initial disposition by an approved seller of pooled
				certificates that are acquired by that seller from the corporation upon the
				initial issuance of the pooled certificates shall be deemed to be transactions
				by a person other than an issuer, underwriter, or dealer for purposes of the
				Securities Act of 1933.
										(3)DefinitionsFor
				purposes of this subsection, the following definitions shall apply:
											(A)Approved
				sellerThe term approved seller means an institution
				approved by the corporation to sell mortgage loans to the corporation in
				exchange for pooled certificates.
											(B)Pooled
				certificatesThe term pooled certificates means
				single class mortgage-backed securities guaranteed by the corporation that have
				been issued by the corporation directly to the approved seller in exchange for
				the mortgage loans underlying such mortgage-backed securities.
											(4)Mortgage
				related securitiesA single class mortgage-backed security
				guaranteed by the corporation that has been issued by the corporation directly
				to the approved seller in exchange for the mortgage loans underlying such
				mortgage-backed securities or directly by the corporation for cash shall be
				deemed to be a mortgage related security, as defined in section 3(a) of the
				Securities Exchange Act of
				1934.
										.
							(b)Freddie
			 MacSection 306(g) of the Federal Home Loan Mortgage Corporation Act
			 (12 U.S.C. 1455(g)) is amended to read as follows:
						
							(g)Treatment of
				securities
								(1)In
				generalAny securities issued or guaranteed by the Corporation
				shall not be exempt securities for purposes of the Securities Act of
				1933.
								(2)Exemption for
				approved sellersNotwithstanding any other provision of this
				title or the Securities Act of 1933,
				transactions involving the initial disposition by an approved seller of pooled
				certificates that are acquired by that seller from the Corporation upon the
				initial issuance of the pooled certificates shall be deemed to be transactions
				by a person other than an issuer, underwriter, or dealer for purposes of the
				Securities Act of 1933.
								(3)DefinitionsFor
				purposes of this subsection, the following definitions shall apply:
									(A)Approved
				sellerThe term approved seller means an institution
				approved by the Corporation to sell mortgage loans to the Corporation in
				exchange for pooled certificates.
									(B)Pooled
				certificatesThe term pooled certificates means
				single class mortgage-backed securities guaranteed by the Corporation that have
				been issued by the Corporation directly to the approved seller in exchange for
				the mortgage loans underlying such mortgage-backed
				securities.
									.
					(c)Limitation on
			 feesSection 6(b)(2) of the Securities Act of 1933 (15 U.S.C. 77f(b)(2)) is
			 amended by adding at the end the following: Notwithstanding any other
			 provision of this title, no applicant, or group of affiliated applicants that
			 does not include any investment company registered under the
			 Investment Company Act of 1940,
			 filing a registration statement subject to a fee shall be required in any
			 fiscal year with respect to all registration statements filed by such applicant
			 in such fiscal year to pay an aggregate amount in fees to the Commission
			 pursuant to this subsection in an amount that exceeds 5 percent of the target
			 offsetting collection amount for such fiscal year. Fees paid in connection with
			 registration statements relating to business combinations shall not be included
			 in calculating the total fees paid by any such applicant..
					(d)No effect on
			 other lawNothing in this section or the amendments made by this
			 section shall be construed to affect any exemption from the provisions of the
			 Trust Indenture Act of 1939 provided to the Federal National Mortgage
			 Association or the Federal Home Loan Mortgage Corporation.
					(e)RegulationsThe
			 Securities and Exchange Commission may issue such regulations as may be
			 necessary or appropriate to carry out this section and the amendments made by
			 this section.
					(f)Effective
			 DateThe amendments made by this section shall become effective 1
			 year after the date of enactment of this Act.
					112.Limit on
			 golden parachutesSection 1318
			 of the Federal Housing Enterprises Financial
			 Safety and Soundness Act of 1992 (12 U.S.C. 4518) is amended by
			 adding at the end the following:
					
						(c)Authority To
				Regulate or Prohibit Certain Forms of Benefits to Affiliated Parties
							(1)Golden
				parachutes and indemnification paymentsThe Agency may prohibit
				or limit, by regulation or order, any golden parachute payment or
				indemnification payment.
							(2)Factors to be
				taken into accountThe Agency shall prescribe, by regulation, the
				factors to be considered by the Agency in taking any action pursuant to
				paragraph (1), which may include such factors as—
								(A)whether there is
				a reasonable basis to believe that the affiliated party has committed any
				fraudulent act or omission, breach of trust or fiduciary duty, or insider abuse
				with regard to the regulated entity that has had a material effect on the
				financial condition of the regulated entity;
								(B)whether there is
				a reasonable basis to believe that the affiliated party is substantially
				responsible for the insolvency of the regulated entity, the appointment of a
				conservator or receiver for the regulated entity, or the troubled condition of
				the regulated entity (as defined in regulations prescribed by the
				Agency);
								(C)whether there is
				a reasonable basis to believe that the affiliated party has materially violated
				any applicable provision of Federal or State law or regulation that has had a
				material affect on the financial condition of the regulated entity;
								(D)whether the
				affiliated party was in a position of managerial or fiduciary responsibility;
				and
								(E)the length of
				time that the party was affiliated with the regulated entity, and the degree to
				which—
									(i)the payment
				reasonably reflects compensation earned over the period of employment;
				and
									(ii)the compensation
				involved represents a reasonable payment for services rendered.
									(3)Certain
				payments prohibitedNo regulated entity may prepay the salary or
				any liability or legal expense of any affiliated party if such payment is
				made—
								(A)in contemplation
				of the insolvency of such regulated entity, or after the commission of an act
				of insolvency; and
								(B)with a view to,
				or having the result of—
									(i)preventing the
				proper application of the assets of the regulated entity to creditors;
				or
									(ii)preferring one
				creditor over another.
									(4)Golden
				parachute payment defined
								(A)In
				generalFor purposes of this subsection, the term golden
				parachute payment means any payment (or any agreement to make any
				payment) in the nature of compensation by any regulated entity for the benefit
				of any affiliated party pursuant to an obligation of such regulated entity
				that—
									(i)is contingent on
				the termination of such party’s affiliation with the regulated entity;
				and
									(ii)is received on
				or after the date on which—
										(I)the regulated
				entity became insolvent;
										(II)any conservator
				or receiver is appointed for such regulated entity; or
										(III)the Agency
				determines that the regulated entity is in a troubled condition (as defined in
				the regulations of the Agency).
										(B)Certain
				payments in contemplation of an eventAny payment which would be
				a golden parachute payment but for the fact that such payment was made before
				the date referred to in subparagraph (A)(ii) shall be treated as a golden
				parachute payment if the payment was made in contemplation of the occurrence of
				an event described in any subclause of such subparagraph.
								(C)Certain
				payments not includedFor purposes of this subsection, the term
				golden parachute payment shall not include—
									(i)any payment made
				pursuant to a retirement plan which is qualified (or is intended to be
				qualified) under section 401 of the Internal Revenue Code of 1986, or other
				nondiscriminatory benefit plan;
									(ii)any payment made
				pursuant to a bona fide deferred compensation plan or arrangement which the
				Board determines, by regulation or order, to be permissible; or
									(iii)any payment
				made by reason of the death or disability of an affiliated party.
									(5)Other
				definitionsFor purposes of this subsection, the following
				definitions shall apply:
								(A)Indemnification
				paymentSubject to paragraph (6), the term indemnification
				payment means any payment (or any agreement to make any payment) by any
				regulated entity for the benefit of any person who is or was an affiliated
				party, to pay or reimburse such person for any liability or legal expense with
				regard to any administrative proceeding or civil action instituted by the
				Agency which results in a final order under which such person—
									(i)is assessed a
				civil money penalty;
									(ii)is removed or
				prohibited from participating in conduct of the affairs of the regulated
				entity; or
									(iii)is required to
				take any affirmative action to correct certain conditions resulting from
				violations or practices, by order of the Agency.
									(B)Liability or
				legal expenseThe term liability or legal expense
				means—
									(i)any legal or
				other professional expense incurred in connection with any claim, proceeding,
				or action;
									(ii)the amount of,
				and any cost incurred in connection with, any settlement of any claim,
				proceeding, or action; and
									(iii)the amount of,
				and any cost incurred in connection with, any judgment or penalty imposed with
				respect to any claim, proceeding, or action.
									(C)PaymentThe
				term payment includes—
									(i)any direct or
				indirect transfer of any funds or any asset; and
									(ii)any segregation
				of any funds or assets for the purpose of making, or pursuant to an agreement
				to make, any payment after the date on which such funds or assets are
				segregated, without regard to whether the obligation to make such payment is
				contingent on—
										(I)the
				determination, after such date, of the liability for the payment of such
				amount; or
										(II)the liquidation,
				after such date, of the amount of such payment.
										(6)Certain
				commercial insurance coverage not treated as covered benefit
				paymentNo provision of this subsection shall be construed as
				prohibiting any regulated entity from purchasing any commercial insurance
				policy or fidelity bond, except that, subject to any requirement described in
				paragraph (5)(A)(iii), such insurance policy or bond shall not cover any legal
				or liability expense of the regulated entity which is described in paragraph
				(5)(A).
							.
				113.Reporting of
			 fraudulent loansPart 1 of
			 subtitle C of the Federal Housing Enterprises
			 Financial Safety and Soundness Act of 1992 (12 U.S.C. 4631 et seq.),
			 as amended by this Act, is amended by adding at the end the following:
					
						1379E.Reporting of
				fraudulent loans
							(a)Requirement To
				ReportThe Director shall require a regulated entity to submit to
				the Director a timely report upon discovery by the regulated entity that it has
				purchased or sold a fraudulent loan or financial instrument, or suspects a
				possible fraud relating to the purchase or sale of any loan or financial
				instrument. The Director shall require each regulated entity to establish and
				maintain procedures designed to discover any such transactions.
							(b)Protection From
				Liability for ReportsAny regulated entity that makes a report
				pursuant to subsection (a), and any entity-affiliated party, that makes or
				requires another to make any such report, shall not be liable to any person
				under any provision of law or regulation, any constitution, law, or regulation
				of any State or political subdivision of any State, or under any contract or
				other legally enforceable agreement (including any arbitration agreement) for
				such report or for any failure to provide notice of such report to the person
				who is the subject of such report or any other persons identified in the
				report.
							.
				BImprovement of
			 Mission Supervision
				121.Transfer of
			 program approval and housing goal oversightPart 2 of subtitle A of the
			 Federal Housing Enterprises Financial Safety
			 and Soundness Act of 1992 (12 U.S.C. 4541 et seq.) is
			 amended—
					(1)by striking the
			 heading for the part and inserting the following:
						
							2ADDITIONAL
				AUTHORITIES OF THE
				DIRECTOR
							;
					and
					(2)by striking
			 sections 1321 and 1322.
					122.Review of
			 enterprise productsPart 2 of
			 subtitle A of the Federal Housing Enterprises
			 Financial Safety and Soundness Act of 1992 (12 U.S.C. 4501 et seq.),
			 as amended by this Act, is amended by inserting before section 1323 the
			 following:
					
						1321.Prior
				approval authority for products
							(a)In
				GeneralThe Director shall require each enterprise to obtain the
				approval of the Director for any product of the enterprise before initially
				offering the product.
							(b)Standard for
				ApprovalIn considering any request for approval of a product
				pursuant to subsection (a), the Director shall make a determination
				that—
								(1)in the case of a
				product of the Federal National Mortgage Association, the Director determines
				that the product is authorized under paragraph (2), (3), (4), or (5) of section
				302(b) or section 304 of the Federal National
				Mortgage Association Charter Act (12 U.S.C. 1717(b), 1719);
								(2)in the case of a
				product of the Federal Home Loan Mortgage Corporation, the Director determines
				that the product is authorized under paragraph (1), (4), or (5) of section
				305(a) of the Federal Home Loan Mortgage
				Corporation Act (12 U.S.C. 1454(a));
								(3)the product is in
				the public interest;
								(4)the product is
				consistent with the safety and soundness of the enterprise or the mortgage
				finance system; and
								(5)the product does
				not impair the stability or competitiveness of the mortgage finance
				system.
								(c)Procedure for
				Approval
								(1)Submission of
				requestAn enterprise shall submit to the Director a written
				request for approval of a product that describes the product in such form as
				prescribed by order or regulation of the Director.
								(2)Request for
				public commentImmediately upon receipt of a request for approval
				of a product, as required under paragraph (1), the Director shall publish
				notice of such request and of the period for public comment pursuant to
				paragraph (3) regarding the product, and a description of the product proposed
				by the request. The Director shall give interested parties the opportunity to
				respond in writing to the proposed product.
								(3)Public comment
				periodDuring the 30-day period beginning on the date of
				publication pursuant to paragraph (2) of a request for approval of a product,
				the Director shall receive public comments regarding the proposed
				product.
								(4)Offering of
				product
									(A)In
				generalNot later than 30 days after the close of the public
				comment period described in paragraph (3), the Director shall approve or deny
				the product, specifying the grounds for such decision in writing.
									(B)Failure to
				actIf the Director fails to act within the 30-day period
				described in subparagraph (A), then the enterprise may offer the
				product.
									(d)Expedited
				Review
								(1)Determination
				and noticeIf an enterprise determines that any new activity,
				service, undertaking or offering is excluded from the definition of a product
				under subsection (f), then the enterprise shall provide written notice to the
				Director prior to the commencement of such activity, service, undertaking, or
				offering.
								(2)Director
				determination of applicable procedureImmediately upon receipt of
				any notice pursuant to paragraph (1), the Director shall make a determination
				under paragraph (3).
								(3)Determination
				and treatment as a productIf the Director determines that any
				new activity, service, undertaking, or offering consists of, relates to, or
				involves a product—
									(A)the Director
				shall notify the enterprise of the determination;
									(B)the new activity,
				service, undertaking, or offering described in the notice under paragraph (1)
				shall be considered a product for the purposes of this section; and
									(C)the enterprise
				shall withdraw its request or submit a written request for approval of the
				product pursuant to subsection (c).
									(e)Conditional
				ApprovalThe Director may conditionally approve the offering of
				any product by an enterprise, and may establish terms, conditions, or
				limitations with respect to such product with which the enterprise must comply
				in order to offer such product.
							(f)Definition of
				ProductAs used in this section, the term
				product—
								(1)all programs,
				products, and activities, offered by the enterprise in the marketplace;
				and
								(2)does not
				include—
									(A)the automated
				loan underwriting system of an enterprise in existence as of the date of
				enactment of the Federal Housing Enterprise
				Regulatory Reform Act of 2007, including any upgrade to the
				technology, operating system, or software to operate the underwriting system;
				or
									(B)any modification
				to the mortgage terms and conditions or mortgage underwriting criteria relating
				to the mortgages that are purchased or guaranteed by an enterprise, provided
				that such modifications do not alter the underlying transaction so as to
				include services or financing, other than residential mortgage financing, or
				create significant new exposure to risk for the enterprise or the holder of the
				mortgage.
									(g)No
				LimitationNothing in this section shall be deemed to
				restrict—
								(1)the safety and
				soundness authority of the Director over all new and existing products or
				activities; or
								(2)the authority of
				the Director to review all new and existing products or activities to determine
				that such products or activities are consistent with the statutory mission of
				an
				enterprise.
								.
				123.Monitoring and
			 enforcing compliance with housing goalsSection 1336(a)(1) of the
			 Federal Housing Enterprises Financial Safety
			 and Soundness Act of 1992 (12 U.S.C. 4566(a)(1)) is amended by
			 striking established and all that follows through
			 1334 and inserting under this subpart.
				124.Assumption by
			 Director of other HUD responsibilities
					(a)In
			 GeneralPart 2 of subtitle A of the
			 Federal Housing Enterprises Financial Safety
			 and Soundness Act of 1992 (12 U.S.C. 4541 et seq.) is
			 amended—
						(1)by striking
			 Secretary each place that term appears and inserting
			 Director in each of sections 1323, 1324, 1326, 1331, 1332, 1333,
			 1334, and 1336;
						(2)in section 1332
			 (12 U.S.C. 4562), by striking subsection (d);
						(3)in section 1333
			 (12 U.S.C. 4563), by striking subsection (d);
						(4)in section 1334
			 (12 U.S.C. 4564), by striking subsection (d); and
						(5)by striking
			 sections 1337, 1338, and 1349 (12 U.S.C. 4567, 4562 note, 4589).
						(b)Retention of
			 Fair Housing ResponsibilitiesSection 1325 of the
			 Federal Housing Enterprises Financial Safety
			 and Soundness Act of 1992 (12 U.S.C. 4545) is amended in the matter
			 preceding paragraph (1), by inserting of Housing and Urban
			 Development after The Secretary.
					125.Administrative
			 and judicial enforcement proceedings
					(a)Director
			 AuthoritySubpart C of part 2 of subtitle A of the
			 Federal Housing Enterprises Financial Safety
			 and Soundness Act of 1992 (12 U.S.C. 4581 et seq.) is amended by
			 striking Secretary each place that term appears and inserting
			 Director in each of—
						(1)section 1341 (12
			 U.S.C. 4581);
						(2)section 1342 (12
			 U.S.C. 4582);
						(3)section 1343 (12
			 U.S.C. 4583);
						(4)section 1344 (12
			 U.S.C. 4584);
						(5)section 1345 (12
			 U.S.C. 4585);
						(6)section 1346 (12
			 U.S.C. 4586);
						(7)section 1347 (12
			 U.S.C. 4587); and
						(8)section 1348 (12
			 U.S.C. 4588).
						(b)Subpoena
			 Enforcement by DirectorSection 1348(c) of the
			 Federal Housing Enterprises Financial Safety
			 and Soundness Act of 1992 (12 U.S.C. 4588(c)) is amended by
			 inserting may bring an action or before may
			 request.
					126.Conforming
			 loan limits
					(a)Fannie
			 MaeSection 302(b)(2) of the Federal National Mortgage Association Charter
			 Act (12 U.S.C. 1717(b)(2)) is amended by striking The
			 Corporation shall establish and all that follows through the end of the
			 paragraph and inserting the following: Such limitations shall not exceed
			 $417,000 for a mortgage secured by a single-family residence, $533,850 for a
			 mortgage secured by a 2-family residence, $645,300 for a mortgage secured by a
			 3-family residence, or $801,950 for a mortgage secured by a 4-family residence,
			 except that such maximum limitations shall be adjusted effective January 1 of
			 each year beginning after the effective date under section 163 of the
			 Federal Housing Enterprise Regulatory Reform
			 Act of 2007, subject to the limitations in this paragraph. Such
			 limitation shall be calculated with respect to the total original principal
			 obligation of the mortgage, and not merely with respect to the interest
			 purchased by the enterprise. Each adjustment shall be made by adding to or
			 subtracting from each such amount (as it may have been previously adjusted) a
			 percentage thereof equal to the percentage increase or decrease, during the
			 most recent 12-month or fourth quarter period ending before the time of
			 determining such annual adjustment, in the housing price index maintained by
			 the Director of the Federal Housing Enterprise Regulatory Agency (pursuant to
			 section 1321 of the Federal Housing
			 Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C.
			 4541))..
					(b)Freddie
			 MacSection 305(a)(2) of the Federal Home Loan Mortgage Corporation Act
			 (12 U.S.C. 1454(a)(2)) is amended by striking The Corporation shall
			 establish and all that follows through the end of the paragraph and
			 inserting the following: Such limitations shall not exceed $417,000 for
			 a mortgage secured by a single-family residence, $533,850 for a mortgage
			 secured by a 2-family residence, $645,300 for a mortgage secured by a 3-family
			 residence, or $801,950 for a mortgage secured by a 4-family residence, except
			 that such maximum limitations shall be adjusted effective January 1 of each
			 year beginning after the effective date under section 163 of the
			 Federal Housing Enterprise Regulatory Reform
			 Act of 2007, subject to the limitations in this paragraph. Such
			 limitation shall be calculated with respect to the total original principal
			 obligation of the mortgage and not merely with respect to the interest
			 purchased by the enterprise. Each adjustment shall be made by adding to or
			 subtracting from each such amount (as it may have been previously adjusted) a
			 percentage thereof equal to the percentage increase or decrease, during the
			 most recent 12-month or fourth quarter period ending before the time of
			 determining such annual adjustment, in the housing price index maintained by
			 the Director of the Federal Housing Enterprise Regulatory Agency (pursuant to
			 section 1321 of the Federal Housing
			 Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C.
			 4541))..
					(c)Housing Price
			 IndexThe Federal Housing
			 Enterprises Financial Safety and Soundness Act of 1992, as amended
			 by this Act, is amended by inserting before section 1323 the following:
						
							1322.Housing Price
				Index
								(a)Method of
				AssessmentThe Director shall establish, by regulation, and
				maintain a method of assessing the national average single-family housing price
				for use in adjusting the conforming loan limitations of the enterprises.
								(b)ConsiderationsThe
				Director shall take into consideration the monthly survey of all major lenders
				conducted by the Agency to determine the national average single-family house
				price, the Housing Price Index maintained by the Office of Federal Housing
				Enterprise Oversight of the Department of Housing and Urban Development before
				the effective date under section 163 of the Federal Housing Enterprise Regulatory Reform Act of
				2007, any appropriate housing price indexes of the Bureau of the
				Census of the Department of Commerce, and any other indexes or measure that the
				Director considers
				appropriate.
								.
					127.Reporting of
			 mortgage data; housing goals
					(a)Reporting of
			 Mortgage DataSection 1325 of the
			 Federal Housing Enterprises Financial Safety
			 and Soundness Act of 1992 (12 U.S.C. 4546), as so redesignated by
			 this Act, is amended—
						(1)in subsection
			 (a), by striking The Director and inserting Subject to
			 subsection (d), the Director; and
						(2)by adding at the
			 end the following:
							
								(d)Mortgage
				DataThe Director shall, by regulation or order, provide that
				certain information relating to single family mortgage data of the enterprises
				shall be disclosed to the public in order to make available to the public the
				same data from the enterprises that is required of insured depository
				institutions under the Home Mortgage Disclosure
				Act.
								.
						(b)DefinitionsSection
			 1334 of the Federal Housing Enterprises
			 Financial Safety and Soundness Act of 1992 (12 U.S.C. 4564), as
			 amended by this Act, is amended by adding at the end the following:
						
							(d)DefinitionsFor
				purposes of this section, the term underserved area means an urban
				census tract that has—
								(1)an average median
				family income of less than 80 percent of the area median family income;
				or
								(2)a minority
				population of at least 30 percent and a median family income of less than 100
				percent of the area family median
				income.
								.
					128.Duty to serve
			 underserved markets
					(a)Establishment
			 and Evaluation of PerformanceSection 1335 of the
			 Federal Housing Enterprises Financial Safety
			 and Soundness Act of 1992 (12 U.S.C. 4565) is amended—
						(1)in the section
			 heading, by inserting DUTY TO SERVE UNDERSERVED MARKETS
			 AND before
			 OTHER;
						(2)by striking
			 subsection (b);
						(3)in subsection
			 (a)—
							(A)by inserting
			 and to carry out the duty under subsection (a) before ,
			 each enterprise shall;
							(B)in paragraph (3),
			 by inserting and at the end;
							(C)in paragraph (4),
			 by striking ; and and inserting a period; and
							(D)by striking
			 paragraph (5); and
							(4)by redesignating
			 subsection (a) as subsection (b);
						(5)by inserting
			 before subsection (b) (as so redesignated) the following:
							
								(a)Duty To Serve
				Underserved Markets
									(1)DutyIn
				accordance with the purposes of the enterprises under section 301(3) of the
				Federal National Mortgage Association Charter
				Act (12 U.S.C. 1716) and section 301(b)(3) of the
				Federal Home Loan Mortgage Corporation
				Act (12 U.S.C. 1451 note) to undertake activities relating to
				mortgages on housing for very low-, low-, and moderate-income families,
				involving a reasonable economic return that may be less than the return earned
				on other activities, each enterprise shall have the duty to increase the
				liquidity of mortgage investments and improve the distribution of investment
				capital available for mortgage financing for underserved markets.
									(2)Underserved
				marketsTo meet its duty under paragraph (1), each enterprise
				shall lead the industry in developing loan products and flexible underwriting
				guidelines to facilitate a secondary market—
										(A)for mortgages on
				manufactured homes for very low-, low-, and moderate-income families;
										(B)to preserve
				housing affordable to very low-, low-, and moderate-income families, including
				housing projects subsidized under—
											(i)the project-based
				and tenant-based rental assistance programs under section 8 of the
				United States Housing Act of
				1937;
											(ii)the program
				under section 236 of the National Housing
				Act;
											(iii)the below
				market interest rate mortgage program under section 221(d)(4) of the
				National Housing Act;
											(iv)the supportive
				housing for the elderly program under section 202 of the Housing Act of
				1959;
											(v)the supportive
				housing program for persons with disabilities under section 811 of the
				Cranston-Gonzalez National Affordable Housing
				Act; and
											(vi)the rural rental
				housing program under section 515 of the Housing
				Act of 1949;
											(C)for mortgages on
				housing for very low-, low-, and moderate-income families in rural areas, and
				for mortgages for housing for any other underserved market for very low-, low-,
				and moderate-income families that the Director identifies as lacking adequate
				credit through conventional lending sources, which underserved markets may be
				identified by borrower type, market segment, or geographic area; and
										(D)for mortgages
				originated through State or local affordable or subsidized housing
				programs.
										;
				and
						(6)by adding at the
			 end the following new subsection:
							
								(c)Evaluation and
				Reporting of Compliance
									(1)Method of
				evaluationNot later than 6 months after the effective date of
				title I of the Federal Housing Enterprise
				Regulatory Reform Act of 2007, the Director shall establish a
				method for evaluating whether, and the extent to which, the enterprises have
				complied with the duty under subsection (a) to serve underserved markets and
				for rating the extent of such compliance.
									(2)Annual
				evaluationsUsing the method established under paragraph (1), the
				Director shall, for each year, evaluate such compliance and rate the
				performance of each enterprise as to the extent of compliance. The Director
				shall include such evaluation and rating for each enterprise for a year in the
				report for that year submitted pursuant to section 1319B(a).
									(3)Separate
				evaluationsIn determining whether an enterprise has complied
				with the duty under subsection (a), the Director shall separately evaluate
				whether the enterprise has complied with such duty with respect to each of the
				underserved markets identified in subsection (a), taking into
				consideration—
										(A)the development
				of loan products and more flexible underwriting guidelines;
										(B)the extent of
				outreach to qualified loan sellers in each of such underserved markets;
				and
										(C)the volume of
				loans purchased in each of such underserved
				markets.
										.
						(b)EnforcementSection
			 1336(a) of the Federal Housing Enterprises
			 Financial Safety and Soundness Act of 1992 (12 U.S.C. 4566(a)) is
			 amended—
						(1)in paragraph (1),
			 by inserting before the period and with the duty under section 1335A of
			 each enterprise with respect to underserved markets; and
						(2)by adding at the
			 end the following:
							
								(4)Enforcement of
				duty to provide mortgage credit to underserved marketsCompliance
				with the duty under section 1335(a) of each enterprise to serve underserved
				markets (as determined in accordance with section 1335(c)) shall be enforceable
				under this section to the same extent and under the same provisions that the
				housing goals established under sections 1332, 1333, and 1334 are enforceable.
				Such duty shall not be enforceable under any provision of this title (including
				subpart C), other than this section, or under any provision of the
				Federal National Mortgage Association Charter
				Act or the Federal Home Loan
				Mortgage Corporation Act, as
				applicable.
								.
						129.Home purchase
			 goalThe
			 Federal Housing Enterprises Financial Safety
			 and Soundness Act of 1992 (12 U.S.C. 4501 et seq.) is
			 amended—
					(1)by inserting
			 after section 1334 the following:
						
							1334A.Home
				purchase goal
								(a)Establishment
									(1)In
				generalThe Director shall establish an annual home purchase goal
				for the purchase by each enterprise of mortgage financing of owner-occupied
				single family dwelling units.
									(2)ComponentsThe
				Director may, by regulation, establish components for the goal established
				under paragraph (1) to include any or all of the following:
										(A)First-time home
				buyers.
										(B)Low- and
				moderate-income home buyers.
										(C)Home buyers in
				central cities, rural areas, and other underserved areas.
										(D)Home buyers who
				obtain financing through State or local affordable or subsidized housing
				programs.
										(3)Other
				authorityThe Director may, by regulation, establish the goal
				under paragraph (1) with components as percentages of enterprise business, or
				by such other means as necessary to increase the secondary market financing of
				mortgages by the enterprises for home purchases, consistent with the missions
				of the enterprises.
									(4)EnforceabilityThe
				components of the goal established by the Director under paragraph (1) shall be
				enforceable as goals under subpart C.
									(b)Factors To Be
				ConsideredIn establishing the home purchase goal for an
				enterprise under this section, the Director shall consider—
									(1)national housing
				needs;
									(2)economic,
				housing, and demographic conditions;
									(3)the performance
				and effort of the enterprises toward achieving the home purchase goal in
				previous years;
									(4)the size of the
				conventional mortgage market serving home purchasers, relative to the size of
				the overall conventional mortgage market;
									(5)the ability of
				the enterprises to lead the industry in making mortgage credit available for
				home purchasers; and
									(6)the need to
				maintain the sound financial condition of the enterprises.
									(c)TransitionIn
				order to permit a transition to the establishment of the goal under this
				section, such goal shall not be effective or enforceable during the 1-year
				period beginning on the date of its establishment under subsection (a).
								(d)Implementation
				During TransitionThe Director shall establish, by rule, any
				requirements necessary to implement the transition provisions under subsection
				(c), after providing the enterprises with an opportunity to review and comment
				not less than 30 days before the issuance of such notice.
								1334BHousing
				goals, additions, modifications, and rescissions
								(a)In
				General
									(1)Authority to
				address goalsThe Director may, by regulation, establish
				additional annual housing goals, or modify or rescind existing housing goals,
				to address national housing needs consistent with the missions, of the
				enterprises and the authorizing statutes, for the purchase of mortgages, if the
				Director determines, by regulation, that the housing need is greatest.
									(2)MethodologyThe
				Director may issue a regulation which establishes or modifies any goal under
				this subsection—
										(A)as a percentage
				of the mortgage purchases of each enterprise;
										(B)as a dollar
				amount of each enterprise’s mortgage purchases; or
										(C)by such other
				means as necessary to increase the enterprises’ secondary market financing of
				mortgages addressed by the goal.
										(b)Factors To Be
				ConsideredIn establishing any additional goals under this
				section, the Director shall consider—
									(1)national housing
				needs;
									(2)economic,
				housing, and demographic conditions;
									(3)the performance
				and effort of the enterprises toward achieving the need addressed by any such
				additional goal in previous years;
									(4)the size of the
				conventional mortgage market serving the need addressed by the goal, relative
				to the size of the overall conventional mortgage market;
									(5)the ability of
				the enterprises to lead the industry in making mortgage credit available to
				meet the need addressed by the goal; and
									(6)the need to
				maintain the sound financial condition of the enterprises.
									(c)TransitionIn
				order to permit a transition to the establishment of any goal under this
				section, such goal shall not be effective or enforceable during the 1-year
				period beginning on the date of its establishment under subsection
				(a).
								;
					(2)in section 1335
			 (12 U.S.C. 4565(a)), by striking meet the low- and all that
			 follows through 1334 and inserting meet the goals under
			 this subpart;
					(3)in section 1336
			 (12 U.S.C. 4566), by striking subsections (b) and (c) and inserting the
			 following:
						
							(b)Notice and
				Preliminary Determination of Failure To Meet Goals
								(1)NoticeIf
				the Director preliminarily determines that an enterprise has failed, or that
				there is a substantial probability that an enterprise will fail, to meet any
				housing goal under this subpart, the Director shall provide written notice to
				the enterprise of such a preliminary determination, the reasons for such
				determination, and the information on which the Director based the
				determination.
								(2)Response
				period
									(A)In
				generalDuring the 30-day period beginning on the date on which
				an enterprise is provided notice under paragraph (1), the enterprise may submit
				to the Director any written information that the enterprise considers
				appropriate for consideration by the Director in finally determining whether
				such failure has occurred or whether the achievement of such goal was or is
				feasible.
									(B)Extended
				periodThe Director may extend the period under subparagraph (A)
				for good cause for not more than 30 additional days.
									(C)Shortened
				periodThe Director may shorten the period under subparagraph (A)
				for good cause.
									(D)Failure to
				respondThe failure of an enterprise to provide information
				during the 30-day period under this paragraph (as extended or shortened) shall
				waive any right of the enterprise to comment on the proposed determination or
				action of the Director.
									(3)Consideration
				of information and final determination
									(A)In
				generalAfter the expiration of the response period under
				paragraph (2), or upon receipt of information provided during such period by
				the enterprise, whichever occurs earlier, the Director shall issue a final
				determination on—
										(i)whether the
				enterprise has failed, or there is a substantial probability that the
				enterprise will fail, to meet the housing goal; and
										(ii)whether (taking
				into consideration market and economic conditions and the financial condition
				of the enterprise) the achievement of the housing goal was or is
				feasible.
										(B)ConsiderationsIn
				making a final determination under subparagraph (A), the Director shall take
				into consideration any relevant information submitted by the enterprise during
				the response period.
									(C)NoticeThe
				Director shall provide written notice, including a response to any information
				submitted during the response period to the enterprise, the Committee on
				Banking, Housing, and Urban Affairs of the Senate, and the Committee on
				Financial Services of the House of Representatives, of—
										(i)each final
				determination under this paragraph that an enterprise has failed, or that there
				is a substantial probability that the enterprise will fail, to meet a housing
				goal;
										(ii)each final
				determination that the achievement of a housing goal was or is feasible;
				and
										(iii)the reasons for
				each such final determination.
										(c)Cease and
				Desist, Civil Money Penalties, and Remedies Including Housing Plans
								(1)RequirementIf
				the Director finds, pursuant to subsection (b), that there is a substantial
				probability that an enterprise will fail, or has actually failed, to meet any
				housing goal under this subpart, and that the achievement of the housing goal
				was or is feasible, the Director may require that the enterprise submit a
				housing plan under this subsection. If the Director makes such a finding and
				the enterprise refuses to submit such a plan, submits an unacceptable plan,
				fails to comply with the plan, or the Director finds that the enterprise has
				failed to meet any housing goal under this subpart, in addition to requiring an
				enterprise to submit a housing plan, the Director may issue a cease and desist
				order in accordance with section 1341, impose civil money penalties in
				accordance with section 1345, or order other remedies as set forth in paragraph
				(7).
								(2)Housing
				planIf the Director requires a housing plan under this
				subsection, such a plan shall be—
									(A)a feasible plan
				describing the specific actions the enterprise will take—
										(i)to achieve the
				goal for the next calendar year; and
										(ii)if the Director
				determines that there is a substantial probability that the enterprise will
				fail to meet a goal in the current year, to make such improvements and changes
				in its operations as are reasonable in the remainder of such year; and
										(B)sufficiently
				specific to enable the Director to monitor compliance periodically.
									(3)Deadline for
				submissionThe Director shall, by regulation, establish a
				deadline for an enterprise to comply with any remedial action or submit a
				housing plan to the Director, which may not be more than 45 days after the
				enterprise is provided notice. The regulations shall provide that the Director
				may extend the deadline to the extent that the Director determines necessary.
				Any extension of the deadline shall be in writing and for a time
				certain.
								(4)ApprovalThe
				Director shall review each submission by an enterprise, including a housing
				plan submitted under this subsection, and, not later than 30 days after
				submission, approve or disapprove the plan or other action. The Director may
				extend the period for approval or disapproval for a single additional 30-day
				period if the Director determines it necessary. The Director shall approve any
				plan that the Director determines is likely to succeed, and conforms with the
				Federal National Mortgage Association Charter
				Act or the Federal Home Loan
				Mortgage Corporation Act (as applicable), this title, and any other
				applicable provision of law.
								(5)Notice of
				approval and disapprovalThe Director shall provide written
				notice to any enterprise submitting a housing plan of the approval or
				disapproval of the plan (which shall include the reasons for any disapproval of
				the plan) and of any extension of the period for approval or
				disapproval.
								(6)ResubmissionIf
				the initial housing plan submitted by an enterprise under this section is
				disapproved, the enterprise shall submit an amended plan acceptable to the
				Director not later than 30 days after such disapproval, or such longer period
				that the Director determines is in the public interest.
								(7)Additional
				remedies for failure to meet goalsIn addition to ordering a
				housing plan under this section, issuing a cease and desist order under section
				1341, and ordering civil money penalties under section 1345, the Director may
				seek other actions when an enterprise fails to meet a goal, including
				requesting that the Director exercise appropriate enforcement authority
				available to the Director under this title to prohibit the enterprise from
				entering into new activities, to freeze any pending approval of new activities,
				and to order the enterprise to suspend activities pending its achievement of
				the
				goal.
								;
					(4)by striking
			 section 1338 (12 U.S.C. 4568);
					(5)by striking from
			 the heading of subpart C of Housing
			 Goals;
					(6)by striking
			 section 1341 (12 U.S.C. 4581) and inserting the following:
						
							1341.Cease-and-desist
				proceedings
								(a)Grounds for
				IssuanceThe Director may issue and serve a notice of charges
				under this section upon an enterprise if the Director determines that—
									(1)the enterprise
				has failed to meet any housing goal established under subpart B, following a
				written notice and determination of such failure in accordance with section
				1336;
									(2)the enterprise
				has failed to submit a report under section 1327, following a notice of such
				failure, an opportunity for comment by the enterprise, and a final
				determination by the Director;
									(3)the enterprise
				has failed to submit the information required under subsection (m) or (n) of
				section 309 of the Federal National Mortgage
				Association Charter Act, subsection (e) or (f) of section 307 of the
				Federal Home Loan Mortgage Corporation
				Act, or section 1337 of this title;
									(4)the enterprise
				has violated any provision of part 2 of this title or any order, rule, or
				regulation under part 2;
									(5)the enterprise
				has failed to submit a housing plan or perform its responsibilities under a
				remedial order that substantially complies with section 1336(c) within the
				applicable period; or
									(6)the enterprise
				has failed to comply with a housing plan under section 1336(c).
									(b)Procedure
									(1)Notice of
				chargesEach notice of charges issued under this section shall
				contain a statement of the facts constituting the alleged conduct and shall fix
				a time and place at which a hearing will be held to determine on the record
				whether an order to cease and desist from such conduct should issue.
									(2)Issuance of
				orderIf the Director finds on the record made at a hearing
				described in paragraph (1) that any conduct specified in the notice of charges
				has been established (or the enterprise consents pursuant to section
				1342(a)(4)), the Director may issue and serve upon the enterprise an order
				requiring the enterprise to—
										(A)comply with the
				goals;
										(B)submit a report
				under section 1327;
										(C)comply with any
				provision of part 2 of this title or any order, rule, or regulation under part
				2;
										(D)submit a housing
				plan in compliance with section 1336(c);
										(E)comply with the
				housing plan in compliance with section 1336(c); or
										(F)provide the
				information required under subsection (m) or (n) of section 309 of the
				Federal National Mortgage Association Charter
				Act, or subsection (e) or (f) of section 307 of the
				Federal Home Loan Mortgage Corporation
				Act.
										(c)Effective
				DateAn order under this section shall become effective upon the
				expiration of the 30-day period beginning on the date of service of the order
				upon the enterprise (except in the case of an order issued upon consent, which
				shall become effective at the time specified therein), and shall remain
				effective and enforceable as provided in the order, except to the extent that
				the order is stayed, modified, terminated, or set aside by action of the
				Director of or otherwise, as provided in this
				subpart.
								;
				and
					(7)by striking
			 section 1345 and inserting the following:
						
							1345.Civil money
				penalties
								(a)AuthorityThe
				Director may impose a civil money penalty, in accordance with the provisions of
				this section, on any enterprise that has failed to—
									(1)meet any housing
				goal established under subpart B, following a written notice and determination
				of such failure in accordance with section 1336(b);
									(2)submit a report
				under section 1327, following a notice of such failure, an opportunity for
				comment by the enterprise, and a final determination by the Director;
									(3)submit the
				information required under subsection (m) or (n) of section 309 of the
				Federal National Mortgage Association Charter
				Act or subsection (e) or (f) of section 307 of the
				Federal Home Loan Mortgage Corporation
				Act;
									(4)comply with any
				provision of part 2 of this title or any order, rule, or regulation under part
				2;
									(5)submit a housing
				plan or perform its responsibilities under a remedial order issued pursuant to
				section 1336(c) within the required period; or
									(6)comply with a
				housing plan for the enterprise under section 1336(c).
									(b)Amount of
				PenaltyThe amount of a penalty under this section, as determined
				by the Director, may not exceed—
									(1)for any failure
				described in paragraph (1), (5), or (6) of subsection (a), $100,000 for each
				day that the failure occurs; and
									(2)for any failure
				described in paragraph (2), (3), or (4) of subsection (a), $50,000 for each day
				that the failure occurs.
									(c)Procedures
									(1)EstablishmentThe
				Director shall establish standards and procedures governing the imposition of
				civil money penalties under this section. Such standards and procedures—
										(A)shall provide for
				the Director to notify the enterprise in writing of the determination of the
				Director to impose the penalty, which shall be made on the record;
										(B)shall provide for
				the imposition of a penalty only after the enterprise has been given an
				opportunity for a hearing on the record pursuant to section 1342; and
										(C)may provide for
				review by the Director of any determination or order, or interlocutory ruling,
				arising from a hearing.
										(2)Factors in
				determining amount of penaltyIn determining the amount of a
				penalty under this section, the Director shall give consideration to factors
				including—
										(A)the gravity of
				the offense;
										(B)any history of
				prior offenses;
										(C)ability to pay
				the penalty;
										(D)injury to the
				public;
										(E)benefits
				received;
										(F)deterrence of
				future violations;
										(G)the length of
				time that the enterprise should reasonably take to achieve the goal; and
										(H)such other
				factors as the Director may determine, by regulation, to be appropriate.
										(d)Action To
				Collect PenaltyIf an enterprise fails to comply with an order by
				the Director imposing a civil money penalty under this section, after the order
				is no longer subject to review, as provided in sections 1342 and 1343, the
				Director may request the Attorney General of the United States to bring an
				action in the United States District Court for the District of Columbia to
				obtain a monetary judgment against the enterprise, and such other relief as may
				be available. The monetary judgment may, in the court’s discretion, include the
				attorneys’ fees and other expenses incurred by the United States in connection
				with the action. In an action under this subsection, the validity and
				appropriateness of the order imposing the penalty shall not be subject to
				review.
								(e)Settlement by
				DirectorThe Director may compromise, modify, or remit any civil
				money penalty which may be, or has been, imposed under this section.
								(f)Deposit of
				PenaltiesThe Director shall deposit any civil money penalties
				collected under this section into the General Fund of the
				Treasury.
								.
					CPrompt Corrective
			 Action
				141.Critical
			 capital levelsSection 1363 of
			 the Federal Housing Enterprises Financial
			 Safety and Soundness Act of 1992 (12 U.S.C. 4613) is amended—
					(1)by redesignating
			 paragraphs (1) through (3) as clauses (i) through (iii), respectively, and
			 indenting appropriately;
					(2)by striking “this
			 subtitle, the critical capital level for each enterprise shall be the sum of—”
			 and inserting the following: “this subtitle, the critical capital level—
						
							(1)for each
				enterprise shall be—
								(A)the sum
				of—
								;
				and
					(3)in paragraph
			 (1)(A)(iii), as so designated by this section, by striking the period at the
			 end and inserting the following: “; or
						
							(B)such other level
				as the Director shall establish, by regulation; and
							(2)for each Federal
				Home Loan Bank, shall be the level that the Director shall establish, by
				regulation.
							.
					142.Capital
			 classificationsSection 1364
			 of the Federal Housing Enterprises Financial
			 Safety and Soundness Act of 1992 (12 U.S.C. 4614) is amended—
					(1)in subsection
			 (a)—
						(A)in paragraph
			 (3)(A)—
							(i)by
			 striking clause (i); and
							(ii)by
			 redesignating clauses (ii) and (iii) as clauses (i) and (ii), respectively;
			 and
							(B)in paragraph
			 (4)(A), by striking enterprise— and all that follows through
			 (ii) does and inserting enterprise does;
						(2)by striking
			 subsection (b) and inserting the following:
						
							(b)Discretionary
				Classification
								(1)Grounds for
				reclassificationThe Director may reclassify a regulated entity
				under paragraph (2) if—
									(A)at any time, the
				Director determines in writing that a regulated entity is engaging in conduct
				that could result in a rapid depletion of core capital, or that the value of
				the property subject to mortgages held or securitized by an enterprise, or the
				value of collateral pledged as security, has decreased significantly;
									(B)after notice and
				an opportunity for hearing, the Director determines that a regulated entity is
				in an unsafe or unsound condition; or
									(C)pursuant to
				section 1371(b), the Director determines that a regulated entity is engaging in
				an unsafe or unsound practice.
									(2)ReclassificationIn
				addition to any other action authorized under this title, including the
				reclassification of a regulated entity for any reason not specified in this
				subsection, if the Director takes any action described in paragraph (1), the
				Director may reclassify a regulated entity—
									(A)as
				undercapitalized, if the regulated entity is otherwise
				classified as adequately capitalized;
									(B)as
				significantly undercapitalized, if the regulated entity is
				otherwise classified as undercapitalized; and
									(C)as
				critically undercapitalized, if the regulated entity is
				otherwise classified as significantly
				undercapitalized.
									;
				and
					(3)by striking
			 subsection (d) and inserting the following:
						
							(d)Restriction on
				Capital Distributions
								(1)In
				generalA regulated entity shall make no capital distribution if,
				after making the distribution, the regulated entity would be
				undercapitalized.
								(2)ExceptionNotwithstanding
				paragraph (1), the Director may permit a regulated entity to repurchase,
				redeem, retire, or otherwise acquire shares or ownership interests if the
				repurchase, redemption, retirement, or other acquisition—
									(A)is made in
				connection with the issuance of additional shares or obligations of the
				regulated entity in at least an equivalent amount; and
									(B)will reduce the
				financial obligations of the regulated entity or otherwise improve the
				financial condition of the regulated
				entity.
									.
					143.Supervisory
			 actions applicable to undercapitalized regulated entitiesSection 1365 of the
			 Federal Housing Enterprises Financial Safety
			 and Soundness Act of 1992 (12 U.S.C. 4615) is amended—
					(1)by striking
			 the enterprise each place that term appears and inserting
			 the regulated entity;
					(2)by striking
			 An enterprise each place that term appears and inserting
			 A regulated entity;
					(3)by striking
			 an enterprise each place that term appears and inserting
			 a regulated entity;
					(4)in subsection
			 (a)—
						(A)by redesignating
			 paragraphs (1) and (2) as paragraphs (2) and (3), respectively;
						(B)by inserting
			 before paragraph (2), as redesignated, the following:
							
								(1)Required
				monitoringThe Director shall—
									(A)closely monitor
				the condition of any undercapitalized regulated entity;
									(B)closely monitor
				compliance with the capital restoration plan, restrictions, and requirements
				imposed on an undercapitalized regulated entity under this section; and
									(C)periodically
				review the plan, restrictions, and requirements applicable to an
				undercapitalized regulated entity to determine whether the plan, restrictions,
				and requirements are achieving the purpose of this
				section.
									;
				and
						(C)by adding at the
			 end the following:
							
								(4)Restriction of
				asset growthAn undercapitalized regulated entity shall not
				permit its average total assets during any calendar quarter to exceed its
				average total assets during the preceding calendar quarter, unless—
									(A)the Director has
				accepted the capital restoration plan of the regulated entity;
									(B)any increase in
				total assets is consistent with the capital restoration plan; and
									(C)the ratio of
				tangible equity to assets of the regulated entity increases during the calendar
				quarter at a rate sufficient to enable the regulated entity to become
				adequately capitalized within a reasonable time.
									(5)Prior approval
				of acquisitions and new activitiesAn undercapitalized regulated
				entity shall not, directly or indirectly, acquire any interest in any entity or
				engage in any new activity, unless—
									(A)the Director has
				accepted the capital restoration plan of the regulated entity, the regulated
				entity is implementing the plan, and the Director determines that the proposed
				action is consistent with and will further the achievement of the plan;
				or
									(B)the Director
				determines that the proposed action will further the purpose of this
				subtitle.
									;
						(5)in subsection
			 (b)—
						(A)in the subsection
			 heading, by striking Discretionary;
						(B)in the matter
			 preceding paragraph (1), by striking may and inserting
			 shall; and
						(C)in paragraph
			 (2)—
							(i)by
			 striking make, in good faith, reasonable efforts necessary to;
			 and
							(ii)by
			 striking the period at the end and inserting in any material
			 respect.; and
							(6)by striking
			 subsection (c) and inserting the following:
						
							(c)Other
				Discretionary SafeguardsThe Director may take, with respect to
				an undercapitalized regulated entity, any of the actions authorized to be taken
				under section 1366 with respect to a significantly undercapitalized regulated
				entity, if the Director determines that such actions are necessary to carry out
				the purpose of this
				subtitle.
							.
					144.Supervisory
			 actions applicable to significantly undercapitalized regulated
			 entitiesSection 1366 of the
			 Federal Housing Enterprises Financial Safety
			 and Soundness Act of 1992 (12 U.S.C. 4616) is amended—
					(1)in subsection
			 (a)(2), by striking undercapitalized enterprise and inserting
			 undercapitalized;
					(2)by striking
			 the enterprise each place that term appears and inserting
			 the regulated entity;
					(3)by striking
			 An enterprise each place that term appears and inserting
			 A regulated entity;
					(4)by striking
			 an enterprise each place that term appears and inserting
			 a regulated entity;
					(5)in subsection
			 (b)—
						(A)in the subsection
			 heading, by striking Discretionary
			 Supervisory and inserting Specific;
						(B)in the matter
			 preceding paragraph (1), by striking may, at any time, take any
			 and inserting shall carry out this section by taking, at any time, 1 or
			 more;
						(C)by striking
			 paragraph (6);
						(D)by redesignating
			 paragraph (5) as paragraph (6);
						(E)by inserting
			 after paragraph (4) the following:
							
								(5)Improvement of
				managementTake 1 or more of the following actions:
									(A)New election of
				boardOrder a new election for the board of directors of the
				regulated entity.
									(B)Dismissal of
				directors or executive officersRequire the regulated entity to
				dismiss from office any director or executive officer who had held office for
				more than 180 days immediately before the date on which the regulated entity
				became undercapitalized. Dismissal under this subparagraph shall not be
				construed to be a removal pursuant to the enforcement powers of the Director
				under section 1377.
									(C)Employ
				qualified executive officersRequire the regulated entity to
				employ qualified executive officers (who, if the Director so specifies, shall
				be subject to approval by the
				Director).
									;
				and
						(F)by adding at the
			 end the following:
							
								(7)Other
				actionRequire the regulated entity to take any other action that
				the Director determines will better carry out the purpose of this section than
				any of the other actions specified in this
				subsection.
								;
				and
						(6)by striking
			 subsection (c) and inserting the following:
						
							(c)Restriction on
				Compensation of Executive OfficersA regulated entity that is
				classified as significantly undercapitalized in accordance with section 1364
				may not, without prior written approval by the Director—
								(1)pay any bonus to
				any executive officer; or
								(2)provide
				compensation to any executive officer at a rate exceeding the average rate of
				compensation of that officer (excluding bonuses, stock options, and profit
				sharing) during the 12 calendar months preceding the calendar month in which
				the regulated entity became significantly
				undercapitalized.
								.
					145.Authority over
			 critically undercapitalized regulated entities
					(a)In
			 GeneralSection 1367 of the Federal Housing Enterprises Financial Safety and
			 Soundness Act of 1992 (12 U.S.C. 4617) is amended to read as
			 follows:
						
							1367.Authority
				over critically undercapitalized regulated entities
								(a)Appointment of
				the Agency as Conservator or Receiver
									(1)In
				generalNotwithstanding any other provision of Federal or State
				law, the Director may appoint the Agency as conservator or receiver for a
				regulated entity in the manner provided under paragraph (2) or (4). All
				references to the conservator or receiver under this section are references to
				the Agency acting as conservator or receiver.
									(2)Discretionary
				appointmentThe Agency may, at the discretion of the Director, be
				appointed conservator or receiver for the purpose of reorganizing,
				rehabilitating, or winding up the affairs of a regulated entity.
									(3)Grounds for
				discretionary appointment of conservator or receiverThe grounds
				for appointing conservator or receiver for any regulated entity under paragraph
				(2) are as follows:
										(A)Substantial
				dissipationSubstantial dissipation of assets or earnings due
				to—
											(i)any violation of
				any provision of Federal or State law; or
											(ii)any unsafe or
				unsound practice.
											(B)Unsafe or
				unsound conditionAn unsafe or unsound condition to transact
				business.
										(C)Cease-and-desist
				ordersAny willful violation of a cease-and-desist order that has
				become final.
										(D)ConcealmentAny
				concealment of the books, papers, records, or assets of the regulated entity,
				or any refusal to submit the books, papers, records, or affairs of the
				regulated entity, for inspection to any examiner or to any lawful agent of the
				Director.
										(E)Inability to
				meet obligationsThe regulated entity is likely to be unable to
				pay its obligations or meet the demands of its creditors in the normal course
				of business.
										(F)LossesThe
				regulated entity has incurred or is likely to incur losses that will deplete
				all or substantially all of its capital, and there is no reasonable prospect
				for the regulated entity to become adequately capitalized (as defined in
				section 1364(a)(1)).
										(G)Violations of
				lawAny violation of any law or regulation, or any unsafe or
				unsound practice or condition that is likely to—
											(i)cause insolvency
				or substantial dissipation of assets or earnings; or
											(ii)weaken the
				condition of the regulated entity.
											(H)ConsentThe
				regulated entity, by resolution of its board of directors or its shareholders
				or members, consents to the appointment.
										(I)UndercapitalizationThe
				regulated entity is undercapitalized or significantly undercapitalized (as
				defined in section 1364(a)(3)), and—
											(i)has no reasonable
				prospect of becoming adequately capitalized;
											(ii)fails to become
				adequately capitalized, as required by—
												(I)section
				1365(a)(1) with respect to a regulated entity; or
												(II)section
				1366(a)(1) with respect to a significantly undercapitalized regulated
				entity;
												(iii)fails to submit
				a capital restoration plan acceptable to the Agency within the time prescribed
				under section 1369C; or
											(iv)materially fails
				to implement a capital restoration plan submitted and accepted under section
				1369C.
											(J)Critical
				undercapitalizationThe regulated entity is critically
				undercapitalized, as defined in section 1364(a)(4).
										(K)Money
				launderingThe Attorney General notifies the Director in writing
				that the regulated entity has been found guilty of a criminal offense under
				section 1956 or 1957 of title 18, United States Code, or section 5322 or 5324
				of title 31, United States Code.
										(4)Mandatory
				receivership
										(A)In
				generalThe Director shall appoint the Agency as receiver for a
				regulated entity if the Director determines, in writing, that—
											(i)the assets of the
				regulated entity are, and during the preceding 30 calendar days have been, less
				than the obligations of the regulated entity to its creditors and others;
				or
											(ii)the regulated
				entity is not, and during the preceding 30 calendar days has not been,
				generally paying the debts of the regulated entity (other than debts that are
				the subject of a bona fide dispute) as such debts become due.
											(B)Periodic
				determination required for critically undercapitalized regulated
				entityIf a regulated entity is critically undercapitalized, the
				Director shall make a determination, in writing, as to whether the regulated
				entity meets the criteria specified in clause (i) or (ii) of subparagraph
				(A)—
											(i)not later than 30
				calendar days after the regulated entity initially becomes critically
				undercapitalized; and
											(ii)at least once
				during each succeeding 30-calendar day period.
											(C)Determination
				not required if receivership already in placeSubparagraph (B)
				does not apply with respect to a regulated entity in any period during which
				the Agency serves as receiver for the regulated entity.
										(D)Receivership
				terminates conservatorshipThe appointment of the Agency as
				receiver of a regulated entity under this section shall immediately terminate
				any conservatorship established for the regulated entity under this
				title.
										(5)Judicial
				review
										(A)In
				generalIf the Agency is appointed conservator or receiver under
				this section, the regulated entity may, within 30 days of such appointment,
				bring an action in the United States district court for the judicial district
				in which the home office of such regulated entity is located, or in the United
				States District Court for the District of Columbia, for an order requiring the
				Agency to remove itself as conservator or receiver.
										(B)ReviewUpon
				the filing of an action under subparagraph (A), the court shall, upon the
				merits, dismiss such action or direct the Agency to remove itself as such
				conservator or receiver.
										(6)Directors not
				liable for acquiescing in appointment of conservator or
				receiverThe members of the board of directors of a regulated
				entity shall not be liable to the shareholders or creditors of the regulated
				entity for acquiescing in or consenting in good faith to the appointment of the
				Agency as conservator or receiver for that regulated entity.
									(7)Agency not
				subject to any other federal agencyWhen acting as conservator or
				receiver, the Agency shall not be subject to the direction or supervision of
				any other agency of the United States or any State in the exercise of the
				rights, powers, and privileges of the Agency.
									(b)Powers and
				Duties of the Agency as Conservator or Receiver
									(1)Rulemaking
				authority of the agencyThe Agency may prescribe such regulations
				as the Agency determines to be appropriate regarding the conduct of
				conservatorships or receiverships.
									(2)General
				powers
										(A)Successor to
				regulated entityThe Agency shall, as conservator or receiver,
				and by operation of law, immediately succeed to—
											(i)all rights,
				titles, powers, and privileges of the regulated entity, and of any stockholder,
				officer, or director of such regulated entity with respect to the regulated
				entity and the assets of the regulated entity; and
											(ii)title to the
				books, records, and assets of any other legal custodian of such regulated
				entity.
											(B)Operate the
				regulated entityThe Agency may, as conservator or
				receiver—
											(i)take over the
				assets of and operate the regulated entity with all the powers of the
				shareholders, the directors, and the officers of the regulated entity and
				conduct all business of the regulated entity;
											(ii)collect all
				obligations and money due the regulated entity;
											(iii)perform all
				functions of the regulated entity in the name of the regulated entity which are
				consistent with the appointment as conservator or receiver;
											(iv)preserve and
				conserve the assets and property of the regulated entity; and
											(v)provide by
				contract for assistance in fulfilling any function, activity, action, or duty
				of the Agency as conservator or receiver.
											(C)Functions of
				officers, directors, and shareholders of a regulated entityThe
				Agency may, by regulation or order, provide for the exercise of any function by
				any stockholder, director, or officer of any regulated entity for which the
				Agency has been named conservator or receiver.
										(D)Powers as
				conservatorThe Agency may, as conservator, take such action as
				may be—
											(i)necessary to put
				the regulated entity in a sound and solvent condition; and
											(ii)appropriate to
				carry on the business of the regulated entity and preserve and conserve the
				assets and property of the regulated entity.
											(E)Additional
				powers as receiverIn any case in which the Agency is acting as
				receiver, the Agency shall place the regulated entity in liquidation and
				proceed to realize upon the assets of the regulated entity in such manner as
				the Agency deems appropriate, including through the sale of assets, the
				transfer of assets to a limited-life regulated entity established under
				subsection (i), or the exercise of any other rights or privileges granted to
				the Agency under this paragraph.
										(F)Organization of
				new enterpriseThe Agency shall, as receiver for an enterprise,
				organize a successor enterprise that will operate pursuant to subsection
				(i).
										(G)Transfer or
				sale of assets and liabilitiesThe Agency may, as conservator or
				receiver, transfer or sell any asset or liability of the regulated entity in
				default, and may do so without any approval, assignment, or consent with
				respect to such transfer or sale.
										(H)Payment of
				valid obligationsThe Agency, as conservator or receiver, shall,
				to the extent of proceeds realized from the performance of contracts or sale of
				the assets of a regulated entity, pay all valid obligations of the regulated
				entity that are due and payable at the time of the appointment of the Agency as
				conservator or receiver, in accordance with the prescriptions and limitations
				of this section.
										(I)Subpoena
				authority
											(i)In
				general
												(I)Agency
				authorityThe Agency may, as conservator or receiver, and for
				purposes of carrying out any power, authority, or duty with respect to a
				regulated entity (including determining any claim against the regulated entity
				and determining and realizing upon any asset of any person in the course of
				collecting money due the regulated entity), exercise any power established
				under section 1348.
												(II)Applicability
				of lawThe provisions of section 1348 shall apply with respect to
				the exercise of any power under this subparagraph, in the same manner as such
				provisions apply under that section.
												(ii)SubpoenaA
				subpoena or subpoena duces tecum may be issued under clause (i) only by, or
				with the written approval of, the Director, or the designee of the
				Director.
											(iii)Rule of
				constructionThis subsection shall not be construed to limit any
				rights that the Agency, in any capacity, might otherwise have under section
				1317 or 1379B.
											(J)Incidental
				powersThe Agency may, as conservator or receiver—
											(i)exercise all
				powers and authorities specifically granted to conservators or receivers,
				respectively, under this section, and such incidental powers as shall be
				necessary to carry out such powers; and
											(ii)take any action
				authorized by this section, which the Agency determines is in the best
				interests of the regulated entity or the Agency.
											(K)Other
				provisions
											(i)Shareholders
				and creditors of failed regulated entityNotwithstanding any
				other provision of law, the appointment of the Agency as receiver for a
				regulated entity pursuant to paragraph (2) or (4) of subsection (a) and its
				succession, by operation of law, to the rights, titles, powers, and privileges
				described in subsection (b)(2)(A) shall terminate all rights and claims that
				the stockholders and creditors of the regulated entity may have against the
				assets or charter of the regulated entity or the Agency arising as a result of
				their status as stockholders or creditors, except for their right to payment,
				resolution, or other satisfaction of their claims, as permitted under
				subsections (b)(9), (c), and (e).
											(ii)Assets of
				regulated entityNotwithstanding any other provision of law, for
				purposes of this section, the charter of a regulated entity shall not be
				considered an asset of the regulated entity.
											(3)Authority of
				receiver to determine claims
										(A)In
				generalThe Agency may, as receiver, determine claims in
				accordance with the requirements of this subsection and any regulations
				prescribed under paragraph (4).
										(B)Notice
				requirementsThe receiver, in any case involving the liquidation
				or winding up of the affairs of a closed regulated entity, shall—
											(i)promptly publish
				a notice to the creditors of the regulated entity to present their claims,
				together with proof, to the receiver by a date specified in the notice which
				shall be not less than 90 days after the date of publication of such notice;
				and
											(ii)republish such
				notice approximately 1 month and 2 months, respectively, after the date of
				publication under clause (i).
											(C)Mailing
				requiredThe receiver shall mail a notice similar to the notice
				published under subparagraph (B)(i) at the time of such publication to any
				creditor shown on the books of the regulated entity—
											(i)at the last
				address of the creditor appearing in such books; or
											(ii)upon discovery
				of the name and address of a claimant not appearing on the books of the
				regulated entity, within 30 days after the discovery of such name and
				address.
											(4)Rulemaking
				authority relating to determination of claimsSubject to
				subsection (c), the Director may prescribe regulations regarding the allowance
				or disallowance of claims by the receiver and providing for administrative
				determination of claims and review of such determination.
									(5)Procedures for
				determination of claims
										(A)Determination
				period
											(i)In
				generalBefore the end of the 180-day period beginning on the
				date on which any claim against a regulated entity is filed with the Agency as
				receiver, the Agency shall determine whether to allow or disallow the claim and
				shall notify the claimant of any determination with respect to such
				claim.
											(ii)Extension of
				timeThe period described in clause (i) may be extended by a
				written agreement between the claimant and the Agency.
											(iii)Mailing of
				notice sufficientThe requirements of clause (i) shall be deemed
				to be satisfied if the notice of any determination with respect to any claim is
				mailed to the last address of the claimant which appears—
												(I)on the books of
				the regulated entity;
												(II)in the claim
				filed by the claimant; or
												(III)in documents
				submitted in proof of the claim.
												(iv)Contents of
				notice of disallowanceIf any claim filed under clause (i) is
				disallowed, the notice to the claimant shall contain—
												(I)a statement of
				each reason for the disallowance; and
												(II)the procedures
				available for obtaining agency review of the determination to disallow the
				claim or judicial determination of the claim.
												(B)Allowance of
				proven claimThe receiver shall allow any claim received on or
				before the date specified in the notice published under paragraph (3)(B)(i) by
				the receiver from any claimant which is proved to the satisfaction of the
				receiver.
										(C)Disallowance of
				claims filed after filing periodClaims filed after the date
				specified in the notice published under paragraph (3)(B)(i), or the date
				specified under paragraph (3)(C), shall be disallowed and such disallowance
				shall be final.
										(D)Authority to
				disallow claims
											(i)In
				generalThe receiver may disallow any portion of any claim by a
				creditor or claim of security, preference, or priority which is not proved to
				the satisfaction of the receiver.
											(ii)Payments to
				less than fully secured creditorsIn the case of a claim of a
				creditor against a regulated entity which is secured by any property or other
				asset of such regulated entity, the receiver—
												(I)may treat the
				portion of such claim which exceeds an amount equal to the fair market value of
				such property or other asset as an unsecured claim against the regulated
				entity; and
												(II)may not make any
				payment with respect to such unsecured portion of the claim, other than in
				connection with the disposition of all claims of unsecured creditors of the
				regulated entity.
												(iii)ExceptionsNo
				provision of this paragraph shall apply with respect to—
												(I)any extension of
				credit from any Federal Reserve Bank or the United States Treasury; or
												(II)any security
				interest in the assets of the regulated entity securing any such extension of
				credit.
												(E)No judicial
				review of determination pursuant to subparagraph
				(d)No court may review the
				determination of the Agency under subparagraph (D) to disallow a claim.
										(F)Legal effect of
				filing
											(i)Statute of
				limitation tolledFor purposes of any applicable statute of
				limitations, the filing of a claim with the receiver shall constitute a
				commencement of an action.
											(ii)No prejudice
				to other actionsSubject to paragraph (10), the filing of a claim
				with the receiver shall not prejudice any right of the claimant to continue any
				action which was filed before the date of the appointment of the receiver,
				subject to the determination of claims by the receiver.
											(6)Provision for
				judicial determination of claims
										(A)In
				generalThe claimant may file suit on a claim (or continue an
				action commenced before the appointment of the receiver) in the district or
				territorial court of the United States for the district within which the
				principal place of business of the regulated entity is located or the United
				States District Court for the District of Columbia (and such court shall have
				jurisdiction to hear such claim), before the end of the 60-day period beginning
				on the earlier of—
											(i)the end of the
				period described in paragraph (5)(A)(i) with respect to any claim against a
				regulated entity for which the Agency is receiver; or
											(ii)the date of any
				notice of disallowance of such claim pursuant to paragraph (5)(A)(i).
											(B)Statute of
				limitationsA claim shall be deemed to be disallowed (other than
				any portion of such claim which was allowed by the receiver), and such
				disallowance shall be final, and the claimant shall have no further rights or
				remedies with respect to such claim, if the claimant fails, before the end of
				the 60-day period described under subparagraph (A), to file suit on such claim
				(or continue an action commenced before the appointment of the
				receiver).
										(7)Review of
				claims
										(A)Other review
				procedures
											(i)In
				generalThe Agency shall establish such alternative dispute
				resolution processes as may be appropriate for the resolution of claims filed
				under paragraph (5)(A)(i).
											(ii)CriteriaIn
				establishing alternative dispute resolution processes, the Agency shall strive
				for procedures which are expeditious, fair, independent, and low cost.
											(iii)Voluntary
				binding or nonbinding proceduresThe Agency may establish both
				binding and nonbinding processes under this subparagraph, which may be
				conducted by any government or private party. All parties, including the
				claimant and the Agency, must agree to the use of the process in a particular
				case.
											(B)Consideration
				of incentivesThe Agency shall seek to develop incentives for
				claimants to participate in the alternative dispute resolution process.
										(8)Expedited
				determination of claims
										(A)Establishment
				requiredThe Agency shall establish a procedure for expedited
				relief outside of the routine claims process established under paragraph (5)
				for claimants who—
											(i)allege the
				existence of legally valid and enforceable or perfected security interests in
				assets of any regulated entity for which the Agency has been appointed
				receiver; and
											(ii)allege that
				irreparable injury will occur if the routine claims procedure is
				followed.
											(B)Determination
				periodBefore the end of the 90-day period beginning on the date
				on which any claim is filed in accordance with the procedures established under
				subparagraph (A), the Director shall—
											(i)determine—
												(I)whether to allow
				or disallow such claim; or
												(II)whether such
				claim should be determined pursuant to the procedures established under
				paragraph (5); and
												(ii)notify the
				claimant of the determination, and if the claim is disallowed, provide a
				statement of each reason for the disallowance and the procedure for obtaining
				agency review or judicial determination.
											(C)Period for
				filing or renewing suitAny claimant who files a request for
				expedited relief shall be permitted to file a suit, or to continue a suit filed
				before the date of appointment of the receiver, seeking a determination of the
				rights of the claimant with respect to such security interest after the earlier
				of—
											(i)the end of the
				90-day period beginning on the date of the filing of a request for expedited
				relief; or
											(ii)the date on
				which the Agency denies the claim.
											(D)Statute of
				limitationsIf an action described under subparagraph (C) is not
				filed, or the motion to renew a previously filed suit is not made, before the
				end of the 30-day period beginning on the date on which such action or motion
				may be filed under subparagraph (B), the claim shall be deemed to be disallowed
				as of the end of such period (other than any portion of such claim which was
				allowed by the receiver), such disallowance shall be final, and the claimant
				shall have no further rights or remedies with respect to such claim.
										(E)Legal effect of
				filing
											(i)Statute of
				limitation tolledFor purposes of any applicable statute of
				limitations, the filing of a claim with the receiver shall constitute a
				commencement of an action.
											(ii)No prejudice
				to other actionsSubject to paragraph (10), the filing of a claim
				with the receiver shall not prejudice any right of the claimant to continue any
				action that was filed before the appointment of the receiver, subject to the
				determination of claims by the receiver.
											(9)Payment of
				claims
										(A)In
				generalThe receiver may, in the discretion of the receiver, and
				to the extent that funds are available from the assets of the regulated entity,
				pay creditor claims, in such manner and amounts as are authorized under this
				section, which are—
											(i)allowed by the
				receiver;
											(ii)approved by the
				Agency pursuant to a final determination pursuant to paragraph (7) or (8);
				or
											(iii)determined by
				the final judgment of any court of competent jurisdiction.
											(B)Agreements
				against the interest of the agencyNo agreement that tends to
				diminish or defeat the interest of the Agency in any asset acquired by the
				Agency as receiver under this section shall be valid against the Agency unless
				such agreement is in writing and executed by an authorized officer or
				representative of the regulated entity.
										(C)Payment of
				dividends on claimsThe receiver may, in the sole discretion of
				the receiver, pay from the assets of the regulated entity dividends on proved
				claims at any time, and no liability shall attach to the Agency by reason of
				any such payment, for failure to pay dividends to a claimant whose claim is not
				proved at the time of any such payment.
										(D)Rulemaking
				authority of the directorThe Director may prescribe such rules,
				including definitions of terms, as the Director deems appropriate to establish
				a single uniform interest rate for, or to make payments of post-insolvency
				interest to creditors holding proven claims against the receivership estates of
				regulated entity, following satisfaction by the receiver of the principal
				amount of all creditor claims.
										(10)Suspension of
				legal actions
										(A)In
				generalAfter the appointment of a conservator or receiver for a
				regulated entity, the conservator or receiver may, in any judicial action or
				proceeding to which such regulated entity is or becomes a party, request a stay
				for a period not to exceed—
											(i)45 days, in the
				case of any conservator; and
											(ii)90 days, in the
				case of any receiver.
											(B)Grant of stay
				by all courts requiredUpon receipt of a request by the
				conservator or receiver under subparagraph (A) for a stay of any judicial
				action or proceeding in any court with jurisdiction of such action or
				proceeding, the court shall grant such stay as to all parties.
										(11)Additional
				rights and duties
										(A)Prior final
				adjudicationThe Agency shall abide by any final unappealable
				judgment of any court of competent jurisdiction which was rendered before the
				appointment of the Agency as conservator or receiver.
										(B)Rights and
				remedies of conservator or receiverIn the event of any
				appealable judgment, the Agency as conservator or receiver—
											(i)shall have all of
				the rights and remedies available to the regulated entity (before the
				appointment of such conservator or receiver) and the Agency, including removal
				to Federal court and all appellate rights; and
											(ii)shall not be
				required to post any bond in order to pursue such remedies.
											(C)No attachment
				or executionNo attachment or execution may issue by any court
				upon assets in the possession of the receiver, or upon the charter, of a
				regulated entity for which the Agency has been appointed receiver.
										(D)Limitation on
				judicial reviewExcept as otherwise provided in this subsection,
				no court shall have jurisdiction over—
											(i)any claim or
				action for payment from, or any action seeking a determination of rights with
				respect to, the assets or charter of any regulated entity for which the Agency
				has been appointed receiver; or
											(ii)any claim
				relating to any act or omission of such regulated entity or the Agency as
				receiver.
											(E)Disposition of
				assetsIn exercising any right, power, privilege, or authority as
				conservator or receiver in connection with any sale or disposition of assets of
				a regulated entity for which the Agency has been appointed conservator or
				receiver, the Agency shall conduct its operations in a manner which—
											(i)maximizes the net
				present value return from the sale or disposition of such assets;
											(ii)minimizes the
				amount of any loss realized in the resolution of cases; and
											(iii)ensures
				adequate competition and fair and consistent treatment of offerors.
											(12)Statute of
				limitations for actions brought by conservator or receiver
										(A)In
				generalNotwithstanding any provision of any contract, the
				applicable statute of limitations with regard to any action brought by the
				Agency as conservator or receiver shall be—
											(i)in the case of
				any contract claim, the longer of—
												(I)the 6-year period
				beginning on the date on which the claim accrues; or
												(II)the period
				applicable under State law; and
												(ii)in the case of
				any tort claim, the longer of—
												(I)the 3-year period
				beginning on the date on which the claim accrues; or
												(II)the period
				applicable under State law.
												(B)Determination
				of the date on which a claim accruesFor purposes of subparagraph
				(A), the date on which the statute of limitations begins to run on any claim
				described in such subparagraph shall be the later of—
											(i)the date of the
				appointment of the Agency as conservator or receiver; or
											(ii)the date on
				which the cause of action accrues.
											(13)Revival of
				expired state causes of action
										(A)In
				generalIn the case of any tort claim described under
				subparagraph (B) for which the statute of limitations applicable under State
				law with respect to such claim has expired not more than 5 years before the
				appointment of the Agency as conservator or receiver, the Agency may bring an
				action as conservator or receiver on such claim without regard to the
				expiration of the statute of limitations applicable under State law.
										(B)Claims
				describedA tort claim referred to under subparagraph (A) is a
				claim arising from fraud, intentional misconduct resulting in unjust
				enrichment, or intentional misconduct resulting in substantial loss to the
				regulated entity.
										(14)Accounting and
				recordkeeping requirements
										(A)In
				generalThe Agency as conservator or receiver shall, consistent
				with the accounting and reporting practices and procedures established by the
				Agency, maintain a full accounting of each conservatorship and receivership or
				other disposition of a regulated entity in default.
										(B)Annual
				accounting or reportWith respect to each conservatorship or
				receivership, the Agency shall make an annual accounting or report available to
				the Board, the Comptroller General of the United States, the Committee on
				Banking, Housing, and Urban Affairs of the Senate, and the Committee on
				Financial Services of the House of Representatives.
										(C)Availability of
				reportsAny report prepared under subparagraph (B) shall be made
				available by the Agency upon request to any shareholder of a regulated entity
				or any member of the public.
										(D)Recordkeeping
				requirementAfter the end of the 6-year period beginning on the
				date on which the conservatorship or receivership is terminated by the
				Director, the Agency may destroy any records of such regulated entity which the
				Agency, in the discretion of the Agency, determines to be unnecessary, unless
				directed not to do so by a court of competent jurisdiction or governmental
				agency, or prohibited by law.
										(15)Fraudulent
				transfers
										(A)In
				generalThe Agency, as conservator or receiver, may avoid a
				transfer of any interest of an entity-affiliated party, or any person
				determined by the conservator or receiver to be a debtor of the regulated
				entity, in property, or any obligation incurred by such party or person, that
				was made within 5 years of the date on which the Agency was appointed
				conservator or receiver, if such party or person voluntarily or involuntarily
				made such transfer or incurred such liability with the intent to hinder, delay,
				or defraud the regulated entity, the Agency, the conservator, or
				receiver.
										(B)Right of
				recoveryTo the extent a transfer is avoided under subparagraph
				(A), the conservator or receiver may recover, for the benefit of the regulated
				entity, the property transferred, or, if a court so orders, the value of such
				property (at the time of such transfer) from—
											(i)the initial
				transferee of such transfer or the entity-affiliated party or person for whose
				benefit such transfer was made; or
											(ii)any immediate or
				mediate transferee of any such initial transferee.
											(C)Rights of
				transferee or obligeeThe conservator or receiver may not recover
				under subparagraph (B) from—
											(i)any transferee
				that takes for value, including satisfaction or securing of a present or
				antecedent debt, in good faith; or
											(ii)any immediate or
				mediate good faith transferee of such transferee.
											(D)Rights under
				this paragraphThe rights under this paragraph of the conservator
				or receiver described under subparagraph (A) shall be superior to any rights of
				a trustee or any other party (other than any party which is a Federal agency)
				under title 11, United States Code.
										(16)Attachment of
				assets and other injunctive reliefSubject to paragraph (17), any
				court of competent jurisdiction may, at the request of the conservator or
				receiver, issue an order in accordance with Rule 65 of the Federal Rules of
				Civil Procedure, including an order placing the assets of any person designated
				by the conservator or receiver under the control of the court, and appointing a
				trustee to hold such assets.
									(17)Standards of
				proofRule 65 of the Federal Rules of Civil Procedure shall apply
				with respect to any proceeding under paragraph (16) without regard to the
				requirement of such rule that the applicant show that the injury, loss, or
				damage is irreparable and immediate.
									(18)Treatment of
				claims arising from breach of contracts executed by the conservator or
				receiver
										(A)In
				generalNotwithstanding any other provision of this subsection,
				any final and unappealable judgment for monetary damages entered against the
				conservator or receiver for the breach of an agreement executed or approved in
				writing by the conservator or receiver after the date of its appointment, shall
				be paid as an administrative expense of the conservator or receiver.
										(B)No limitation
				of powerNothing in this paragraph shall be construed to limit
				the power of the conservator or receiver to exercise any rights under contract
				or law, including to terminate, breach, cancel, or otherwise discontinue such
				agreement.
										(19)General
				exceptions
										(A)LimitationsThe
				rights of the conservator or receiver appointed under this section shall be
				subject to the limitations on the powers of a receiver under sections 402
				through 407 of the Federal Deposit Insurance Corporation Improvement Act of
				1991 (12 U.S.C. 4402 through 4407).
										(B)Mortgages held
				in trust
											(i)In
				generalAny mortgage, pool of mortgages, or interest in a pool of
				mortgages held in trust, custodial, or agency capacity by an enterprise for the
				benefit of any person other than the enterprise shall not be available to
				satisfy the claims of creditors generally.
											(ii)Holding of
				mortgagesAny mortgage, pool of mortgages, or interest in a pool
				of mortgages described in clause (i) shall be held by the conservator or
				receiver appointed under this section for the beneficial owners of such
				mortgage, pool of mortgages, or interest in accordance with the terms of the
				agreement creating such trust, custodial, or other agency arrangement.
											(iii)Liability of
				conservator or receiverThe liability of the conservator or
				receiver appointed under this section for damages shall, in the case of any
				contingent or unliquidated claim relating to the mortgages held in trust, be
				estimated in accordance with in the regulations of the Director.
											(c)Priority of
				Expenses and Unsecured Claims
									(1)In
				generalUnsecured claims against a regulated entity, or the
				receiver therefor, that are proven to the satisfaction of the receiver shall
				have priority in the following order:
										(A)Administrative
				expenses of the receiver.
										(B)Any other general
				or senior liability of the regulated entity (which is not a liability described
				under subparagraph (C) or (D).
										(C)Any obligation
				subordinated to general creditors (which is not an obligation described under
				subparagraph (D)).
										(D)Any obligation to
				shareholders or members arising as a result of their status as shareholder or
				members.
										(2)Creditors
				similarly situatedAll creditors that are similarly situated
				under paragraph (1) shall be treated in a similar manner, except that the
				receiver may take any action (including making payments) that does not comply
				with this subsection, if—
										(A)the Director
				determines that such action is necessary to maximize the value of the assets of
				the regulated entity, to maximize the present value return from the sale or
				other disposition of the assets of the regulated entity, or to minimize the
				amount of any loss realized upon the sale or other disposition of the assets of
				the regulated entity assets; and
										(B)all creditors
				that are similarly situated under paragraph (1) receive not less than the
				amount provided in subsection (e)(2).
										(3)DefinitionAs
				used in this subsection, the term administrative expenses of the
				receiver includes—
										(A)the actual,
				necessary costs and expenses incurred by the receiver in preserving the assets
				of a failed regulated entity or liquidating or otherwise resolving the affairs
				of a failed regulated entity; and
										(B)any obligations
				that the receiver determines are necessary and appropriate to facilitate the
				smooth and orderly liquidation or other resolution of the regulated
				entity.
										(d)Provisions
				Relating to Contracts Entered Into Before Appointment of Conservator or
				Receiver
									(1)Authority to
				repudiate contractsIn addition to any other rights a conservator
				or receiver may have, the conservator or receiver for any regulated entity may
				disaffirm or repudiate any contract or lease—
										(A)to which such
				regulated entity is a party;
										(B)the performance
				of which the conservator or receiver, in its sole discretion, determines to be
				burdensome; and
										(C)the disaffirmance
				or repudiation of which the conservator or receiver determines, in its sole
				discretion, will promote the orderly administration of the affairs of the
				regulated entity.
										(2)Timing of
				repudiationThe conservator or receiver shall determine whether
				or not to exercise the rights of repudiation under this subsection within a
				reasonable period following such appointment.
									(3)Claims for
				damages for repudiation
										(A)In
				generalExcept as otherwise provided under subparagraph (C) and
				paragraphs (4), (5), and (6), the liability of the conservator or receiver for
				the disaffirmance or repudiation of any contract pursuant to paragraph (1)
				shall be—
											(i)limited to actual
				direct compensatory damages; and
											(ii)determined as
				of—
												(I)the date of the
				appointment of the conservator or receiver; or
												(II)in the case of
				any contract or agreement referred to in paragraph (8), the date of the
				disaffirmance or repudiation of such contract or agreement.
												(B)No liability
				for other damagesFor purposes of subparagraph (A), the term
				actual direct compensatory damages shall not include—
											(i)punitive or
				exemplary damages;
											(ii)damages for lost
				profits or opportunity; or
											(iii)damages for
				pain and suffering.
											(C)Measure of
				damages for repudiation of financial contractsIn the case of any
				qualified financial contract or agreement to which paragraph (8) applies,
				compensatory damages shall be—
											(i)deemed to include
				normal and reasonable costs of cover or other reasonable measures of damages
				utilized in the industries for such contract and agreement claims; and
											(ii)paid in
				accordance with this subsection and subsection (e), except as otherwise
				specifically provided in this section.
											(4)Leases under
				which the regulated entity is the lessee
										(A)In
				generalIf the conservator or receiver disaffirms or repudiates a
				lease under which the regulated entity was the lessee, the conservator or
				receiver shall not be liable for any damages (other than damages determined
				under subparagraph (B)) for the disaffirmance or repudiation of such
				lease.
										(B)Payments of
				rentNotwithstanding subparagraph (A), the lessor under a lease
				to which that subparagraph applies shall—
											(i)be entitled to
				the contractual rent accruing before the later of the date on which—
												(I)the notice of
				disaffirmance or repudiation is mailed; or
												(II)the
				disaffirmance or repudiation becomes effective, unless the lessor is in default
				or breach of the terms of the lease;
												(ii)have no claim
				for damages under any acceleration clause or other penalty provision in the
				lease; and
											(iii)have a claim
				for any unpaid rent, subject to all appropriate offsets and defenses, due as of
				the date of the appointment, which shall be paid in accordance with this
				subsection and subsection (e).
											(5)Leases under
				which the regulated entity is the lessor
										(A)In
				generalIf the conservator or receiver repudiates an unexpired
				written lease of real property of the regulated entity under which the
				regulated entity is the lessor and the lessee is not, as of the date of such
				repudiation, in default, the lessee under such lease may either—
											(i)treat the lease
				as terminated by such repudiation; or
											(ii)remain in
				possession of the leasehold interest for the balance of the term of the lease,
				unless the lessee defaults under the terms of the lease after the date of such
				repudiation.
											(B)Provisions
				applicable to lessee remaining in possessionIf any lessee under
				a lease described under subparagraph (A) remains in possession of a leasehold
				interest under clause (ii) of subparagraph (A)—
											(i)the
				lessee—
												(I)shall continue to
				pay the contractual rent pursuant to the terms of the lease after the date of
				the repudiation of such lease; and
												(II)may offset
				against any rent payment which accrues after the date of the repudiation of the
				lease, and any damages which accrue after such date due to the nonperformance
				of any obligation of the regulated entity under the lease after such date;
				and
												(ii)the conservator
				or receiver shall not be liable to the lessee for any damages arising after
				such date as a result of the repudiation, other than the amount of any offset
				allowed under clause (i)(II).
											(6)Contracts for
				the sale of real property
										(A)In
				generalIf the conservator or receiver repudiates any contract
				for the sale of real property and the purchaser of such real property under
				such contract is in possession, and is not, as of the date of such repudiation,
				in default, such purchaser may either—
											(i)treat the
				contract as terminated by such repudiation; or
											(ii)remain in
				possession of such real property.
											(B)Provisions
				applicable to purchaser remaining in possessionIf any purchaser
				of real property under any contract described under subparagraph (A) remains in
				possession of such property under clause (ii) of subparagraph (A)—
											(i)the
				purchaser—
												(I)shall continue to
				make all payments due under the contract after the date of the repudiation of
				the contract; and
												(II)may offset
				against any such payments any damages which accrue after such date due to the
				nonperformance (after such date) of any obligation of the regulated entity
				under the contract; and
												(ii)the conservator
				or receiver shall—
												(I)not be liable to
				the purchaser for any damages arising after such date as a result of the
				repudiation, other than the amount of any offset allowed under clause
				(i)(II);
												(II)deliver title to
				the purchaser in accordance with the provisions of the contract; and
												(III)have no
				obligation under the contract other than the performance required under
				subclause (II).
												(C)Assignment and
				sale allowed
											(i)In
				generalNo provision of this paragraph shall be construed as
				limiting the right of the conservator or receiver to assign the contract
				described under subparagraph (A), and sell the property subject to the contract
				and the provisions of this paragraph.
											(ii)No liability
				after assignment and saleIf an assignment and sale described
				under clause (i) is consummated, the conservator or receiver shall have no
				further liability under the contract described under subparagraph (A), or with
				respect to the real property which was the subject of such contract.
											(7)Service
				contracts
										(A)Services
				performed before appointmentIn the case of any contract for
				services between any person and any regulated entity for which the Agency has
				been appointed conservator or receiver, any claim of such person for services
				performed before the appointment of the conservator or receiver shall
				be—
											(i)a
				claim to be paid in accordance with subsections (b) and (e); and
											(ii)deemed to have
				arisen as of the date on which the conservator or receiver was
				appointed.
											(B)Services
				performed after appointment and prior to repudiationIf, in the
				case of any contract for services described under subparagraph (A), the
				conservator or receiver accepts performance by the other person before the
				conservator or receiver makes any determination to exercise the right of
				repudiation of such contract under this section—
											(i)the other party
				shall be paid under the terms of the contract for the services performed;
				and
											(ii)the amount of
				such payment shall be treated as an administrative expense of the
				conservatorship or receivership.
											(C)Acceptance of
				performance no bar to subsequent repudiationThe acceptance by
				the conservator or receiver of services referred to under subparagraph (B) in
				connection with a contract described in such subparagraph shall not affect the
				right of the conservator or receiver to repudiate such contract under this
				section at any time after such performance.
										(8)Certain
				qualified financial contracts
										(A)Rights of
				parties to contractsSubject to paragraphs (9) and (10), and
				notwithstanding any other provision of this title (other than subsection
				(b)(9)(B) of this section), any other Federal law, or the law of any State, no
				person shall be stayed or prohibited from exercising—
											(i)any right of that
				person to cause the termination, liquidation, or acceleration of any qualified
				financial contract with a regulated entity that arises upon the appointment of
				the Agency as receiver for such regulated entity at any time after such
				appointment;
											(ii)any right under
				any security agreement or arrangement or other credit enhancement relating to
				one or more qualified financial contracts; or
											(iii)any right to
				offset or net out any termination value, payment amount, or other transfer
				obligation arising under or in connection with 1 or more contracts and
				agreements described in clause (i), including any master agreement for such
				contracts or agreements.
											(B)Applicability
				of other provisionsSubsection (b)(10) shall apply in the case of
				any judicial action or proceeding brought against any receiver referred to
				under subparagraph (A), or the regulated entity for which such receiver was
				appointed, by any party to a contract or agreement described under subparagraph
				(A)(i) with such regulated entity.
										(C)Certain
				transfers not avoidable
											(i)In
				generalNotwithstanding paragraph (11), or any other provision of
				Federal or State law relating to the avoidance of preferential or fraudulent
				transfers, the Agency, whether acting as such or as conservator or receiver of
				a regulated entity, may not avoid any transfer of money or other property in
				connection with any qualified financial contract with a regulated
				entity.
											(ii)Exception for
				certain transfersClause (i) shall not apply to any transfer of
				money or other property in connection with any qualified financial contract
				with a regulated entity if the Agency determines that the transferee had actual
				intent to hinder, delay, or defraud such regulated entity, the creditors of
				such regulated entity, or any conservator or receiver appointed for such
				regulated entity.
											(D)Certain
				contracts and agreements definedIn this subsection the following
				definitions shall apply:
											(i)Qualified
				financial contractThe term qualified financial
				contract means any securities contract, commodity contract, forward
				contract, repurchase agreement, swap agreement, and any similar agreement that
				the Agency determines by regulation, resolution, or order to be a qualified
				financial contract for purposes of this paragraph.
											(ii)Securities
				contractThe term securities contract—
												(I)means a contract
				for the purchase, sale, or loan of a security, a certificate of deposit, a
				mortgage loan, or any interest in a mortgage loan, a group or index of
				securities, certificates of deposit, or mortgage loans or interests therein
				(including any interest therein or based on the value thereof) or any option on
				any of the foregoing, including any option to purchase or sell any such
				security, certificate of deposit, mortgage loan, interest, group or index, or
				option, and including any repurchase or reverse repurchase transaction on any
				such security, certificate of deposit, mortgage loan, interest, group or index,
				or option;
												(II)does not include
				any purchase, sale, or repurchase obligation under a participation in a
				commercial mortgage loan, unless the Agency determines by regulation,
				resolution, or order to include any such agreement within the meaning of such
				term;
												(III)means any
				option entered into on a national securities exchange relating to foreign
				currencies;
												(IV)means the
				guarantee by or to any securities clearing agency of any settlement of cash,
				securities, certificates of deposit, mortgage loans or interests therein, group
				or index of securities, certificates of deposit, or mortgage loans or interests
				therein (including any interest therein or based on the value thereof) or
				option on any of the foregoing, including any option to purchase or sell any
				such security, certificate of deposit, mortgage loan, interest, group or index,
				or option;
												(V)means any margin
				loan;
												(VI)means any other
				agreement or transaction that is similar to any agreement or transaction
				referred to in this clause;
												(VII)means any
				combination of the agreements or transactions referred to in this
				clause;
												(VIII)means any
				option to enter into any agreement or transaction referred to in this
				clause;
												(IX)means a master
				agreement that provides for an agreement or transaction referred to in
				subclause (I), (III), (IV), (V), (VI), (VII), or (VIII), together with all
				supplements to any such master agreement, without regard to whether the master
				agreement provides for an agreement or transaction that is not a securities
				contract under this clause, except that the master agreement shall be
				considered to be a securities contract under this clause only with respect to
				each agreement or transaction under the master agreement that is referred to in
				subclause (I), (III), (IV), (V), (VI), (VII), or (VIII); and
												(X)means any
				security agreement or arrangement or other credit enhancement related to any
				agreement or transaction referred to in this clause, including any guarantee or
				reimbursement obligation in connection with any agreement or transaction
				referred to in this clause.
												(iii)Commodity
				contractThe term commodity contract means—
												(I)with respect to a
				futures commission merchant, a contract for the purchase or sale of a commodity
				for future delivery on, or subject to the rules of, a contract market or board
				of trade;
												(II)with respect to
				a foreign futures commission merchant, a foreign future;
												(III)with respect to
				a leverage transaction merchant, a leverage transaction;
												(IV)with respect to
				a clearing organization, a contract for the purchase or sale of a commodity for
				future delivery on, or subject to the rules of, a contract market or board of
				trade that is cleared by such clearing organization, or commodity option traded
				on, or subject to the rules of, a contract market or board of trade that is
				cleared by such clearing organization;
												(V)with respect to a
				commodity options dealer, a commodity option;
												(VI)any other
				agreement or transaction that is similar to any agreement or transaction
				referred to in this clause;
												(VII)any combination
				of the agreements or transactions referred to in this clause;
												(VIII)any option to
				enter into any agreement or transaction referred to in this clause;
												(IX)a master
				agreement that provides for an agreement or transaction referred to in
				subclause (I), (II), (III), (IV), (V), (VI), (VII), or (VIII), together with
				all supplements to any such master agreement, without regard to whether the
				master agreement provides for an agreement or transaction that is not a
				commodity contract under this clause, except that the master agreement shall be
				considered to be a commodity contract under this clause only with respect to
				each agreement or transaction under the master agreement that is referred to in
				subclause (I), (II), (III), (IV), (V), (VI), (VII), or (VIII); or
												(X)any security
				agreement or arrangement or other credit enhancement related to any agreement
				or transaction referred to in this clause, including any guarantee or
				reimbursement obligation in connection with any agreement or transaction
				referred to in this clause.
												(iv)Forward
				contractThe term forward contract means—
												(I)a contract (other
				than a commodity contract) for the purchase, sale, or transfer of a commodity
				or any similar good, article, service, right, or interest which is presently or
				in the future becomes the subject of dealing in the forward contract trade, or
				product or byproduct thereof, with a maturity date more than 2 days after the
				date on which the contract is entered into, including a repurchase transaction,
				reverse repurchase transaction, consignment, lease, swap, hedge transaction,
				deposit, loan, option, allocated transaction, unallocated transaction, or any
				other similar agreement;
												(II)any combination
				of agreements or transactions referred to in subclauses (I) and (III);
												(III)any option to
				enter into any agreement or transaction referred to in subclause (I) or
				(II);
												(IV)a master
				agreement that provides for an agreement or transaction referred to in
				subclauses (I), (II), or (III), together with all supplements to any such
				master agreement, without regard to whether the master agreement provides for
				an agreement or transaction that is not a forward contract under this clause,
				except that the master agreement shall be considered to be a forward contract
				under this clause only with respect to each agreement or transaction under the
				master agreement that is referred to in subclause (I), (II), or (III);
				or
												(V)any security
				agreement or arrangement or other credit enhancement related to any agreement
				or transaction referred to in subclause (I), (II), (III), or (IV), including
				any guarantee or reimbursement obligation in connection with any agreement or
				transaction referred to in any such subclause.
												(v)Repurchase
				agreementThe term repurchase agreement (including a
				reverse repurchase agreement)—
												(I)means an
				agreement, including related terms, which provides for the transfer of one or
				more certificates of deposit, mortgage-related securities (as such term is
				defined in section 3 of the Securities Exchange
				Act of 1934), mortgage loans, interests in mortgage-related
				securities or mortgage loans, eligible bankers’ acceptances, qualified foreign
				government securities (defined for purposes of this clause as a security that
				is a direct obligation of, or that is fully guaranteed by, the central
				government of a member of the Organization for Economic Cooperation and
				Development, as determined by regulation or order adopted by the appropriate
				Federal banking authority), or securities that are direct obligations of, or
				that are fully guaranteed by, the United States or any agency of the United
				States against the transfer of funds by the transferee of such certificates of
				deposit, eligible bankers’ acceptances, securities, mortgage loans, or
				interests with a simultaneous agreement by such transferee to transfer to the
				transferor thereof certificates of deposit, eligible bankers’ acceptances,
				securities, mortgage loans, or interests as described above, at a date certain
				not later than 1 year after such transfers or on demand, against the transfer
				of funds, or any other similar agreement;
												(II)does not include
				any repurchase obligation under a participation in a commercial mortgage loan,
				unless the Agency determines by regulation, resolution, or order to include any
				such participation within the meaning of such term;
												(III)means any
				combination of agreements or transactions referred to in subclauses (I) and
				(IV);
												(IV)means any option
				to enter into any agreement or transaction referred to in subclause (I) or
				(III);
												(V)means a master
				agreement that provides for an agreement or transaction referred to in
				subclause (I), (III), or (IV), together with all supplements to any such master
				agreement, without regard to whether the master agreement provides for an
				agreement or transaction that is not a repurchase agreement under this clause,
				except that the master agreement shall be considered to be a repurchase
				agreement under this subclause only with respect to each agreement or
				transaction under the master agreement that is referred to in subclause (I),
				(III), or (IV); and
												(VI)means any
				security agreement or arrangement or other credit enhancement related to any
				agreement or transaction referred to in subclause (I), (III), (IV), or (V),
				including any guarantee or reimbursement obligation in connection with any
				agreement or transaction referred to in any such subclause.
												(vi)Swap
				agreementThe term swap agreement means—
												(I)any agreement,
				including the terms and conditions incorporated by reference in any such
				agreement, which is an interest rate swap, option, future, or forward
				agreement, including a rate floor, rate cap, rate collar, cross-currency rate
				swap, and basis swap; a spot, same day-tomorrow, tomorrow-next, forward, or
				other foreign exchange or precious metals agreement; a currency swap, option,
				future, or forward agreement; an equity index or equity swap, option, future,
				or forward agreement; a debt index or debt swap, option, future, or forward
				agreement; a total return, credit spread or credit swap, option, future, or
				forward agreement; a commodity index or commodity swap, option, future, or
				forward agreement; or a weather swap, weather derivative, or weather
				option;
												(II)any agreement or
				transaction that is similar to any other agreement or transaction referred to
				in this clause and that is of a type that has been, is presently, or in the
				future becomes, the subject of recurrent dealings in the swap markets
				(including terms and conditions incorporated by reference in such agreement)
				and that is a forward, swap, future, or option on one or more rates,
				currencies, commodities, equity securities or other equity instruments, debt
				securities or other debt instruments, quantitative measures associated with an
				occurrence, extent of an occurrence, or contingency associated with a
				financial, commercial, or economic consequence, or economic or financial
				indices or measures of economic or financial risk or value;
												(III)any combination
				of agreements or transactions referred to in this clause;
												(IV)any option to
				enter into any agreement or transaction referred to in this clause;
												(V)a master
				agreement that provides for an agreement or transaction referred to in
				subclause (I), (II), (III), or (IV), together with all supplements to any such
				master agreement, without regard to whether the master agreement contains an
				agreement or transaction that is not a swap agreement under this clause, except
				that the master agreement shall be considered to be a swap agreement under this
				clause only with respect to each agreement or transaction under the master
				agreement that is referred to in subclause (I), (II), (III), or (IV);
				and
												(VI)any security
				agreement or arrangement or other credit enhancement related to any agreements
				or transactions referred to in subclause (I), (II), (III), (IV), or (V),
				including any guarantee or reimbursement obligation in connection with any
				agreement or transaction referred to in any such subclause.
												(vii)Treatment of
				master agreement as one agreementAny master agreement for any
				contract or agreement described in any preceding clause of this subparagraph
				(or any master agreement for such master agreement or agreements), together
				with all supplements to such master agreement, shall be treated as a single
				agreement and a single qualified financial contract. If a master agreement
				contains provisions relating to agreements or transactions that are not
				themselves qualified financial contracts, the master agreement shall be deemed
				to be a qualified financial contract only with respect to those transactions
				that are themselves qualified financial contracts.
											(viii)TransferThe
				term transfer means every mode, direct or indirect, absolute or
				conditional, voluntary or involuntary, of disposing of or parting with property
				or with an interest in property, including retention of title as a security
				interest and foreclosure of the equity of redemption of the regulated
				entity.
											(E)Certain
				protections in event of appointment of
				conservatorNotwithstanding any other provision of this section,
				any other Federal law, or the law of any State (other than paragraph (10) of
				this subsection and subsection (b)(9)(B)), no person shall be stayed or
				prohibited from exercising—
											(i)any right such
				person has to cause the termination, liquidation, or acceleration of any
				qualified financial contract with a regulated entity in a conservatorship based
				upon a default under such financial contract which is enforceable under
				applicable noninsolvency law;
											(ii)any right under
				any security agreement or arrangement or other credit enhancement relating to 1
				or more such qualified financial contracts; or
											(iii)any right to
				offset or net out any termination values, payment amounts, or other transfer
				obligations arising under or in connection with such qualified financial
				contracts.
											(F)ClarificationNo
				provision of law shall be construed as limiting the right or power of the
				Agency, or authorizing any court or agency to limit or delay in any manner, the
				right or power of the Agency to transfer any qualified financial contract in
				accordance with paragraphs (9) and (10), or to disaffirm or repudiate any such
				contract in accordance with subsection (d)(1).
										(G)Walkaway
				clauses not effective
											(i)In
				generalNotwithstanding the provisions of subparagraphs (A) and
				(E), and sections 403 and 404 of the Federal Deposit Insurance Corporation
				Improvement Act of 1991, no walkaway clause shall be enforceable in a qualified
				financial contract of a regulated entity in default.
											(ii)Walkaway
				clause definedFor purposes of this subparagraph, the term
				walkaway clause means a provision in a qualified financial
				contract that, after calculation of a value of a party’s position or an amount
				due to or from 1 of the parties in accordance with its terms upon termination,
				liquidation, or acceleration of the qualified financial contract, either does
				not create a payment obligation of a party or extinguishes a payment obligation
				of a party in whole or in part solely because of the status of such party as a
				nondefaulting party.
											(9)Transfer of
				qualified financial contractsIn making any transfer of assets or
				liabilities of a regulated entity in default which includes any qualified
				financial contract, the conservator or receiver for such regulated entity shall
				either—
										(A)transfer to 1
				person—
											(i)all qualified
				financial contracts between any person (or any affiliate of such person) and
				the regulated entity in default;
											(ii)all claims of
				such person (or any affiliate of such person) against such regulated entity
				under any such contract (other than any claim which, under the terms of any
				such contract, is subordinated to the claims of general unsecured creditors of
				such regulated entity);
											(iii)all claims of
				such regulated entity against such person (or any affiliate of such person)
				under any such contract; and
											(iv)all property
				securing, or any other credit enhancement for any contract described in clause
				(i), or any claim described in clause (ii) or (iii) under any such contract;
				or
											(B)transfer none of
				the financial contracts, claims, or property referred to under subparagraph (A)
				(with respect to such person and any affiliate of such person).
										(10)Notification
				of transfer
										(A)In
				generalThe conservator or receiver shall notify any person that
				is a party to a contract or transfer by 5:00 p.m. (Eastern Standard Time) on
				the business day following the date of the appointment of the receiver in the
				case of a receivership, or the business day following such transfer in the case
				of a conservatorship, if—
											(i)the conservator
				or receiver for a regulated entity in default makes any transfer of the assets
				and liabilities of such regulated entity; and
											(ii)such transfer
				includes any qualified financial contract.
											(B)Certain rights
				not enforceable
											(i)ReceivershipA
				person who is a party to a qualified financial contract with a regulated entity
				may not exercise any right that such person has to terminate, liquidate, or net
				such contract under paragraph (8)(A) of this subsection or under section 403 or
				404 of the Federal Deposit Insurance Corporation Improvement Act of 1991,
				solely by reason of or incidental to the appointment of a receiver for the
				regulated entity (or the insolvency or financial condition of the regulated
				entity for which the receiver has been appointed)—
												(I)until 5:00 p.m.
				(Eastern Standard Time) on the business day following the date of the
				appointment of the receiver; or
												(II)after the person
				has received notice that the contract has been transferred pursuant to
				paragraph (9)(A).
												(ii)ConservatorshipA
				person who is a party to a qualified financial contract with a regulated entity
				may not exercise any right that such person has to terminate, liquidate, or net
				such contract under paragraph (8)(E) of this subsection or under section 403 or
				404 of the Federal Deposit Insurance Corporation Improvement Act of 1991,
				solely by reason of or incidental to the appointment of a conservator for the
				regulated entity (or the insolvency or financial condition of the regulated
				entity for which the conservator has been appointed).
											(iii)NoticeFor
				purposes of this paragraph, the conservator or receiver of a regulated entity
				shall be deemed to have notified a person who is a party to a qualified
				financial contract with such regulated entity, if the conservator or receiver
				has taken steps reasonably calculated to provide notice to such person by the
				time specified in subparagraph (A).
											(C)Business day
				definedFor purposes of this paragraph, the term business
				day means any day other than any Saturday, Sunday, or any day on which
				either the New York Stock Exchange or the Federal Reserve Bank of New York is
				closed.
										(11)Disaffirmance
				or repudiation of qualified financial contractsIn exercising the
				rights of disaffirmance or repudiation of a conservator or receiver with
				respect to any qualified financial contract to which a regulated entity is a
				party, the conservator or receiver for such institution shall either—
										(A)disaffirm or
				repudiate all qualified financial contracts between—
											(i)any person or any
				affiliate of such person; and
											(ii)the regulated
				entity in default; or
											(B)disaffirm or
				repudiate none of the qualified financial contracts referred to in subparagraph
				(A) (with respect to such person or any affiliate of such person).
										(12)Certain
				security interests not avoidableNo provision of this subsection
				shall be construed as permitting the avoidance of any legally enforceable or
				perfected security interest in any of the assets of any regulated entity,
				except where such an interest is taken in contemplation of the insolvency of
				the regulated entity, or with the intent to hinder, delay, or defraud the
				regulated entity or the creditors of such regulated entity.
									(13)Authority to
				enforce contracts
										(A)In
				generalNotwithstanding any provision of a contract providing for
				termination, default, acceleration, or exercise of rights upon, or solely by
				reason of, insolvency or the appointment of, or the exercise of rights or
				powers by, a conservator or receiver, the conservator or receiver may enforce
				any contract, other than a contract for liability insurance for a director or
				officer, or a contract or a regulated entity bond, entered into by the
				regulated entity.
										(B)Certain rights
				not affectedNo provision of this paragraph may be construed as
				impairing or affecting any right of the conservator or receiver to enforce or
				recover under a liability insurance contract for an officer or director, or
				regulated entity bond under other applicable law.
										(C)Consent
				requirement
											(i)In
				generalExcept as otherwise provided under this section, no
				person may exercise any right or power to terminate, accelerate, or declare a
				default under any contract to which a regulated entity is a party, or to obtain
				possession of or exercise control over any property of the regulated entity, or
				affect any contractual rights of the regulated entity, without the consent of
				the conservator or receiver, as appropriate, for a period of—
												(I)45 days after the
				date of appointment of a conservator; or
												(II)90 days after
				the date of appointment of a receiver.
												(ii)ExceptionsThis
				subparagraph shall not—
												(I)apply to a
				contract for liability insurance for an officer or director;
												(II)apply to the
				rights of parties to certain qualified financial contracts under subsection
				(d)(8); and
												(III)be construed as
				permitting the conservator or receiver to fail to comply with otherwise
				enforceable provisions of such contracts.
												(14)Savings
				clauseThe meanings of terms used in this subsection are
				applicable for purposes of this subsection only, and shall not be construed or
				applied so as to challenge or affect the characterization, definition, or
				treatment of any similar terms under any other statute, regulation, or rule,
				including the Gramm-Leach-Bliley Act, the Legal Certainty for Bank Products Act
				of 2000, the securities laws (as that term is defined in section 3(a)(47) of
				the Securities Exchange Act of
				1934), and the Commodity Exchange
				Act.
									(e)Valuation of
				Claims in Default
									(1)In
				generalNotwithstanding any other provision of Federal law or the
				law of any State, and regardless of the method which the Agency determines to
				utilize with respect to a regulated entity in default or in danger of default,
				including transactions authorized under subsection (i), this subsection shall
				govern the rights of the creditors of such regulated entity.
									(2)Maximum
				liabilityThe maximum liability of the Agency, acting as receiver
				or in any other capacity, to any person having a claim against the receiver or
				the regulated entity for which such receiver is appointed shall be not more
				than the amount that such claimant would have received if the Agency had
				liquidated the assets and liabilities of the regulated entity without
				exercising the authority of the Agency under subsection (i).
									(f)Limitation on
				Court ActionExcept as provided in this section or at the request
				of the Director, no court may take any action to restrain or affect the
				exercise of powers or functions of the Agency as a conservator or a
				receiver.
								(g)Liability of
				Directors and Officers
									(1)In
				generalA director or officer of a regulated entity may be held
				personally liable for monetary damages in any civil action described in
				paragraph (2) brought by, on behalf of, or at the request or direction of the
				Agency, and prosecuted wholly or partially for the benefit of the
				Agency—
										(A)acting as
				conservator or receiver of such regulated entity; or
										(B)acting based upon
				a suit, claim, or cause of action purchased from, assigned by, or otherwise
				conveyed by such receiver or conservator.
										(2)Actions
				addressedParagraph (1) applies in any civil action for gross
				negligence, including any similar conduct or conduct that demonstrates a
				greater disregard of a duty of care than gross negligence, including
				intentional tortious conduct, as such terms are defined and determined under
				applicable State law.
									(3)No
				limitationNothing in this subsection shall impair or affect any
				right of the Agency under other applicable law.
									(h)DamagesIn
				any proceeding related to any claim against a director, officer, employee,
				agent, attorney, accountant, appraiser, or any other party employed by or
				providing services to a regulated entity, recoverable damages determined to
				result from the improvident or otherwise improper use or investment of any
				assets of the regulated entity shall include principal losses and appropriate
				interest.
								(i)Limited-Life
				Regulated Entities
									(1)Organization
										(A)PurposeThe
				Agency, as receiver appointed pursuant to subsection (a)—
											(i)may, in the case
				of a Federal Home Loan Bank, organize a limited-life regulated entity with
				those powers and attributes of the Federal Home Loan Bank in default or in
				danger of default as the Director determines necessary, subject to the
				provisions of this subsection, and the Director shall grant a temporary charter
				to that limited-life regulated entity, and that limited-life regulated entity
				shall operate subject to that charter; and
											(ii)shall, in the
				case of an enterprise, organize a limited-life regulated entity with respect to
				that enterprise in accordance with this subsection.
											(B)AuthoritiesUpon
				the creation of a limited-life regulated entity under subparagraph (A), the
				limited-life regulated entity may—
											(i)assume such
				liabilities of the regulated entity that is in default or in danger of default
				as the Agency may, in its discretion, determine to be appropriate, except that
				the liabilities assumed shall not exceed the amount of assets purchased or
				transferred from the regulated entity to the limited-life regulated
				entity;
											(ii)purchase such
				assets of the regulated entity that is in default, or in danger of default as
				the Agency may, in its discretion, determine to be appropriate; and
											(iii)perform any
				other temporary function which the Agency may, in its discretion, prescribe in
				accordance with this section.
											(2)Charter and
				establishment
										(A)Transfer of
				charter
											(i)Fannie
				maeIf the Agency is appointed as receiver for the Federal
				National Mortgage Association, the limited-life regulated entity established
				under this subsection with respect to such enterprise shall, by operation of
				law and immediately upon its organization—
												(I)succeed to the
				charter of the Federal National Mortgage Association, as set forth in the
				Federal National Mortgage Association Charter
				Act; and
												(II)thereafter
				operate in accordance with, and subject to, such charter, this Act, and any
				other provision of law to which the Federal National Mortgage Association is
				subject, except as otherwise provided in this subsection.
												(ii)Freddie
				macIf the Agency is appointed as receiver for the Federal Home
				Loan Mortgage Corporation, the limited-life regulated entity established under
				this subsection with respect to such enterprise shall, by operation of law and
				immediately upon its organization—
												(I)succeed to the
				charter of the Federal Home Loan Mortgage Corporation, as set forth in the
				Federal Home Loan Mortgage Corporation Charter Act; and
												(II)thereafter
				operate in accordance with, and subject to, such charter, this Act, and any
				other provision of law to which the Federal Home Loan Mortgage Corporation is
				subject, except as otherwise provided in this subsection.
												(B)Interests in
				and assets and obligations of regulated entity in
				defaultNotwithstanding subparagraph (A) or any other provision
				of law—
											(i)a
				limited-life regulated entity shall assume, acquire, or succeed to the assets
				or liabilities of a regulated entity only to the extent that such assets or
				liabilities are transferred by the Agency to the limited-life regulated entity
				in accordance with, and subject to the restrictions set forth in, paragraph
				(1)(B);
											(ii)a limited-life
				regulated entity shall not assume, acquire, or succeed to any obligation that a
				regulated entity for which a receiver has been appointed may have to any
				shareholder of the regulated entity that arises as a result of the status of
				that person as a shareholder of the regulated entity; and
											(iii)no shareholder
				or creditor of a regulated entity shall have any right or claim against the
				charter of the regulated entity once the Agency has been appointed receiver for
				the regulated entity and a limited-life regulated entity succeeds to the
				charter pursuant to subparagraph (A).
											(C)Limited-life
				regulated entity treated as being in default for certain
				purposesA limited-life regulated entity shall be treated as a
				regulated entity in default at such times and for such purposes as the Agency
				may, in its discretion, determine.
										(D)ManagementUpon
				its establishment, a limited-life regulated entity shall be under the
				management of a board of directors consisting of not fewer than 5 nor more than
				10 members appointed by the Agency.
										(E)BylawsThe
				board of directors of a limited-life regulated entity shall adopt such bylaws
				as may be approved by the Agency.
										(3)Capital
				stock
										(A)No agency requirementThe
				Agency is not required to pay capital stock into a limited-life regulated
				entity or to issue any capital stock on behalf of a limited-life regulated
				entity established under this subsection.
										(B)AuthorityIf the Director
				determines that such action is advisable, the Agency may cause capital stock or
				other securities of a limited-life regulated entity established with respect to
				an enterprise to be issued and offered for sale, in such amounts and on such
				terms and conditions as the Director may determine, in the discretion of the
				Director.
										(4)InvestmentsFunds
				of a limited-life regulated entity shall be kept on hand in cash, invested in
				obligations of the United States or obligations guaranteed as to principal and
				interest by the United States, or deposited with the Agency, or any Federal
				reserve bank.
									(5)Exempt tax
				statusNotwithstanding any other provision of Federal or State
				law, a limited-life regulated entity, its franchise, property, and income shall
				be exempt from all taxation now or hereafter imposed by the United States, by
				any territory, dependency, or possession thereof, or by any State, county,
				municipality, or local taxing authority.
									(6)Winding
				up
										(A)In
				generalSubject to subparagraphs (B) and (C), not later than 2
				years after the date of its organization, the Agency shall wind up the affairs
				of a limited-life regulated entity.
										(B)ExtensionThe
				Director may, in the discretion of the Director, extend the status of a
				limited-life regulated entity for 3 additional 1-year periods.
										(C)Termination of
				status as limited-life regulated entity
											(i)In
				generalUpon the sale by the Agency of 80 percent or more of the
				capital stock of a limited-life regulated entity, as defined in clause (iv), to
				1 or more persons (other than the Agency)—
												(I)the status of the
				limited-life regulated entity as such shall terminate; and
												(II)the entity shall
				cease to be a limited-life regulated entity for purposes of this
				subsection.
												(ii)Divestiture of
				remaining stock, if any
												(I)In
				generalNot later than 1 year after the date on which the status
				of a limited-life regulated entity is terminated pursuant to clause (i), the
				Agency shall sell to 1 or more persons (other than the Agency) any remaining
				capital stock of the former limited-life regulated entity.
												(II)Extension
				authorizedThe Director may extend the period referred to in
				subclause (I) for not longer than an additional 2 years, if the Director
				determines that such action would be in the public interest.
												(iii)Savings
				clauseNotwithstanding any provision of law, other than clause
				(ii), the Agency shall not be required to sell the capital stock of an
				enterprise or a limited-life regulated entity established with respect to an
				enterprise.
											(iv)ApplicabilityThis
				subparagraph applies only with respect to a limited-life regulated entity that
				is established with respect to an enterprise.
											(7)Transfer of
				assets and liabilities
										(A)In
				general
											(i)Transfer of
				assets and liabilitiesThe Agency, as receiver, may transfer any
				assets and liabilities of a regulated entity in default, or in danger of
				default, to the limited-life regulated entity in accordance with and subject to
				the restrictions of paragraph (1).
											(ii)Subsequent
				transfersAt any time after the establishment of a limited-life
				regulated entity, the Agency, as receiver, may transfer any assets and
				liabilities of the regulated entity in default, or in danger of default, as the
				Agency may, in its discretion, determine to be appropriate in accordance with
				and subject to the restrictions of paragraph (1).
											(iii)Effective
				without approvalThe transfer of any assets or liabilities of a
				regulated entity in default or in danger of default to a limited-life regulated
				entity shall be effective without any further approval under Federal or State
				law, assignment, or consent with respect thereto.
											(iv)Equitable
				treatment of similarly situated creditorsThe Agency shall treat
				all creditors of a regulated entity in default or in danger of default that are
				similarly situated under subsection (c)(1) in a similar manner in exercising
				the authority of the Agency under this subsection to transfer any assets or
				liabilities of the regulated entity to the limited-life regulated entity
				established with respect to such regulated entity, except that the Agency may
				take actions (including making payments) that do not comply with this clause,
				if—
												(I)the Director
				determines that such actions are necessary to maximize the value of the assets
				of the regulated entity, to maximize the present value return from the sale or
				other disposition of the assets of the regulated entity, or to minimize the
				amount of any loss realized upon the sale or other disposition of the assets of
				the regulated entity; and
												(II)all creditors
				that are similarly situated under subsection (c)(1) receive not less than the
				amount provided in subsection (e)(2).
												(v)Limitation on
				transfer of liabilitiesNotwithstanding any other provision of
				law, the aggregate amount of liabilities of a regulated entity that are
				transferred to, or assumed by, a limited-life regulated entity may not exceed
				the aggregate amount of assets of the regulated entity that are transferred to,
				or purchased by, the limited-life regulated entity.
											(8)RegulationsThe
				Agency may promulgate such regulations as the Agency determines to be necessary
				or appropriate to implement this subsection.
									(9)Powers of
				limited-life regulated entities
										(A)In
				generalEach limited-life regulated entity created under this
				subsection shall have all corporate powers of, and be subject to the same
				provisions of law as, the regulated entity in default or in danger of default
				to which it relates, except that—
											(i)the Agency
				may—
												(I)remove the
				directors of a limited-life regulated entity;
												(II)fix the
				compensation of members of the board of directors and senior management, as
				determined by the Agency in its discretion, of a limited-life regulated entity;
				and
												(III)indemnify the
				representatives for purposes of paragraph (1)(B), and the directors, officers,
				employees, and agents of a limited-life regulated entity on such terms as the
				Agency determines to be appropriate; and
												(ii)the board of
				directors of a limited-life regulated entity—
												(I)shall elect a
				chairperson who may also serve in the position of chief executive officer,
				except that such person shall not serve either as chairperson or as chief
				executive officer without the prior approval of the Agency; and
												(II)may appoint a
				chief executive officer who is not also the chairperson, except that such
				person shall not serve as chief executive officer without the prior approval of
				the Agency.
												(B)Stay of
				judicial actionAny judicial action to which a limited-life
				regulated entity becomes a party by virtue of its acquisition of any assets or
				assumption of any liabilities of a regulated entity in default shall be stayed
				from further proceedings for a period of not longer than 45 days, at the
				request of the limited-life regulated entity. Such period may be modified upon
				the consent of all parties.
										(10)No federal
				status
										(A)Agency
				statusA limited-life regulated entity is not an agency,
				establishment, or instrumentality of the United States.
										(B)Employee
				statusRepresentatives for purposes of paragraph (1)(B), interim
				directors, directors, officers, employees, or agents of a limited-life
				regulated entity are not, solely by virtue of service in any such capacity,
				officers or employees of the United States. Any employee of the Agency or of
				any Federal instrumentality who serves at the request of the Agency as a
				representative for purposes of paragraph (1)(B), interim director, director,
				officer, employee, or agent of a limited-life regulated entity shall
				not—
											(i)solely by virtue
				of service in any such capacity lose any existing status as an officer or
				employee of the United States for purposes of title 5, United States Code, or
				any other provision of law; or
											(ii)receive any
				salary or benefits for service in any such capacity with respect to a
				limited-life regulated entity in addition to such salary or benefits as are
				obtained through employment with the Agency or such Federal
				instrumentality.
											(11)Authority to
				obtain credit
										(A)In
				generalA limited-life regulated entity may obtain unsecured
				credit and issue unsecured debt.
										(B)Inability to
				obtain creditIf a limited-life regulated entity is unable to
				obtain unsecured credit or issue unsecured debt, the Director may authorize the
				obtaining of credit or the issuance of debt by the limited-life regulated
				entity—
											(i)with priority
				over any or all of the obligations of the limited-life regulated entity;
											(ii)secured by a
				lien on property of the limited-life regulated entity that is not otherwise
				subject to a lien; or
											(iii)secured by a
				junior lien on property of the limited-life regulated entity that is subject to
				a lien.
											(C)Limitations
											(i)In
				generalThe Director, after notice and a hearing, may authorize
				the obtaining of credit or the issuance of debt by a limited-life regulated
				entity that is secured by a senior or equal lien on property of the
				limited-life regulated entity that is subject to a lien (other than mortgages
				that collateralize the mortgage-backed securities issued or guaranteed by an
				enterprise) only if—
												(I)the limited-life
				regulated entity is unable to otherwise obtain such credit or issue such debt;
				and
												(II)there is
				adequate protection of the interest of the holder of the lien on the property
				with respect to which such senior or equal lien is proposed to be
				granted.
												(12)Burden of
				proofIn any hearing under this subsection, the Director has the
				burden of proof on the issue of adequate protection.
									(13)Affect on
				debts and liensThe reversal or modification on appeal of an
				authorization under this subsection to obtain credit or issue debt, or of a
				grant under this section of a priority or a lien, does not affect the validity
				of any debt so issued, or any priority or lien so granted, to an entity that
				extended such credit in good faith, whether or not such entity knew of the
				pendency of the appeal, unless such authorization and the issuance of such
				debt, or the granting of such priority or lien, were stayed pending
				appeal.
									(j)Other Agency
				Exemptions
									(1)ApplicabilityThe
				provisions of this subsection shall apply with respect to the Agency in any
				case in which the Agency is acting as a conservator or a receiver.
									(2)TaxationThe
				Agency, including its franchise, its capital, reserves, and surplus, and its
				income, shall be exempt from all taxation imposed by any State, county,
				municipality, or local taxing authority, except that any real property of the
				Agency shall be subject to State, territorial, county, municipal, or local
				taxation to the same extent according to its value as other real property is
				taxed, except that, notwithstanding the failure of any person to challenge an
				assessment under State law of the value of such property, and the tax thereon,
				shall be determined as of the period for which such tax is imposed.
									(3)Property
				protectionNo property of the Agency shall be subject to levy,
				attachment, garnishment, foreclosure, or sale without the consent of the
				Agency, nor shall any involuntary lien attach to the property of the
				Agency.
									(4)Penalties and
				finesThe Agency shall not be liable for any amounts in the
				nature of penalties or fines, including those arising from the failure of any
				person to pay any real property, personal property, probate, or recording tax
				or any recording or filing fees when due.
									(k)Prohibition of
				Charter RevocationIn no case may the receiver appointed pursuant
				to this section revoke, annul, or terminate the charter of an
				enterprise.
								.
					(b)Technical and
			 Conforming AmendmentsThe Federal Housing Enterprises Financial Safety and
			 Soundness Act of 1992 (12 U.S.C. 4501 et seq.) is amended—
						(1)in section 1368
			 (12 U.S.C. 4618)—
							(A)by striking
			 an enterprise each place that term appears and inserting
			 a regulated entity; and
							(B)by striking
			 the enterprise each place that term appears and inserting
			 the regulated entity;
							(2)in section 1369C
			 (12 U.S.C. 4622), by striking enterprise each place that term
			 appears and inserting regulated entity;
						(3)in section 1369D
			 (12 U.S.C. 4623)—
							(A)by striking
			 an enterprise each place that term appears and inserting
			 a regulated entity; and
							(B)in subsection
			 (a)(1), by striking An enterprise and inserting A
			 regulated entity; and
							(4)by striking
			 sections 1369, 1369A, and 1369B (12 U.S.C. 4619, 4620, and 4621).
						DEnforcement
			 Actions
				151.Cease-and-desist
			 proceedingsSection 1371 of
			 the Federal Housing Enterprises Financial
			 Safety and Soundness Act of 1992 (12 U.S.C. 4631) is amended—
					(1)by striking
			 subsections (a) and (b) and inserting the following:
						
							(a)Issuance for
				Unsafe or Unsound Practices and ViolationsIf, in the opinion of
				the Director, a regulated entity or any entity-affiliated party is engaging or
				has engaged, or the Director has reasonable cause to believe that the regulated
				entity or any entity-affiliated party is about to engage, in an unsafe or
				unsound practice in conducting the business of the regulated entity or the
				Finance Facility, or is violating or has violated, or the Director has
				reasonable cause to believe is about to violate, a law, rule, regulation, or
				order, or any condition imposed in writing by the Director in connection with
				the granting of any application or other request by the regulated entity or the
				Finance Facility or any written agreement entered into with the Director, the
				Director may issue and serve upon the regulated entity or entity-affiliated
				party a notice of charges in respect thereof.
							(b)Issuance for
				Unsatisfactory RatingIf a regulated entity receives, in its most
				recent report of examination, a less-than-satisfactory rating for credit risk,
				market risk, operations, or corporate governance, the Director may (if the
				deficiency is not corrected) deem the regulated entity to be engaging in an
				unsafe or unsound practice for purposes of subsection
				(a).
							;
					(2)in subsection
			 (c)—
						(A)in paragraph (1),
			 by inserting before the period at the end the following: , unless the
			 party served with a notice of charges shall appear at the hearing personally or
			 by a duly authorized representative, the party shall be deemed to have
			 consented to the issuance of the cease-and-desist order; and
						(B)in paragraph
			 (2)—
							(i)by
			 striking or director and inserting director, or
			 entity-affiliated party; and
							(ii)by
			 inserting or entity-affiliated party before
			 consents;
							(3)in each of
			 subsections (c), (d), and (e)—
						(A)by striking
			 the enterprise each place that term appears and inserting
			 the regulated entity;
						(B)by striking
			 an enterprise each place that term appears and inserting
			 a regulated entity; and
						(C)by striking
			 conduct each place that term appears and inserting
			 practice;
						(4)in subsection
			 (d)—
						(A)in the matter
			 preceding paragraph (1)—
							(i)by
			 striking or director and inserting director, or
			 entity-affiliated party;
							(ii)by
			 inserting to require a regulated entity or entity-affiliated
			 party after includes the authority;
							(B)in paragraph
			 (1)—
							(i)by
			 striking to require an executive officer or a director to;
			 and
							(ii)by striking
			 loss and all that follows through person and
			 inserting loss, if;
							(iii)in subparagraph
			 (A), by inserting such entity or party or finance facility
			 before was; and
							(iv)by
			 striking subparagraph (B) and inserting the following:
								
									(B)the violation or
				practice involved a reckless disregard for the law or any applicable
				regulations or prior order of the
				Director;
									;]
				and
							(C)in paragraph (4),
			 by inserting loan or before asset;
						(5)in subsection
			 (e), by inserting or entity-affiliated party—
						(A)before or
			 any executive; and
						(B)before the period
			 at the end; and
						(6)in subsection
			 (f)—
						(A)by striking
			 enterprise and inserting regulated entity, finance
			 facility,; and
						(B)by striking
			 or director and inserting director, or entity-affiliated
			 party.
						152.Temporary
			 cease-and-desist proceedingsSection 1372 of the
			 Federal Housing Enterprises Financial Safety
			 and Soundness Act of 1992 (12 U.S.C. 4632) is amended—
					(1)by striking
			 subsection (a) and inserting the following:
						
							(a)Grounds for
				Issuance
								(1)In
				generalIf the Director determines that the actions specified in
				the notice of charges served upon a regulated entity or any entity-affiliated
				party pursuant to section 1371(a), or the continuation thereof, is likely to
				cause insolvency or significant dissipation of assets or earnings of that
				entity, or is likely to weaken the condition of that entity prior to the
				completion of the proceedings conducted pursuant to sections 1371 and 1373, the
				Director may—
									(A)issue a temporary
				order requiring that regulated entity or entity-affiliated party to cease and
				desist from any such violation or practice; and
									(B)require that
				regulated entity or entity-affiliated party to take affirmative action to
				prevent or remedy such insolvency, dissipation, condition, or prejudice pending
				completion of such proceedings.
									(2)Additional
				requirementsAn order issued under paragraph (1) may include any
				requirement authorized under subsection
				1371(d).
								;
					(2)in subsection
			 (b)—
						(A)by striking
			 or director and inserting director, or entity-affiliated
			 party; and
						(B)by striking
			 enterprise each place that term appears and inserting
			 regulated entity;
						(3)in subsection
			 (c), by striking enterprise each place that term appears and
			 inserting regulated entity;
					(4)in subsection
			 (d)—
						(A)by striking
			 or director each place that term appears and inserting
			 director, or entity-affiliated party; and
						(B)by striking
			 An enterprise and inserting A regulated entity;
			 and
						(5)in subsection
			 (e)—
						(A)by striking
			 request the Attorney General of the United States to; and
						(B)by striking
			 or may, under the direction and control of the Attorney General, bring
			 such action.
						153.Removal and
			 prohibition authority
					(a)In
			 GeneralPart 1 of subtitle C of the
			 Federal Housing Enterprises Financial Safety
			 and Soundness Act of 1992 (12 U.S.C. 4631 et seq.) is
			 amended—
						(1)by redesignating
			 sections 1377 through 1379B (12 U.S.C. 4637–4641) as sections 1379 through
			 1379D, respectively; and
						(2)by inserting
			 after section 1376 (12 U.S.C. 4636) the following:
							
								1377.Removal and
				prohibition authority
									(a)Authority To
				Issue Order
										(1)In
				generalThe Director may serve upon a party described in
				paragraph (2), or any officer, director, or management of the Finance Facility
				a written notice of the intention of the Director to suspend or remove such
				party from office, or prohibit any further participation by such party, in any
				manner, in the conduct of the affairs of the regulated entity.
										(2)ApplicabilityA
				party described in this paragraph is an entity-affiliated party or any officer,
				director, or management of the Finance Facility, if the Director determines
				that—
											(A)that party,
				officer, or director has, directly or indirectly—
												(i)violated—
													(I)any law or
				regulation;
													(II)any
				cease-and-desist order which has become final;
													(III)any condition
				imposed in writing by the Director in connection with the grant of any
				application or other request by such regulated entity; or
													(IV)any written
				agreement between such regulated entity and the Director;
													(ii)engaged or
				participated in any unsafe or unsound practice in connection with any regulated
				entity or business institution; or
												(iii)committed or
				engaged in any act, omission, or practice which constitutes a breach of such
				party’s fiduciary duty;
												(B)by reason of the
				violation, practice, or breach described in subparagraph (A)—
												(i)such regulated
				entity or business institution has suffered or will probably suffer financial
				loss or other damage; or
												(ii)such party has
				received financial gain or other benefit; and
												(C)the violation,
				practice, or breach described in subparagraph (A)—
												(i)involves personal
				dishonesty on the part of such party; or
												(ii)demonstrates
				willful or continuing disregard by such party for the safety or soundness of
				such regulated entity or business institution.
												(b)Suspension
				Order
										(1)Suspension or
				prohibition authorityIf the Director serves written notice under
				subsection (a) upon a party subject to that subsection (a), the Director may,
				by order, suspend or remove such party from office, or prohibit such party from
				further participation in any manner in the conduct of the affairs of the
				regulated entity, if the Director—
											(A)determines that
				such action is necessary for the protection of the regulated entity; and
											(B)serves such party
				with written notice of the order.
											(2)Effective
				periodAny order issued under this subsection—
											(A)shall become
				effective upon service; and
											(B)unless a court
				issues a stay of such order under subsection (g), shall remain in effect and
				enforceable until—
												(i)the date on which
				the Director dismisses the charges contained in the notice served under
				subsection (a) with respect to such party; or
												(ii)the effective
				date of an order issued under subsection (b).
												(3)Copy of
				orderIf the Director issues an order under subsection (b) to any
				party, the Director shall serve a copy of such order on any regulated entity
				with which such party is affiliated at the time such order is issued.
										(c)Notice,
				Hearing, and Order
										(1)NoticeA
				notice under subsection (a) of the intention of the Director to issue an order
				under this section shall contain a statement of the facts constituting grounds
				for such action, and shall fix a time and place at which a hearing will be held
				on such action.
										(2)Timing of
				hearingA hearing shall be fixed for a date not earlier than 30
				days, nor later than 60 days, after the date of service of notice under
				subsection (a), unless an earlier or a later date is set by the Director at the
				request of—
											(A)the party
				receiving such notice, and good cause is shown; or
											(B)the Attorney
				General of the United States.
											(3)ConsentUnless
				the party that is the subject of a notice delivered under subsection (a)
				appears at the hearing in person or by a duly authorized representative, such
				party shall be deemed to have consented to the issuance of an order under this
				section.
										(4)Issuance of
				order of suspensionThe Director may issue an order under this
				section, as the Director may deem appropriate, if—
											(A)a party is deemed
				to have consented to the issuance of an order under paragraph (3); or
											(B)upon the record
				made at the hearing, the Director finds that any of the grounds specified in
				the notice have been established.
											(5)Effectiveness
				of orderAny order issued under paragraph (4) shall become
				effective at the expiration of 30 days after the date of service upon the
				relevant regulated entity and party (except in the case of an order issued upon
				consent under paragraph (3), which shall become effective at the time specified
				therein). Such order shall remain effective and enforceable except to such
				extent as it is stayed, modified, terminated, or set aside by action of the
				Director or a reviewing court.
										(d)Prohibition of
				Certain Specific ActivitiesAny person subject to an order issued
				under this section shall not—
										(1)participate in
				any manner in the conduct of the affairs of any regulated entity or the Finance
				Facility;
										(2)solicit, procure,
				transfer, attempt to transfer, vote, or attempt to vote any proxy, consent, or
				authorization with respect to any voting rights in any regulated entity;
										(3)violate any
				voting agreement previously approved by the Director; or
										(4)vote for a
				director, or serve or act as an entity-affiliated party of a regulated entity
				or as an officer or director of the Finance Facility.
										(e)Industry-Wide
				Prohibition
										(1)In
				generalExcept as provided in paragraph (2), any person who,
				pursuant to an order issued under this section, has been removed or suspended
				from office in a regulated entity or the Finance Facility, or prohibited from
				participating in the conduct of the affairs of a regulated entity or the
				Finance Facility, may not, while such order is in effect, continue or commence
				to hold any office in, or participate in any manner in the conduct of the
				affairs of, any regulated entity or the Finance Facility.
										(2)Exception if
				director provides written consentIf, on or after the date on
				which an order is issued under this section which removes or suspends from
				office any party, or prohibits such party from participating in the conduct of
				the affairs of a regulated entity or the Finance Facility, such party receives
				the written consent of the Director, the order shall, to the extent of such
				consent, cease to apply to such party with respect to the regulated entity or
				such Finance Facility described in the written consent. Any such consent shall
				be publicly disclosed.
										(3)Violation of
				paragraph (1) treated as violation of
				orderAny violation of paragraph (1) by any person who is subject
				to an order issued under subsection (h) shall be treated as a violation of the
				order.
										(f)ApplicabilityThis
				section shall only apply to a person who is an individual, unless the Director
				specifically finds that it should apply to a corporation, firm, or other
				business entity.
									(g)Stay of
				Suspension and Prohibition of entity-affiliated PartyNot later
				than 10 days after the date on which any entity-affiliated party has been
				suspended from office or prohibited from participation in the conduct of the
				affairs of a regulated entity under this section, such party may apply to the
				United States District Court for the District of Columbia, or the United States
				district court for the judicial district in which the headquarters of the
				regulated entity is located, for a stay of such suspension or prohibition
				pending the completion of the administrative proceedings pursuant to subsection
				(c). The court shall have jurisdiction to stay such suspension or
				prohibition.
									(h)Suspension or
				Removal of entity-affiliated Party Charged With Felony
										(1)Suspension or
				prohibition
											(A)In
				generalWhenever any entity-affiliated party is charged in any
				information, indictment, or complaint, with the commission of or participation
				in a crime involving dishonesty or breach of trust which is punishable by
				imprisonment for a term exceeding 1 year under Federal or State law, the
				Director may, if continued service or participation by such party may pose a
				threat to the regulated entity or impair public confidence in the regulated
				entity, by written notice served upon such party, suspend such party from
				office or prohibit such party from further participation in any manner in the
				conduct of the affairs of any regulated entity.
											(B)Provisions
				applicable to notice
												(i)CopyA
				copy of any notice under subparagraph (A) shall be served upon the relevant
				regulated entity.
												(ii)Effective
				periodA suspension or prohibition under subparagraph (A) shall
				remain in effect until the information, indictment, or complaint referred to in
				subparagraph (A) is finally disposed of, or until terminated by the
				Director.
												(2)Removal or
				prohibition
											(A)In
				generalIf a judgment of conviction or an agreement to enter a
				pretrial diversion or other similar program is entered against an
				entity-affiliated party in connection with a crime described in paragraph
				(1)(A), at such time as such judgment is not subject to further appellate
				review, the Director may, if continued service or participation by such party
				may pose a threat to the regulated entity or impair public confidence in the
				regulated entity, issue and serve upon such party an order removing such party
				from office or prohibiting such party from further participation in any manner
				in the conduct of the affairs of the regulated entity without the prior written
				consent of the Director.
											(B)Provisions
				applicable to order
												(i)CopyA
				copy of any order under subparagraph (A) shall be served upon the relevant
				regulated entity, at which time the entity-affiliated party who is subject to
				the order (if a director or an officer) shall cease to be a director or officer
				of such regulated entity.
												(ii)Effect of
				acquittalA finding of not guilty or other disposition of the
				charge shall not preclude the Director from instituting proceedings after such
				finding or disposition to remove a party from office or to prohibit further
				participation in the affairs of a regulated entity pursuant to subsection (a)
				or (b).
												(iii)Effective
				periodUnless terminated by the Director, any notice of
				suspension or order of removal issued under this subsection shall remain
				effective and outstanding until the completion of any hearing or appeal
				authorized under paragraph (4).
												(3)Authority of
				remaining board members
											(A)In
				generalIf at any time, because of the suspension of 1 or more
				directors pursuant to this section, there shall be on the board of directors of
				a regulated entity less than a quorum of directors not so suspended, all powers
				and functions vested in or exercisable by such board shall vest in and be
				exercisable by the director or directors on the board not so suspended, until
				such time as there shall be a quorum of the board of directors.
											(B)Appointment of
				temporary directorsIf all of the directors of a regulated entity
				are suspended pursuant to this section, the Director shall appoint persons to
				serve temporarily as directors pending the termination of such suspensions, or
				until such time as those who have been suspended cease to be directors of the
				regulated entity and their respective successors take office.
											(4)Hearing
				regarding continued participation
											(A)In
				generalNot later than 30 days after the date of service of any
				notice of suspension or order of removal issued pursuant to paragraph (1) or
				(2), the entity-affiliated party may request in writing an opportunity to
				appear before the Director to show that the continued service or participation
				in the conduct of the affairs of the regulated entity by such party does not,
				or is not likely to, pose a threat to the interests of the regulated entity, or
				threaten to impair public confidence in the regulated entity.
											(B)Timing and form
				of hearingUpon receipt of a request for a hearing under
				subparagraph (A), the Director shall fix a time (not later than 30 days after
				the date of receipt of such request, unless extended at the request of such
				party) and place at which the entity-affiliated party may appear, personally or
				through counsel, before the Director or 1 or more designated employees of the
				Director to submit written materials (or, at the discretion of the Director,
				oral testimony) and oral argument.
											(C)DeterminationNot
				later than 60 days after the date of a hearing under subparagraph (B), the
				Director shall notify the entity-affiliated party whether the suspension or
				prohibition from participation in any manner in the conduct of the affairs of
				the regulated entity will be continued, terminated, or otherwise modified, or
				whether the order removing such party from office or prohibiting such party
				from further participation in any manner in the conduct of the affairs of the
				regulated entity will be rescinded or otherwise modified. Such notification
				shall contain a statement of the basis for any adverse decision of the
				Director.
											(5)RulesThe
				Director is authorized to prescribe such rules as may be necessary to carry out
				this
				subsection.
										.
						(b)Conforming
			 Amendments
						(1)Safety and
			 soundness actSubtitle C of title XIII of the
			 Federal Housing Enterprises Financial Safety
			 and Soundness Act of 1992 (42 U.S.C. 4501 et seq.) is
			 amended—
							(A)in section
			 1317(f), by striking section 1379B and inserting section
			 1379D;
							(B)in section
			 1373(a)—
								(i)in
			 paragraph (1), by striking or 1376(c) and inserting ,
			 1376(c), or 1377;
								(ii)in
			 paragraph (2), by inserting “or 1377” after ”1371”; and
								(iii)in paragraph
			 (4), by inserting or removal or prohibition after cease
			 and desist; and
								(C)in section
			 1374(a)—
								(i)by
			 striking or 1376 and inserting , 1376, or 1377;
			 and
								(ii)by
			 striking such section and inserting this
			 title.
								(2)Fannie mae
			 charter actSection 308(b) of the
			 Federal National Mortgage Association Charter
			 Act (12 U.S.C. 1723(b)) is amended in the second sentence, by
			 striking The and inserting Except to the extent that
			 action under section 1377 of the Federal
			 Housing Enterprises Financial Safety and Soundness Act of 1992
			 temporarily results in a lesser number, the.
						(3)Freddie mac
			 charter actSection 303(a)(2)(A) of the
			 Federal Home Loan Mortgage Corporation
			 Act (12 U.S.C. 1452(a)(2)(A)) is amended, in the second sentence, by
			 striking The and inserting Except to the extent action
			 under section 1377 of the Federal Housing
			 Enterprises Financial Safety and Soundness Act of 1992 temporarily
			 results in a lesser number, the.
						154.Enforcement
			 and jurisdiction
					(a)In
			 GeneralSection 1375 of the Federal Housing Enterprises Financial Safety and
			 Soundness Act of 1992 (12 U.S.C. 4635) is amended—
						(1)by striking
			 subsection (a) and inserting the following:
							
								(a)EnforcementThe
				Director may, in the discretion of the Director, apply to the United States
				District Court for the District of Columbia, or the United States district
				court within the jurisdiction of which the headquarters of the regulated entity
				is located, for the enforcement of any effective and outstanding notice, order,
				or subpoena issued under this title, or request that the Attorney General of
				the United States bring such an action. Such court shall have jurisdiction and
				power to order and require compliance with such notice, order, or
				subpoena.
								;
				and
						(2)in subsection
			 (b)—
							(A)by striking
			 section 1371, 1372, or 1376 or;
							(B)by inserting
			 subtitle C, or section 1313A after subtitle B,;
			 and
							(C)by inserting
			 , standard, after notice each place that term
			 appears.
							(b)Conforming
			 AmendmentSection 1379B of the Federal Housing Enterprises Financial Safety and
			 Soundness Act of 1992 (12 U.S.C. 4641) is amended by striking
			 subsection (c) and redesignating subsection (d) as subsection (c).
					155.Civil money
			 penaltiesSection 1376 of the
			 Federal Housing Enterprises Financial Safety
			 and Soundness Act of 1992 (12 U.S.C. 4636) is amended—
					(1)by striking
			 subsection (a) and inserting the following:
						
							(a)In
				GeneralThe Director may impose a civil money penalty in
				accordance with this section on any regulated entity, or any executive offices
				of a regulated entity or any entity-affiliated
				party.
							;
					(2)by striking
			 subsection (b) and inserting the following:
						
							(b)Amount of
				Penalty
								(1)First
				tierA regulated entity or entity-affiliated party shall forfeit
				and pay a civil penalty of not more than $10,000 for each day during which a
				violation continues, if such regulated entity or party—
									(A)violates any
				provision of this title, the authorizing statutes, or any order, condition,
				rule, or regulation under this title or any authorizing statute;
									(B)violates any
				final or temporary order or notice issued pursuant to this title;
									(C)violates any
				condition imposed in writing by the Director in connection with the grant of
				any application or other request by such regulated entity;
									(D)violates any
				written agreement between the regulated entity and the Director; or
									(E)engages in any
				conduct that the Director determines to be an unsafe or unsound
				practice.
									(2)Second
				tierNotwithstanding paragraph (1), a regulated entity or
				entity-affiliated party shall forfeit and pay a civil penalty of not more than
				$50,000 for each day during which a violation, practice, or breach continues,
				if—
									(A)the regulated
				entity or entity-affiliated party, respectively—
										(i)commits any
				violation described in any subparagraph of paragraph (1);
										(ii)recklessly
				engages in an unsafe or unsound practice in conducting the affairs of the
				regulated entity; or
										(iii)breaches any
				fiduciary duty; and
										(B)the violation,
				practice, or breach—
										(i)is part of a
				pattern of misconduct;
										(ii)causes or is
				likely to cause more than a minimal loss to the regulated entity; or
										(iii)results in
				pecuniary gain or other benefit to such party.
										(3)Third
				tierNotwithstanding paragraphs (1) and (2), any regulated entity
				or entity-affiliated party shall forfeit and pay a civil penalty in an amount
				not to exceed the applicable maximum amount determined under paragraph (4) for
				each day during which such violation, practice, or breach continues, if such
				regulated entity or entity-affiliated party—
									(A)knowingly—
										(i)commits any
				violation described in any subparagraph of paragraph (1);
										(ii)engages in any
				unsafe or unsound practice in conducting the affairs of the regulated entity;
				or
										(iii)breaches any
				fiduciary duty; and
										(B)knowingly or
				recklessly causes a substantial loss to the regulated entity or a substantial
				pecuniary gain or other benefit to such party by reason of such violation,
				practice, or breach.
									(4)Maximum amounts
				of penalties for any violation described in paragraph
				(3)The maximum daily amount of
				any civil penalty which may be assessed pursuant to paragraph (3) for any
				violation, practice, or breach described in paragraph (3) is—
									(A)in the case of
				any entity-affiliated party, an amount not to exceed $2,000,000; and
									(B)in the case of
				any regulated entity,
				$2,000,000.
									;
					(3)in subsection
			 (c)—
						(A)by striking
			 enterprise each place that term appears and inserting
			 regulated entity;
						(B)by inserting
			 or entity-affiliated party before in writing;
			 and
						(C)by inserting
			 or entity-affiliated party before has been
			 given;
						(4)in subsection
			 (d)—
						(A)by striking
			 or director each place such term appears and inserting
			 director, or entity-affiliated party;
						(B)by striking
			 an enterprise and inserting a regulated
			 entity;
						(C)by striking
			 the enterprise and inserting the regulated
			 entity;
						(D)by striking
			 request the Attorney General of the United States to;
						(E)by inserting
			 , or the United States district court within the jurisdiction of which
			 the headquarters of the regulated entity is located, after
			 District of Columbia;
						(F)by striking
			 , or may, under the direction and control of the Attorney General of the
			 United States, bring such an action; and
						(G)by striking
			 and section 1374; and
						(5)in subsection
			 (g), by striking An enterprise and inserting A regulated
			 entity.
					156.Criminal
			 penalty
					(a)In
			 GeneralSubtitle C of the Federal Housing Enterprises Financial Safety and
			 Soundness Act of 1992 (12 U.S.C. 4631 et seq.), as amended by this
			 Act, is amended by adding at the end the following:
						
							1378.Criminal
				penaltyWhoever, being subject
				to an order in effect under section 1377, without the prior written approval of
				the Director, knowingly participates, directly or indirectly, in any manner
				(including by engaging in an activity specifically prohibited in such an order)
				in the conduct of the affairs of any regulated entity shall, notwithstanding
				section 3571 of title 18, be fined not more than $1,000,000, imprisoned for not
				more than 5 years, or
				both.
							.
					(b)Technical and
			 Conforming AmendmentsThe Federal Housing Enterprises Financial Safety and
			 Soundness Act of 1992 (12 U.S.C. 4501 et seq.) is amended—
						(1)in section 1379
			 (as so designated by this Act)—
							(A)by striking
			 an enterprise and inserting a regulated entity;
			 and
							(B)by striking
			 the enterprise and inserting the regulated
			 entity;
							(2)in section 1379A
			 (as so designated by this Act), by striking an enterprise and
			 inserting a regulated entity;
						(3)in section
			 1379B(c) (as so designated by this Act), by striking enterprise
			 and inserting regulated entity; and
						(4)in section 1379D
			 (as so designated by this Act), by striking enterprise and
			 inserting regulated entity.
						157.Notice after
			 separation from serviceSection 1379 of the
			 Federal Housing Enterprises Financial Safety
			 and Soundness Act of 1992 (12 U.S.C. 4637), as so designated by this
			 Act, is amended—
					(1)by striking
			 2-year and inserting 6-year; and
					(2)by inserting
			 or an entity-affiliated party after enterprise
			 each place that term appears.
					158.Subpoena
			 authoritySection 1379B of the
			 Federal Housing Enterprises Financial Safety
			 and Soundness Act of 1992 (12 U.S.C. 4641) is amended—
					(1)in subsection
			 (a)—
						(A)in the matter
			 preceding paragraph (1)—
							(i)by
			 striking administrative;
							(ii)by
			 inserting , examination, or investigation after
			 proceeding;
							(iii)by striking
			 subchapter and inserting title; and
							(iv)by
			 inserting or any designated representative thereof, including any person
			 designated to conduct any hearing under this subtitle after
			 Director; and
							(B)in paragraph (4),
			 by striking issued by the Director;
						(2)in subsection
			 (b), by inserting or in any territory or other place subject to the
			 jurisdiction of the United States after State;
					(3)by striking
			 subsection (c) and inserting the following:
						
							(c)Enforcement
								(1)In
				generalThe Director, or any party to proceedings under this
				subtitle, may apply to the United States District Court for the District of
				Columbia, or the United States district court for the judicial district of the
				United States in any territory in which such proceeding is being conducted, or
				where the witness resides or carries on business, for enforcement of any
				subpoena or subpoena duces tecum issued pursuant to this section.
								(2)Power of
				courtThe courts described under paragraph (1) shall have the
				jurisdiction and power to order and require compliance with any subpoena issued
				under paragraph
				(1)
								;
					(4)in subsection
			 (d), by inserting enterprise-affiliated party before may
			 allow; and
					(5)by adding at the
			 end the following:
						
							(e)PenaltiesA
				person shall be guilty of a misdemeanor, and upon conviction, shall be subject
				to a fine of not more than $1,000 or to imprisonment for a term of not more
				than 1 year, or both, if that person willfully fails or refuses, in
				disobedience of a subpoena issued under subsection (c), to—
								(1)attend
				court;
								(2)testify in
				court;
								(3)answer any lawful
				inquiry; or
								(4)produce books,
				papers, correspondence, contracts, agreements, or such other records as
				requested in the
				subpoena.
								.
					EGeneral
			 Provisions
				161.Conforming and
			 technical amendments
					(a)Amendments to
			 1992 ActThe Federal Housing
			 Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C.
			 4501 et seq.), as amended by this Act, is amended—
						(1)in section 1315
			 (12 U.S.C. 4515)—
							(A)in subsection
			 (a)—
								(i)by
			 striking (a) Office
			 Personnel.—The and inserting (a)
			 In General.—Subject to title III of the
			 Federal Housing Enterprise Regulatory Reform
			 Act of 2007, the; and
								(ii)by
			 striking the Office each place that term appears and inserting
			 the Agency;
								(B)in subsection
			 (c), by striking the Office and inserting the
			 Agency;
							(C)in subsection
			 (e), by striking the Office and inserting the
			 Agency;
							(D)by striking
			 subsections (d) and (f); and
							(E)by redesignating
			 subsection (e) as subsection (d);
							(2)in section 1319A
			 (12 U.S.C. 4520)—
							(A)by striking
			 (a) In General.—; and
							(B)by striking
			 subsection (b);
							(3)in section
			 1364(c) (12 U.S.C. 4614(c)), by striking the last sentence;
						(4)by striking
			 section 1383 (12 U.S.C. 1451 note);
						(5)in each of
			 sections 1319D, 1319E, and 1319F (12 U.S.C. 4523, 4524, 4525) by striking
			 the Office each place that term appears and inserting the
			 Agency; and
						(6)in each of
			 sections 1319B and 1369(a)(3) (12 U.S.C. 4521, 4619(a)(3)), by striking
			 Committee on Banking, Finance and Urban Affairs each place that
			 term appears and inserting Committee on Financial
			 Services.
						(b)Amendments to
			 Fannie Mae Charter ActThe Federal National Mortgage Association Charter
			 Act (12 U.S.C. 1716 et seq.) is amended—
						(1)in each of
			 sections 303(c)(2) (12 U.S.C. 1718(c)(2)), 309(d)(3)(B) (12 U.S.C.
			 1723a(d)(3)(B)), and 309(k)(1) (12 U.S.C. 1723a(k)(1)), by striking
			 Director of the Office of Federal Housing Enterprise Oversight of the
			 Department of Housing and Urban Development each place that term
			 appears, and inserting Director of the Federal Housing Enterprise
			 Regulatory Agency;
						(2)in section
			 309—
							(A)in subsection (m)
			 (12 U.S.C. 1723a(m))—
								(i)in
			 paragraph (1), by striking to the Secretary, in a form determined by the
			 Secretary and inserting to the Director of the Federal Housing
			 Enterprise Regulatory Agency, in a form determined by the Director;
			 and
								(ii)in
			 paragraph (2), by striking to the Secretary, in a form determined by the
			 Secretary and inserting to the Director of the Federal Housing
			 Enterprise Regulatory Agency, in a form determined by the
			 Director;
								(B)in subsection (n)
			 (12 U.S.C. 1723a(n))—
								(i)in
			 paragraph (1), by striking and the Secretary and inserting
			 and the Director of the Federal Housing Enterprise Regulatory
			 Agency; and
								(ii)in
			 paragraph (2), by striking Secretary each place that term
			 appears and inserting Director of the Federal Housing Enterprise
			 Regulatory Agency; and
								(C)in paragraph
			 (3)(B), by striking Secretary and inserting Director of
			 the Federal Housing Enterprise Regulatory Agency.
							(c)Amendments to
			 Freddie Mac Charter ActThe Federal Home Loan Mortgage Corporation Act
			 (12 U.S.C. 1451 et seq.) is amended—
						(1)in each of
			 sections 303(b)(2) (12 U.S.C. 1452(b)(2)), 303(h)(2) (12 U.S.C. 1452(h)(2)),
			 and section 307(c)(1) (12 U.S.C. 1456(c)(1)), by striking Director of
			 the Office of Federal Housing Enterprise Oversight of the Department of Housing
			 and Urban Development each place that term appears, and inserting
			 Director of the Federal Housing Enterprise Regulatory
			 Agency;
						(2)in section 306
			 (12 U.S.C. 1455)—
							(A)in subsection
			 (c)(2), by inserting the after Secretary
			 of;
							(B)in subsection
			 (i)—
								(i)by
			 striking section 1316(c) and inserting section
			 306(c); and
								(ii)by
			 striking section 106 and inserting section 1316;
			 and
								(C)in subsection
			 (j), by striking of substantially and inserting or
			 substantially; and
							(3)in section 307
			 (12 U.S.C. 1456)—
							(A)in subsection
			 (e)—
								(i)in
			 paragraph (1), by striking to the Secretary, in a form determined by the
			 Secretary and inserting to the Director of the Federal Housing
			 Enterprise Regulatory Agency, in a form determined by the Director;
			 and
								(ii)in
			 paragraph (2), by striking to the Secretary, in a form determined by the
			 Secretary and inserting to the Director of the Federal Housing
			 Enterprise Regulatory Agency, in a form determined by the Director;
			 and
								(B)in subsection
			 (f)—
								(i)in
			 paragraph (1), by striking and the Secretary and inserting
			 and the Director of the Federal Housing Enterprise Regulatory
			 Agency;
								(ii)in
			 paragraph (2), by striking the Secretary each place that term
			 appears and inserting the Director of the Federal Housing Enterprise
			 Regulatory Agency; and
								(iii)in paragraph
			 (3)(B), by striking Secretary and inserting Director of
			 the Federal Housing Enterprise Regulatory Agency.
								(d)Amendment to
			 Title 18, United States
			 CodeSection 1905 of title 18, United States Code, is amended by
			 striking Office of Federal Housing Enterprise Oversight and
			 inserting Federal Housing Enterprise Regulatory Agency.
					(e)Amendment to
			 Flood Disaster Protection Act of 1973Section 102(f)(3)(A) of the
			 Flood Disaster Protection Act of 1973 (42 U.S.C. 4012a(f)(3)(A)) is amended by
			 striking Director of the Office of Federal Housing Enterprise Oversight
			 of the Department of Housing and Urban Development and inserting
			 Director of the Federal Housing Enterprise Regulatory
			 Agency.
					(f)Amendment to
			 Department of Housing and Urban Development
			 ActSection 5 of the Department of
			 Housing and Urban Development Act (42
			 U.S.C. 3534) is amended by striking subsection (d).
					(g)Amendment to
			 Title 5, United States
			 CodeSection 5313 of title 5, United States Code, is amended by
			 striking the item relating to the Director of the Office of Federal Housing
			 Enterprise Oversight, Department of Housing and Urban Development and inserting
			 the following new item:
						
							Director of
				the Federal Housing Enterprise Regulatory
				Agency.
							.
					(h)Amendment to
			 Sarbanes-Oxley ActSection 105(b)(5)(B)(ii)(II) of the
			 Sarbanes-Oxley Act of 2002 (15 U.S.C. 7215(b)(5)(B)(ii)(II)) is amended by
			 inserting and the Director of the Federal Housing Enterprise Regulatory
			 Agency, after Commission,.
					(i)Amendment to
			 Federal Deposit Insurance
			 ActSection 11(t)(2)(A) of the
			 Federal Deposit Insurance Act (12
			 U.S.C. 1821(t)(2)(A)) is amended by adding at the end the following:
						
							(vii)The Federal
				Housing Enterprise Regulatory
				Agency.
							.
					162.Presidentially
			 appointed directors of enterprises
					(a)Fannie
			 Mae
						(1)In
			 generalSection 308(b) of the Federal National Mortgage Association Charter
			 Act (12 U.S.C. 1723(b)) is amended—
							(A)in the first
			 sentence, by striking eighteen persons, five of whom shall be appointed
			 annually by the President of the United States, and the remainder of
			 whom and inserting 13 persons, or such other number that the
			 Director determines appropriate, who;
							(B)in the second
			 sentence, by striking appointed by the President;
							(C)in the third
			 sentence—
								(i)by
			 striking appointed or; and
								(ii)by
			 striking , except that any such appointed member may be removed from
			 office by the President for good cause;
								(D)in the fourth
			 sentence, by striking elective; and
							(E)by striking the
			 fifth sentence.
							(2)Transitional
			 provisionThe amendments made by paragraph (1) shall not apply to
			 any appointed position of the board of directors of the Federal National
			 Mortgage Association until the expiration of the annual term for such position
			 during which the effective date under section 163 occurs.
						(b)Freddie
			 Mac
						(1)In
			 generalSection 303(a)(2) of the Federal Home Loan Mortgage Corporation Act
			 (12 U.S.C. 1452(a)(2)) is amended—
							(A)in subparagraph
			 (A)—
								(i)in
			 the first sentence, by striking 13 persons, 5 of whom shall be appointed
			 annually by the President of the United States and the remainder of
			 whom and inserting 13 persons, or such other number as the
			 Director determines appropriate, who; and
								(ii)in
			 the second sentence, by striking appointed by the President of the
			 United States;
								(B)in subparagraph
			 (B)—
								(i)by
			 striking such or; and
								(ii)by
			 striking , except that any appointed member may be removed from office
			 by the President for good cause; and
								(C)in subparagraph
			 (C)—
								(i)by
			 striking the first sentence; and
								(ii)by
			 striking elective.
								(2)Transitional
			 provisionThe amendments made by paragraph (1) shall not apply to
			 any appointed position of the board of directors of the Federal Home Loan
			 Mortgage Corporation until the expiration of the annual term for such position
			 during which the effective date under section 163 occurs.
						163.Effective
			 dateExcept as otherwise
			 specifically provided in this title, this title and the amendments made by this
			 title shall take effect on, and shall apply beginning on, the date of enactment
			 of this Act.
				IIFEDERAL HOME
			 LOAN BANKS
			201.DirectorsSection 7 of the
			 Federal Home Loan Bank Act (12
			 U.S.C. 1427) is amended—
				(1)by striking
			 subsection (a) and inserting the following:
					
						(a)Number;
				Election; Qualifications; Conflicts of Interest
							(1)In
				generalSubject to paragraphs (2) through (4), the management of
				each Federal Home Loan Bank shall be vested in a board of 13 directors, or such
				other number as the Director determines appropriate.
							(2)Board
				makeupThe board of directors of each Bank shall be comprised
				of—
								(A)member directors,
				who shall comprise at least the majority of the members of the board of
				directors; and
								(B)independent
				directors, who shall comprise not fewer than 1/3 of the
				members of the board of directors.
								(3)Selection
				criteria
								(A)In
				generalEach member of the board of directors shall be—
									(i)elected by
				plurality vote of the members, in accordance with procedures established under
				this section; and
									(ii)a citizen of the
				United States.
									(B)Independent
				director criteria
									(i)Public
				interestNot fewer than 2 of the independent directors shall be
				selected from among representatives of organizations having more than a 2-year
				history of representing consumer or community interests on banking services,
				credit needs, housing, or financial consumer protections.
									(ii)Conflicts of
				interestNo independent director may, during the term of service
				on the board of directors, serve as an officer of any Federal Home Loan Bank or
				as a director or officer of any member Bank.
									(4)DefinitionsFor
				purposes of this section, the following definitions shall apply:
								(A)Independent
				directorThe terms independent director and
				independent directorship mean a member of the board of directors
				of a Federal Home Loan Bank who is a bona fide resident of the district in
				which the Federal Home Loan Bank is located, or the directorship held by such a
				person, respectively.
								(B)Member
				directorThe terms member director and member
				directorship mean a member of the board of directors of a Federal Home
				Loan Bank who is an officer or director of a member institution that is located
				in the district in which the Federal Home Loan Bank is located, or the
				directorship held by such a person,
				respectively.
								;
				(2)by striking
			 elective each place that term appears, other than in subsections
			 (d), (e), and (f), and inserting member;
				(3)in subsection
			 (b)—
					(A)by striking the
			 subsection heading and all that follows through Each elective
			 directorship and inserting the following:
						
							(b)Directorships
								(1)Member
				directorshipsEach member
				directorship
								;
				and
					(B)by adding at the
			 end the following:
						
							(2)Independent
				directorships
								(A)ElectionsEach
				independent director—
									(i)shall be elected
				by the members entitled to vote, from among eligible persons nominated by the
				board of directors of the Bank; and
									(ii)shall be filled
				by a plurality of the votes of the members of the Bank at large, with each
				member having the number of votes for each such directorship as it has under
				subsection (b)(1) in an election to fill member directorships.
									(B)CriteriaNominees
				shall meet all applicable requirements prescribed in this section.
								(C)Nomination and
				election proceduresProcedures for nomination and election of
				independent directors shall be prescribed by the bylaws of each Federal Home
				Loan Bank, in a manner consistent with the rules and regulations of the
				Agency.
								;
					(4)in subsection
			 (c), by striking the second, third, and fifth sentences;
				(5)in subsection
			 (d)—
					(A)in the first
			 sentence—
						(i)by
			 striking , whether elected or appointed,; and
						(ii)by
			 striking 3 years and inserting 4 years;
						(B)in the second
			 sentence—
						(i)by
			 striking Federal Home Loan Bank System Modernization Act of 1999
			 and inserting Federal Housing
			 Enterprise Regulatory Reform Act of 2007;
						(ii)by
			 striking 1/3 and inserting
			 1/4; and
						(iii)by striking
			 or appointed; and
						(C)in the third
			 sentence—
						(i)by
			 striking an elective each place that term appears and inserting
			 a; and
						(ii)by
			 striking in any elective directorship or elective
			 directorships;
						(6)in subsection
			 (f)—
					(A)by striking
			 paragraph (2);
					(B)by striking
			 appointed or each place that term appears; and
					(C)in paragraph
			 (3)—
						(i)by
			 striking (3) Elected bank
			 directors.— and inserting (2)
			 Election process.—; and
						(ii)by
			 striking elective each place that term appears;
						(7)in subsection
			 (i)—
					(A)in paragraph (1),
			 by striking (1) In general.—Subject to
			 paragraph (2), each and inserting Each; and
					(B)by striking
			 paragraph (2); and
					(8)by adding at the
			 end the following:
					
						(l)Transition
				RuleAny member of the board of directors of a Bank elected or
				appointed in accordance with this section prior to the date of enactment of
				this subsection may continue to serve as a member of that board of directors
				for the remainder of the existing term of
				service.
						.
				202.DefinitionsSection 2 of the
			 Federal Home Loan Bank Act (12
			 U.S.C. 1422) is amended—
				(1)by striking
			 paragraphs (1), (10), and (11);
				(2)by redesignating
			 paragraphs (2) through (9) as paragraphs (1) through (8), respectively;
				(3)by redesignating
			 paragraphs (12) and (13) as paragraphs (9) and (10), respectively; and
				(4)by adding at the
			 end the following:
					
						(11)DirectorThe
				term Director means the Director of the Federal Housing Enterprise
				Regulatory Agency.
						(12)AgencyThe
				term Agency means the Federal Housing Enterprise Regulatory
				Agency, established under section 1311 of the Federal Housing Enterprises Financial Safety and
				Soundness Act of 1992.
						(13)Finance
				facilityThe term Finance Facility means the Federal
				Home Loan Bank Finance Facility established under section
				11A.
						.
				203.Agency
			 oversight of Federal home loan banksThe Federal
			 Home Loan Bank Act (12 U.S.C. 1421 et seq.), other than in
			 provisions of that Act added or amended otherwise by this Act, is
			 amended—
				(1)by striking
			 sections 2A, 2B, and 20 (12 U.S.C. 1422a, 1422b, 1440);
				(2)in section 18 (12
			 U.S.C. 1438), by striking subsection (b);
				(3)in section 11 (12
			 U.S.C. 1431)—
					(A)by striking
			 subsections (b) and (c);
					(B)by redesignating
			 subsections (d) through (k) as subsections (c) through (j),
			 respectively;
					(C)in subsection
			 (a)—
						(i)by
			 striking Board each place that term appears and inserting
			 Director; and
						(ii)by
			 striking upon such terms and conditions as the Board may
			 approve; and
						(D)by inserting
			 after subsection (a) the following:
						
							(b)Issuance of
				Federal Home Loan Bank BondsThe Finance Facility may issue
				consolidated Federal Home Loan Bank debt, which shall be the joint and several
				obligations of all of the Federal Home Loan Banks, and shall be issued upon
				such terms and conditions as set by the Finance Facility for the Federal Home
				Loan
				Banks.
							;
					(4)in section 6 (12
			 U.S.C. 1426)—
					(A)in subsection
			 (b)(1), in the matter preceding subparagraph (A), by striking Finance
			 Board approval and inserting approval by the Director;
			 and
					(B)in each of
			 subsections (c)(4)(B) and (d)(2), by striking Finance Board
			 regulations each place that term appears and inserting
			 regulations of the Director;
					(5)in section 10(b)
			 (12 U.S.C. 1430(b))—
					(A)in the subsection
			 heading, by striking Formal Board
			 Resolution and inserting Approval of Director; and
					(B)by striking
			 by formal resolution;
					(6)in section
			 21(b)(5) (12 U.S.C. 1441(b)(5)), by striking Chairperson of the Federal
			 Housing Finance Board and inserting Director;
				(7)in section 15 (12
			 U.S.C. 1435), by striking issued with the approval of the Board
			 and inserting issued under section 11(b);
				(8)by striking
			 the Board each place that term appears and inserting the
			 Director;
				(9)by striking
			 The Board each place that term appears and inserting The
			 Director;
				(10)by striking
			 the Finance Board each place that term appears and inserting
			 the Director;
				(11)by striking
			 The Finance Board each place that term appears and inserting
			 The Director; and
				(12)by striking
			 Federal Housing Finance Board each place that term appears and
			 inserting Director.
				204.Federal Home
			 Loan Bank Finance FacilityThe
			 Federal Home Loan Bank Act (12
			 U.S.C. 1421 et seq.) is amended by inserting after section 11 the
			 following:
				
					11A.Federal Home
				Loan Bank Finance Facility
						(a)Establishment
							(1)In
				generalThe Federal Home Loan Banks shall establish a Federal
				Home Loan Bank Finance Facility.
							(2)PurposesThe
				purposes of the Finance Facility are—
								(A)to issue and
				service the consolidated obligations of the Federal Home Loan Banks in
				accordance with this Act; and
								(B)to perform all
				other necessary and proper functions in relation to the issuance and service of
				such obligations, as fiscal agent on behalf of the Federal Home Loan Banks, and
				any other functions performed by the Office of Finance on behalf of the
				Financing Corporation (established under section 21) and the Resolution Funding
				Corporation (established under section 21B).
								(3)Transfer of
				functions
								(A)In
				generalThe functions of the Office of Finance of the Federal
				Home Loan Banks shall be transferred to the Finance Facility on the effective
				time.
								(B)Organizational
				meetingThe organizational meeting of the management board of the
				Finance Facility shall occur as soon as practicable after the date of enactment
				of the Federal Housing Enterprise Regulatory
				Reform Act of 2007.
								(C)Interim
				proceduresUntil the effective time, the predecessor office shall
				continue to operate as if this section had not been enacted.
								(D)ReferencesAfter
				the effective time, any reference under any provision of Federal law to the
				Office of Finance and the Managing Director of the Office of Finance shall be
				deemed to be references to the Finance Facility and the chief executive officer
				of the Finance Facility, respectively.
								(4)Succession
								(A)Assets and liabilitiesOn
				and after the effective time, the Finance Facility shall, by operation of law
				and without any further action by the Federal Housing Finance Board, the
				Director, the predecessor office, or any court, succeed to the assets of, and
				assume all debts, obligations, contracts, and other liabilities of the
				predecessor office, matured or unmatured, accrued or absolute, contingent or
				otherwise, and whether or not reflected or reserved against on balance sheets,
				books of account, or records of the predecessor office.
								(B)ContractsOn and after
				the effective time, the existing contractual obligations of the Federal Housing
				Finance Board, solely in its capacity as issuer of consolidated obligations of
				the Federal Home Loan Banks and the predecessor office shall, by operation of
				law and without any further action by the Federal Housing Finance Board, the
				Director, the predecessor office, or any court, become obligations,
				entitlements, and instruments of the Finance Facility.
								(C)TaxationThe succession
				to assets, assumption of liabilities, conversion of obligations and
				instruments, and effectuation of any other transaction by the Finance Facility
				to carry out this subsection shall not be treated as a taxable event under the
				laws of any State, or any political subdivision thereof.
								(b)PowersSubject
				to the provisions of this Act, and such regulations as the Director may
				prescribe, the Finance Facility shall have the power—
							(1)to issue and
				service Federal Home Loan Bank consolidated notes, consolidated bonds,
				consolidated debentures, and other consolidated obligations authorized under
				section 11, as agent for the Federal Home Loan Banks;
							(2)to determine the
				amount, maturities, rate of interest, terms, and other conditions of Federal
				Home Loan Bank consolidated obligations;
							(3)to make
				contracts;
							(4)to determine the
				terms and conditions under which the Finance Facility may indemnify the members
				of the management board, as well as officers, employees, and agents of the
				Finance Facility;
							(5)to determine and
				implement the methodology for assessments of the Federal Home Loan Banks to
				fund all of the expenses of the Finance Facility; and
							(6)to exercise such
				incidental powers not inconsistent with the provisions of this Act as are
				necessary or advisable to carry out the purposes of the Finance
				Facility.
							(c)Management of
				the Finance Facility
							(1)EstablishmentThe
				management of the Finance Facility shall be vested in a management board
				composed of the president of each of the Federal Home Loan Banks, ex
				officio.
							(2)DutiesThe
				management board of the Finance Facility shall administer the affairs of the
				Finance Facility in accordance with the provisions of this section.
							(3)Interim
				appointmentsIf the office of the president of any Federal Home
				Loan Bank is vacant, the person serving in such capacity on an acting basis
				shall serve on the management board of the Finance Facility until replaced by
				the next person to fill the office of the president of that Federal Home Loan
				Bank.
							(4)PowersThe
				management board of the Finance Facility shall exercise such powers as may be
				necessary or advisable to carry out this section, including the power
				to—
								(A)set policies for
				the management and operation of the Finance Facility;
								(B)approve a
				strategic business plan for the Finance Facility;
								(C)review, adopt,
				and monitor annual operation and capital budgets of the Finance
				Facility;
								(D)constitute and
				perform the duties of an audit committee, which to the extent possible shall
				operate consistent with—
									(i)the requirements
				established for the Federal Home Loan Banks; and
									(ii)the requirements
				pertaining to audit committee reports set forth in the rules of the Securities
				and Exchange Commission;
									(E)select, employ,
				determine the compensation for, and assign the duties and functions of the
				President of the Finance Facility, who shall—
									(i)be the chief
				executive officer for the Finance Facility and shall direct the implementation
				of the policies adopted by the management board of the Finance Facility;
									(ii)serve as a
				member of the Directorate of the Financing Corporation, under section
				21(b)(1)(A); and
									(iii)serve as a
				member of the Directorate of the Resolution Funding Corporation under section
				21B(c)(1)(A);
									(F)provide for the
				review and approval of all contracts of the Finance Facility;
								(G)have the
				exclusive authority to employ and contract for the services of an independent,
				external auditor for the annual and quarterly combined financial statements of
				the Federal Home Loan Banks; and
								(H)select, evaluate,
				determine the compensation of, and, as appropriate, replace the internal
				auditor of the Finance Facility, who may be removed only by vote of the
				management board of the Finance Facility.
								(5)PayThe
				members of the management board of the Finance Facility shall not receive
				compensation for their services as members of the management board.
							(6)Quorum
				requirement
								(A)In
				generalNo business of the Finance Facility may be conducted by
				the management board unless a quorum of the members of the management board is
				present in person or by telephone, or through action taken by written consent
				executed by all of the members of the management board.
								(B)NumberA
				quorum shall be a majority of the members of the management board.
								(C)Vote
				requiredAction taken by the management board shall be approved
				by a majority of the members in attendance at any meeting at which a quorum is
				present, unless the management board adopts procedures requiring a greater
				voting requirement.
								(7)Appointment of
				officers and adoption of rules of procedureThe management board
				of the Finance Facility shall—
								(A)select, from
				among the members of such board, a Chairperson and a Vice Chairperson;
				and
								(B)adopt bylaws and
				other rules of procedure for actions before the management board,
				including—
									(i)the establishment
				of 1 or more committees to take action on behalf of the management board;
				and
									(ii)the delegation
				of powers of the management board to any committee or officer of the Finance
				Facility.
									(d)StatusExcept
				to the extent expressly provided in this Act, or in rules or regulations
				promulgated by the Director, or unless the context clearly indicates otherwise,
				the Finance Facility shall be accorded the same status as a Federal Home Loan
				Bank for purposes of any other provision of law (including section 13), other
				than section 1369F of the Federal Housing
				Enterprises Financial Safety and Soundness Act of 1992.
						(e)DefinitionsAs
				used in this section—
							(1)the term
				effective time means the conclusion of the organizational meeting
				of the management board of the Finance Facility;
							(2)the term
				Finance Facility includes a corporation, partnership, limited
				liability company, or joint venture that is jointly owned by the Federal Home
				Loan Banks;
							(3)the term
				management board means the management board of the Finance
				Facility established in accordance with subsection (c); and
							(4)the term
				predecessor office means the Office of Finance established as a
				joint office of the Federal Home Loan
				Banks.
							.
			205.Exclusion from
			 certain securities reporting requirements
				(a)In
			 GeneralThe Federal Home Loan Banks shall be exempt from
			 compliance with—
					(1)sections 13(e),
			 14(a), 14(c), and 17A of the Securities
			 Exchange Act of 1934, and related Commission regulations; and
					(2)section 15 of the
			 Securities Exchange Act of 1934, and
			 related Commission regulations, with respect to transactions in the capital
			 stock of a Federal Home Loan Bank.
					(b)Member
			 ExemptionThe members of the Federal Home Loan Bank System shall
			 be exempt from compliance with sections 13(d), 13(f), 13(g), 14(d), and 16 of
			 the Securities Exchange Act of 1934,
			 and related Commission regulations, with respect to ownership of or
			 transactions in the capital stock of the Federal Home Loan Banks by such
			 members.
				(c)Exempted and
			 Government Securities
					(1)Capital
			 stockThe capital stock issued by each of the Federal Home Loan
			 Banks under section 6 of the Federal Home Loan
			 Bank Act are—
						(A)exempted
			 securities, within the meaning of section 3(a)(2) of the
			 Securities Act of 1933; and
						(B)exempted
			 securities, within the meaning of section 3(a)(12)(A) of the
			 Securities Exchange Act of
			 1934.
						(2)Other
			 obligationsThe debentures, bonds, and other obligations issued
			 under section 11 of the Federal Home Loan Bank
			 Act (12 U.S.C. 1431) are—
						(A)exempted
			 securities, within the meaning of section 3(a)(2) of the
			 Securities Act of 1933;
						(B)government
			 securities, within the meaning of section 3(a)(42) of the
			 Securities Exchange Act of 1934;
			 and
						(C)government
			 securities, within the meaning of section 2(a)(16) of the
			 Investment Company Act of
			 1940.
						(3)Brokers and
			 dealersA person that effects transactions in the capital stock
			 or other obligations of a Federal Home Loan Bank, for the account of others or
			 for his own account, as applicable, is excluded from the definition of—
						(A)the term
			 government securities broker under section 3(a)(43) of the
			 Securities Exchange Act of 1934;
			 and
						(B)the term
			 government securities dealer under section 3(a)(44) of the
			 Securities Exchange Act of
			 1934.
						(d)Exemption From
			 Reporting RequirementsThe Federal Home Loan Banks shall be
			 exempt from periodic reporting requirements under the securities laws
			 pertaining to the disclosure of—
					(1)related party
			 transactions that occur in the ordinary course of the business of the Banks
			 with members; and
					(2)the unregistered
			 sales of equity securities.
					(e)Tender
			 OffersCommission rules relating to tender offers shall not apply
			 in connection with transactions in the capital stock of the Federal Home Loan
			 Banks.
				(f)Regulations
					(1)Final
			 rulesNot later than 1 year after the date of enactment of this
			 Act, the Commission shall issue final rules to implement this section and the
			 exemptions provided in this section.
					(2)ConsiderationsIn
			 issuing final regulations under this section, the Commission shall consider the
			 distinctive characteristics of the Federal Home Loan Banks when
			 evaluating—
						(A)the accounting
			 treatment with respect to the payment to the Resolution Funding
			 Corporation;
						(B)the role of the
			 combined financial statements of the Federal Home Loan Banks;
						(C)the accounting
			 classification of redeemable capital stock; and
						(D)the accounting
			 treatment related to the joint and several nature of the obligations of the
			 Banks.
						(g)DefinitionsAs
			 used in this section—
					(1)the terms
			 Bank, Federal Home Loan Bank, member,
			 and Federal Home Loan Bank System have the same meanings as in
			 section 2 of the Federal Home Loan Bank
			 Act (12 U.S.C. 1422);
					(2)the term
			 Commission means the Securities and Exchange Commission;
			 and
					(3)the term
			 securities laws has the same meaning as in section 3(a)(47) of the
			 Securities Exchange Act of 1934 (15
			 U.S.C. 78c(a)(47)).
					206.MergersSection 26 of the
			 Federal Home Loan Bank Act (12
			 U.S.C. 1446) is amended—
				(1)by striking
			 Whenever and inserting (a) In
			 General.—Whenever; and
				(2)by adding at the
			 end the following:
					
						(b)Mergers
				Authorized
							(1)In
				generalAny Federal Home Loan Bank may, with the approval of the
				Director and of the boards of directors of the Banks involved, merge with
				another Bank.
							(2)Regulations
				requiredThe Director shall promulgate regulations establishing
				the conditions and procedures for the consideration and approval of any
				voluntary merger described in paragraph
				(1).
							.
				207.Authority to
			 reduce districtsSection 3 of
			 the Federal Home Loan Bank Act (12
			 U.S.C. 1423) is amended—
				(1)by striking
			 As soon and inserting (a) In
			 General.—As soon; and
				(2)by adding at the
			 end the following:
					
						(b)Authority to
				Reduce DistrictsNotwithstanding subsection (a), the number of
				districts may be reduced to a number less than 8—
							(1)pursuant to a
				voluntary merger between Banks, as approved pursuant to section 26(b);
				or
							(2)pursuant to a
				decision by the Director to liquidate a bank pursuant to section 1367 of the
				Federal Housing Enterprises Financial Safety
				and Soundness Act of
				1992.
							.
				208.Management of
			 home loan banks
				(a)Board of
			 directorsSection 7(a)(1) of the Federal Home Loan Bank Act (12
			 U.S.C. 1427(a)(1)) is amended to read as follows:
					
						(1)In
				generalSubject to paragraphs (2) through (4), and except to the
				extent that action under section 1377 of the Federal Housing Enterprises
				Financial Safety and Soundness Act of 1992 results in a lesser number, the
				management of each Federal home loan bank shall be vested in a board of 13
				directors, or such other number as the board of directors of each Federal home
				loan bank determines
				appropriate.
						.
				(b)Apportionment
			 among States; designation of State locationSection 7(c) of the
			 Federal Home Loan Bank Act (12 U.S.C. 1427(c)) is amended to read s
			 follows:
					
						(c)Apportionment
				among States; designation of State locationThe number of
				elective directorships designated as representing the members located in each
				separate State in a bank district shall be determined by the Director, in the
				approximate ratio of the percentage of the required stock, as determined
				pursuant to regulation of the Director, of the members located in the State at
				the end of the calendar year next preceding the date of the election to the
				total required stock, as so determined, of all members of such bank at the end
				of such year, except that in the case of each State, such number shall not be
				less than 1 or 2, as determined by the board of directors of each Federal home
				loan bank, and shall be not more than
				6.
						.
				IIITRANSFER OF
			 FUNCTIONS, PERSONNEL, AND PROPERTY OF OFHEO AND THE FEDERAL HOUSING FINANCE
			 BOARD
			AOFHEO
				301.Abolishment of
			 OFHEO
					(a)In
			 GeneralEffective at the end of the 1-year period beginning on
			 the date of enactment of this Act, the Office of Federal Housing Enterprise
			 Oversight of the Department of Housing and Urban Development and the positions
			 of the Director and Deputy Director of such Office are abolished.
					(b)Disposition of
			 AffairsDuring the 1-year period beginning on the date of
			 enactment of this Act, the Director of the Office of Federal Housing Enterprise
			 Oversight, solely for the purpose of winding up the affairs of the Office of
			 Federal Housing Enterprise Oversight—
						(1)shall manage the
			 employees of such Office and provide for the payment of the compensation and
			 benefits of any such employee which accrue before the effective date of the
			 transfer of such employee under section 303; and
						(2)may take any
			 other action necessary for the purpose of winding up the affairs of the
			 Office.
						(c)Status of
			 Employees Before TransferThe amendments made by title I and the
			 abolishment of the Office of Federal Housing Enterprise Oversight under
			 subsection (a) of this section may not be construed to affect the status of any
			 employee of such Office as an employee of an agency of the United States for
			 purposes of any other provision of law before the effective date of the
			 transfer of any such employee under section 303.
					(d)Use of Property
			 and Services
						(1)PropertyThe
			 Director may use the property of the Office of Federal Housing Enterprise
			 Oversight to perform functions which have been transferred to the Director for
			 such time as is reasonable to facilitate the orderly transfer of functions
			 transferred under any other provision of this Act or any amendment made by this
			 Act to any other provision of law.
						(2)Agency
			 servicesAny agency, department, or other instrumentality of the
			 United States, and any successor to any such agency, department, or
			 instrumentality, which was providing supporting services to the Office of
			 Federal Housing Enterprise Oversight before the expiration of the period under
			 subsection (a) in connection with functions that are transferred to the
			 Director shall—
							(A)continue to
			 provide such services, on a reimbursable basis, until the transfer of such
			 functions is complete; and
							(B)consult with any
			 such agency to coordinate and facilitate a prompt and reasonable
			 transition.
							(e)Savings
			 Provisions
						(1)Existing
			 rights, duties, and obligations not affectedSubsection (a) shall
			 not affect the validity of any right, duty, or obligation of the United States,
			 the Director of the Office of Federal Housing Enterprise Oversight, or any
			 other person, which—
							(A)arises
			 under—
								(i)the
			 Federal Housing Enterprises Financial Safety
			 and Soundness Act of 1992;
								(ii)the
			 Federal National Mortgage Association Charter
			 Act;
								(iii)the
			 Federal Home Loan Mortgage Corporation
			 Act;
								(iv)or
			 any other provision of law applicable with respect to such Office; and
								(B)existed on the
			 day before the date of abolishment under subsection (a).
							(2)Continuation of
			 suitsNo action or other proceeding commenced by or against the
			 Director of the Office of Federal Housing Enterprise Oversight in connection
			 with functions that are transferred to the Director of the Federal Housing
			 Enterprise Regulatory Agency shall abate by reason of the enactment of this
			 Act, except that the Director of the Federal Housing Enterprise Regulatory
			 Agency shall be substituted for the Director of the Office of Federal Housing
			 Enterprise Oversight as a party to any such action or proceeding.
						302.Continuation
			 and coordination of certain regulations
					(a)In
			 GeneralAll regulations, orders, and determinations described in
			 subsection (b) shall remain in effect according to the terms of such
			 regulations, orders, and determinations, and shall be enforceable by or against
			 the Director or the Secretary of Housing and Urban Development, as the case may
			 be, until modified, terminated, set aside, or superseded in accordance with
			 applicable law by the Director or the Secretary, as the case may be, any court
			 of competent jurisdiction, or operation of law.
					(b)ApplicabilityA
			 regulation, order, or determination is described in this subsection if
			 it—
						(1)was issued, made,
			 prescribed, or allowed to become effective by—
							(A)the Office of
			 Federal Housing Enterprise Oversight;
							(B)the Secretary of
			 Housing and Urban Development, and relates to the authority of the Secretary
			 under—
								(i)the
			 Federal Housing Enterprises Financial Safety
			 and Soundness Act of 1992;
								(ii)the
			 Federal National Mortgage Association Charter
			 Act, with respect to the Federal National Mortgage Association;
			 or
								(iii)the
			 Federal Home Loan Mortgage Corporation
			 Act, with respect to the Federal Home Loan Mortgage Corporation;
			 or
								(C)a court of
			 competent jurisdiction, and relates to functions transferred by this Act;
			 and
							(2)is in effect on
			 the effective date of the abolishment under section 301(a).
						303.Transfer and
			 rights of employees of OFHEO
					(a)TransferEach
			 employee of the Office of Federal Housing Enterprise Oversight shall be
			 transferred to the Agency for employment, not later than the effective date of
			 the abolishment under section 301(a), and such transfer shall be deemed a
			 transfer of function for purposes of section 3503 of title 5, United States
			 Code.
					(b)Guaranteed
			 Positions
						(1)In
			 generalEach employee transferred under subsection (a) shall be
			 guaranteed a position with the same status, tenure, grade, and pay as that held
			 on the day immediately preceding the transfer.
						(2)No involuntary
			 separation or reductionAn employee transferred under subsection
			 (a) holding a permanent position on the day immediately preceding the transfer
			 may not be involuntarily separated or reduced in grade or compensation during
			 the 12-month period beginning on the date of transfer, except for cause, or, in
			 the case of a temporary employee, separated in accordance with the terms of the
			 appointment of the employee.
						(c)Appointment
			 Authority for Excepted and Senior Executive Service Employees
						(1)In
			 generalIn the case of an employee occupying a position in the
			 excepted service or the Senior Executive Service, any appointment authority
			 established under law or by regulations of the Office of Personnel Management
			 for filling such position shall be transferred, subject to paragraph
			 (2).
						(2)Decline of
			 transferThe Director may decline a transfer of authority under
			 paragraph (1) to the extent that such authority relates to—
							(A)a position
			 excepted from the competitive service because of its confidential,
			 policymaking, policy-determining, or policy-advocating character; or
							(B)a noncareer
			 position in the Senior Executive Service (within the meaning of section
			 3132(a)(7) of title 5, United States Code).
							(d)ReorganizationIf
			 the Director determines, after the end of the 1-year period beginning on the
			 effective date of the abolishment under section 301(a), that a reorganization
			 of the combined workforce is required, that reorganization shall be deemed a
			 major reorganization for purposes of affording affected employee retirement
			 under section 8336(d)(2) or 8414(b)(1)(B) of title 5, United States
			 Code.
					(e)Employee
			 Benefit Programs
						(1)In
			 generalAny employee of the Office of Federal Housing Enterprise
			 Oversight accepting employment with the Agency as a result of a transfer under
			 subsection (a) may retain for 12 months after the date on which such transfer
			 occurs membership in any employee benefit program of the Agency or the Office
			 of Federal Housing Enterprise Oversight of the Department of Housing and Urban
			 Development, as applicable, including insurance, to which such employee belongs
			 on the date of the abolishment under section 301(a), if—
							(A)the employee does
			 not elect to give up the benefit or membership in the program; and
							(B)the benefit or
			 program is continued by the Director of the Federal Housing Enterprise
			 Regulatory Agency.
							(2)Cost
			 differential
							(A)In
			 generalThe difference in the costs between the benefits which
			 would have been provided by the Office of Federal Housing Enterprise Oversight
			 and those provided by this section shall be paid by the Director.
							(B)Health
			 insuranceIf any employee elects to give up membership in a
			 health insurance program or the health insurance program is not continued by
			 the Director, the employee shall be permitted to select an alternate Federal
			 health insurance program not later than 30 days after the date of such election
			 or notice, without regard to any other regularly scheduled open season.
							304.Transfer of
			 property and facilitiesUpon
			 the effective date of its abolishment under section 301(a), all property of the
			 Office of Federal Housing Enterprise Oversight shall transfer to the
			 Agency.
				BFederal Housing
			 Finance Board
				311.Abolishment of
			 the Federal Housing Finance Board
					(a)In
			 GeneralEffective at the end of the 1-year period beginning on
			 the date of enactment of this Act, the Federal Housing Finance Board (in this
			 subtitle referred to as the Board) is abolished.
					(b)Disposition of
			 AffairsDuring the 1-year period beginning on the date of
			 enactment of this Act, the Board, solely for the purpose of winding up the
			 affairs of the Board—
						(1)shall manage the
			 employees of the Board and provide for the payment of the compensation and
			 benefits of any such employee which accrue before the effective date of the
			 transfer of such employee under section 313; and
						(2)may take any
			 other action necessary for the purpose of winding up the affairs of the
			 Board.
						(c)Status of
			 Employees Before TransferThe amendments made by titles I and II
			 and the abolishment of the Board under subsection (a) may not be construed to
			 affect the status of any employee of the Board as an employee of an agency of
			 the United States for purposes of any other provision of law before the
			 effective date of the transfer of any such employee under section 313.
					(d)Use of Property
			 and Services
						(1)PropertyThe
			 Director may use the property of the Board to perform functions which have been
			 transferred to the Director, for such time as is reasonable to facilitate the
			 orderly transfer of functions transferred under any other provision of this Act
			 or any amendment made by this Act to any other provision of law.
						(2)Agency
			 servicesAny agency, department, or other instrumentality of the
			 United States, and any successor to any such agency, department, or
			 instrumentality, which was providing supporting services to the Board before
			 the expiration of the 1-year period under subsection (a) in connection with
			 functions that are transferred to the Director shall—
							(A)continue to
			 provide such services, on a reimbursable basis, until the transfer of such
			 functions is complete; and
							(B)consult with any
			 such agency to coordinate and facilitate a prompt and reasonable
			 transition.
							(e)Savings
			 Provisions
						(1)Existing
			 rights, duties, and obligations not affectedSubsection (a) shall
			 not affect the validity of any right, duty, or obligation of the United States,
			 a member of the Board, or any other person, which—
							(A)arises under the
			 Federal Home Loan Bank Act, or any
			 other provision of law applicable with respect to the Board; and
							(B)existed on the
			 day before the effective date of the abolishment under subsection (a).
							(2)Continuation of
			 suitsNo action or other proceeding commenced by or against the
			 Board in connection with functions that are transferred under this Act to the
			 Director shall abate by reason of the enactment of this Act, except that the
			 Director shall be substituted for the Board or any member thereof as a party to
			 any such action or proceeding.
						312.Continuation
			 and coordination of certain regulations
					(a)In
			 GeneralAll regulations, orders, and determinations described
			 under subsection (b) shall remain in effect according to the terms of such
			 regulations, orders, and determinations, and shall be enforceable by or against
			 the Director until modified, terminated, set aside, or superseded in accordance
			 with applicable law by the Director, any court of competent jurisdiction, or
			 operation of law.
					(b)ApplicabilityA
			 regulation, order, or determination is described under this subsection if
			 it—
						(1)was issued, made,
			 prescribed, or allowed to become effective by—
							(A)the Board;
			 or
							(B)a court of
			 competent jurisdiction, and relates to functions transferred by this Act;
			 and
							(2)is in effect on
			 the effective date of the abolishment under section 311(a).
						313.Transfer and
			 rights of employees of the Federal Housing Finance Board
					(a)TransferEach
			 employee of the Board shall be transferred to the Agency for employment, not
			 later than the effective date of the abolishment under section 311(a), and such
			 transfer shall be deemed a transfer of function for purposes of section 3503 of
			 title 5, United States Code.
					(b)Guaranteed
			 Positions
						(1)In
			 generalEach employee transferred under subsection (a) shall be
			 guaranteed a position with the same status, tenure, grade, and pay as that held
			 on the day immediately preceding the transfer.
						(2)No involuntary
			 separation or reductionAn employee holding a permanent position
			 on the day immediately preceding the transfer may not be involuntarily
			 separated or reduced in grade or compensation during the 12-month period
			 beginning on the date of transfer, except for cause, or, if the employee is a
			 temporary employee, separated in accordance with the terms of the appointment
			 of the employee.
						(c)Appointment
			 Authority for Excepted and Senior Executive Service Employees
						(1)In
			 generalIn the case of an employee occupying a position in the
			 excepted service or the Senior Executive Service, any appointment authority
			 established under law or by regulations of the Office of Personnel Management
			 for filling such position shall be transferred, subject to paragraph
			 (2).
						(2)Decline of
			 transferThe Director may decline a transfer of authority under
			 paragraph (1) to the extent that such authority relates to—
							(A)a position
			 excepted from the competitive service because of its confidential,
			 policymaking, policy-determining, or policy-advocating character; or
							(B)a noncareer
			 position in the Senior Executive Service (within the meaning of section
			 3132(a)(7) of title 5, United States Code).
							(d)ReorganizationIf
			 the Director determines, after the end of the 1-year period beginning on the
			 effective date of the abolishment under section 311(a), that a reorganization
			 of the combined workforce is required, that reorganization shall be deemed a
			 major reorganization for purposes of affording affected employee retirement
			 under section 8336(d)(2) or 8414(b)(1)(B) of title 5, United States
			 Code.
					(e)Employee
			 Benefit Programs
						(1)In
			 generalAny employee of the Board accepting employment with the
			 Agency as a result of a transfer under subsection (a) may retain for 12 months
			 after the date on which such transfer occurs membership in any employee benefit
			 program of the Agency or the Board, as applicable, including insurance, to
			 which such employee belongs on the effective date of the abolishment under
			 section 311(a) if—
							(A)the employee does
			 not elect to give up the benefit or membership in the program; and
							(B)the benefit or
			 program is continued by the Director.
							(2)Cost
			 differential
							(A)In
			 generalThe difference in the costs between the benefits which
			 would have been provided by the Board and those provided by this section shall
			 be paid by the Director.
							(B)Health
			 insuranceIf any employee elects to give up membership in a
			 health insurance program or the health insurance program is not continued by
			 the Director, the employee shall be permitted to select an alternate Federal
			 health insurance program not later than 30 days after the date of such election
			 or notice, without regard to any other regularly scheduled open season.
							314.Transfer of
			 property and facilitiesUpon
			 the effective date of the abolishment under section 311(a), all property of the
			 Board shall transfer to the Agency.
				IVSTUDIES AND
			 REPORTS
			401.Study and
			 report on Basel II and enterprise debt
				(a)StudyThe
			 Board of Governors of the Federal Reserve System shall conduct a study on the
			 effects on the regulated entities of the new Basel Capital Accord (Basel II),
			 as endorsed by the Group of Ten countries in The International
			 Convergence of Capital Measurement and Capital Standards: a Revised
			 Framework. The study shall examine the debt of the regulated entities
			 and the capital classification on financial institutions that hold such
			 debt.
				(b)ReportThe
			 Chairman of the Board of Governors of the Federal Reserve System shall submit a
			 report to Congress on the results of the study required by this section not
			 later than 2 years after the date of enactment of this Act.
				402.Affordable
			 housing auditsThe Inspector
			 General of the Agency shall conduct an annual audit of the affordable housing
			 activities, programs, and partnerships of the Federal National Mortgage
			 Association and the Federal Home Loan Mortgage Corporation, to ensure that such
			 activities, programs, and partnerships support the affordable housing missions
			 of those enterprises.
			403.Report on
			 insured depository institution holdings of regulated entity debt and
			 mortgage-backed securitiesNot
			 later than 2 years after the date of enactment of this Act, the Director, the
			 Secretary of the Treasury, the Board of Governors of the Federal Reserve
			 System, the Board of Directors of the Federal Deposit Insurance Corporation,
			 and the National Credit Union Administration Board shall jointly submit a
			 report to Congress regarding—
				(1)the extent to
			 which obligations issued or guaranteed by the regulated entities (including
			 mortgage-backed securities) are held by federally insured depository
			 institutions, including such extent by type of institution and such extent
			 relative to the capital of the institution;
				(2)the extent to
			 which the unlimited holdings by federally insured depository institutions of
			 the obligations of the regulated entities could produce systemic risk issues,
			 particularly for the safety and soundness of the banking system in the United
			 States, in the event of default or failure by a regulated entity;
				(3)the effects on
			 the regulated entities, the banking industry, and mortgage markets, if prudent
			 limits on the holdings of the obligations of a regulated entity were placed on
			 federally insured depository institutions; and
				(4)the extent to
			 which alternative investments are available to community depository
			 institutions, and the impact that such alternative investments would have on
			 the safety and soundness and capital levels of such community depository
			 institutions.
				404.Report on
			 risk-based capital levels
				(a)In
			 GeneralThe Director shall submit a report to Congress at the end
			 of each fiscal quarter regarding—
					(1)the risk-based
			 capital levels for the regulated entities under section 1361 of the
			 Federal Housing Enterprises Financial Safety
			 and Soundness Act of 1992, as amended by this Act, including a
			 description of the risk-based capital test under that section 1361 and any
			 assumptions of the Director and factors used by the Director in establishing
			 the test; and
					(2)the minimum and
			 critical capital levels for the regulated entities pursuant to sections 1362
			 and 1363, respectively, of that Act, as so amended.
					(b)TimingEach
			 report under this section shall be submitted not later than 60 days after the
			 end of each fiscal quarter.
				405.Report on
			 resources and allocationsThe
			 Comptroller General of the United States shall submit a report to Congress
			 annually, on a fiscal year basis, regarding—
				(1)the allocation of
			 resources of the Agency by the Director; and
				(2)the level of
			 assessments collected by the Director for the operation of the Agency.
				406.Study and
			 report on guarantee fees
				(a)Ongoing Study
			 of FeesThe Director shall conduct an ongoing study of fees
			 charged by enterprises for guaranteeing a mortgage.
				(b)Collection of
			 DataThe Director shall, by regulation or order, establish
			 procedures for the collection of data from enterprises for purposes of this
			 subsection, including the format and the process for collection of such
			 data.
				(c)Report to
			 CongressThe Director shall annually submit a report to Congress
			 on the results of the study conducted under subsection (a), based on the
			 aggregated data collected under subsection (a) for the subject year, regarding
			 the amount of such fees and the criteria used by the enterprises to determine
			 such fees.
				(d)Contents of
			 ReportsThe reports required under subsection (c) shall identify
			 and analyze—
					(1)the factors
			 considered in determining the amount of the guarantee fees charged;
					(2)the total revenue
			 earned by the enterprises from guarantee fees;
					(3)the total costs
			 incurred by the enterprises for providing guarantees;
					(4)the average
			 guarantee fee charged by the enterprises;
					(5)an analysis of
			 any increase or decrease in guarantee fees from the preceding year;
					(6)a breakdown of
			 the revenue and costs associated with providing guarantees, based on product
			 type and risk classifications; and
					(7)a breakdown of
			 guarantee fees charged based on asset size of the originator and the number of
			 loans sold or transferred to an enterprise.
					(e)Protection of
			 InformationNothing in this section may be construed to require
			 or authorize the Director to publicly disclose information that is confidential
			 or proprietary.
				407.Report on
			 conforming loan limitsThe
			 Comptroller General of the United States shall submit a report to Congress on
			 whether raising the loan limits under section 302(b) of the Federal National
			 Mortgage Association Act (12 U.S.C. 1717(b)) and section 305(a) of the Federal
			 Home Loan Mortgage Corporation Act (12 U.S.C. 1454(a)) would promote the
			 availability of affordable housing.
			408.Reviews and
			 studies relating to enterprises and related foundations
				(a)Annual
			 reviewsThe Director shall annually conduct a review of the
			 Freddie Mac Foundation and the Office of Corporate Giving of the Federal
			 National Mortgage Corporation (formerly known as the Fannie Mae
			 Foundation), or any successors thereto, to ensure that such entities
			 are not engaged in impermissible lobbying activities.
				(b)Study on
			 lobbying activities To obstruct special examinationThe Director
			 shall conduct a study to determine whether any actions or inactions by an
			 OFHEO-designated executive officer of a Government-Sponsored Enterprise, that
			 was an employee of the Government-Sponsored-Enterprise during the period of
			 review of the OFHEO Special Examination of Accounting Policies and Practices of
			 Fannie Mae for the years 1998 through mid-2004 and remains an employee of such
			 Government-Sponsored Enterprise as of the date of enactment of this Act, were
			 intended to obstruct the Special Examination by OFHEO.
				(c)ReportThe
			 Director shall submit a report to Congress on the results of the reviews and
			 study required under subsections (a) and (b), not later than 60 days after the
			 date of enactment of this Act, and annually thereafter with respect to the
			 reviews conducted under subsection (a).
				409.RecommendationsEach report submitted pursuant to this title
			 shall include specific recommendations, if any, of appropriate policies,
			 limitations, regulations, legislation, or other actions to deal appropriately
			 and effectively with the issues addressed by such report.
			
